Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

This THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT is dated as of June 1, 2018
(this “Amendment”) and is entered into by and among GYP HOLDINGS III CORP., a
Delaware corporation (the “Borrower”), GYP HOLDINGS II CORP., a Delaware
corporation (“Holdings”), CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”), BARCLAYS BANK PLC (“Barclays”), as 2018
Incremental First Lien Lender (as defined below), and, for purposes of
Section 12 hereof, each other Loan Party party hereto.

 

PRELIMINARY STATEMENTS

 

The Borrower, Holdings, the lenders party thereto from time to time (the
“Lenders”), the Administrative Agent and the other parties thereto have entered
into that certain First Lien Credit Agreement, dated as of April 1, 2014 (as
amended by that certain Incremental First Lien Term Commitments Amendment dated
as of September 27, 2016 and that certain Second Amendment to First Lien Credit
Agreement dated as of June 7, 2017, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement;” the Credit Agreement, as amended by this
Amendment and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time after the date hereof, is
herein referred to as the “Amended Credit Agreement”; capitalized terms used
(including in the preamble and preliminary statements hereto) but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement).

 

Pursuant to and in accordance with Section 2.12 of the Credit Agreement, the
Borrower may request from time to time Incremental First Lien Term Commitments. 
The Borrower has notified the Administrative Agent of its request for an
Incremental First Lien Term Commitment in an aggregate principal amount equal to
$996,839,654.38 on the terms set forth in this Amendment.  The Administrative
Agent and the Borrower have determined that the Incremental First Lien Term
Commitments Effective Date with respect to such Incremental First Lien Term
Commitment shall be the Third Amendment Effective Date (as defined below).

 

Pursuant to Section 2.12(d) of the Credit Agreement, an Incremental First Lien
Term Commitments Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.12 of
the Credit Agreement.

 

Barclays and Credit Suisse Loan Funding LLC (acting through such of its
affiliates or branches as it deems appropriate, “CS”), are acting as joint lead
arrangers and joint bookrunners for this Amendment (in such capacities,
collectively, the “Arrangers”).

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.         Defined Terms.  As used in this Amendment, the following
terms have the meanings set forth below:

 

--------------------------------------------------------------------------------


 

“Acquisition” means the acquisition by GYP Canada Holdings III Corp., a British
Columbia corporation (“Canadian Newco”), a direct parent of the Purchaser
Assignee (as defined in the Acquisition Agreement, the “Purchaser Assignee”) of
all outstanding Equity Interests of the Acquired Entities (as defined in the
Acquisition Agreement) pursuant to the Securities Purchase Agreement dated as of
April 4, 2018 (including the exhibits and schedules thereto, the “Acquisition
Agreement”) among the Acquired Entities (collectively, the “Target”), the
Sellers (as defined in the Acquisition Agreement), the Sellers’ Agents (as
defined in the Acquisition Agreement) and GMS Inc., a Delaware corporation (the
“Purchaser”), whereby the Purchaser shall have assigned its rights thereunder to
the Purchaser Assignee prior to the date hereof.

 

“Contribution” means the contribution by the Borrower to the Purchaser of a
combination of cash on the balance sheet of the Borrower and its Subsidiaries,
the proceeds of approximately $143 million borrowed under the ABL Facility and
the proceeds of the 2018 Incremental First Lien Term Loan.

 

“Refinancing” means the refinancing, termination or discharge and satisfaction
of substantially all existing indebtedness for borrowed money of the Target and
its subsidiaries, other than intercompany indebtedness and existing capital
leases, the revolving commitments under the Canadian ABL Facility (as defined in
the Amended Credit Agreement), other indebtedness permitted to exist beyond the
Third Amendment Effective Date under the Acquisition Agreement and certain
limited indebtedness that the Arrangers and the Borrower reasonably agree may
remain outstanding after the Third Amendment Effective Date, and the release of
all liens securing any such indebtedness.

 

“Specified Acquisition Agreement Representations” means such of the
representations made by or with respect to the Target, its subsidiaries and
their respective businesses in the Acquisition Agreement as are material to the
interests of the 2018 Incremental First Lien Lender, but only to the extent that
the Borrower has, or an affiliate of the Borrower has, the right (taking into
account any applicable cure provisions) to terminate the Borrower’s or its
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition as a result of a breach of such representations in the Acquisition
Agreement.

 

“Third Amendment Effective Date Representations” means (x) the Specified
Representations (it being understood and agreed that, for purposes of this
Amendment, the reference to the certificate delivered pursuant to
Section 4.01(a)(xii) of the Credit Agreement on the Closing Date in the
definition of “Specified Representations” with respect to Section 5.17 of the
Credit Agreement shall refer instead to the certificate described in
Section 4(a)(vii) below) and (y) the Specified Acquisition Agreement
Representations.

 

“Transactions” means, collectively, (i) the Acquisition, (ii) the Contribution,
(iii) the Refinancing and (iv) the funding of the 2018 Incremental First Lien
Term Loan hereunder.

 

SECTION 2.         2018 Incremental First Lien Lender, 2018 Incremental First
Lien Term Commitment and 2018 Incremental First Lien Term Loan.  Pursuant to and
in accordance with Section 2.12 of the Credit Agreement and subject to the
satisfaction of the conditions precedent set forth in Section 4:

 

2

--------------------------------------------------------------------------------


 

(a)           Barclays, as Incremental First Lien Lender (in such capacity, the
“2018 Incremental First Lien Lender”), hereby agrees to provide an Incremental
First Lien Term Commitment to the Borrower in an aggregate principal amount
equal to $996,839,654.38 (the “2018 Incremental First Lien Term Commitment”) and
to make a single term loan in respect thereof (the “2018 Incremental First Lien
Term Loan”) to the Borrower on the Third Amendment Effective Date in an
aggregate principal amount not to exceed the 2018 Incremental First Lien Term
Commitment.

 

(b)           The Borrower is incurring the 2018 Incremental First Lien Term
Commitment pursuant to clause (y) of the second proviso of Section 2.12(a) of
the Credit Agreement.

 

(c)           The 2018 Incremental First Lien Term Commitment and the 2018
Incremental First Lien Term Loan shall constitute an Incremental First Lien Term
Loan Tranche and shall have the terms set forth in Section 2(d) and in the
Amended Credit Agreement.

 

(d)           The 2018 Incremental First Lien Term Commitment and the 2018
Incremental First Lien Term Loan shall have the following terms:

 

(i)            Subject to the terms and conditions set forth herein, the 2018
Incremental First Lien Lender agrees to make a 2018 Incremental First Lien Term
Loan to the Borrower on the Third Amendment Effective Date in an amount not to
exceed the 2018 Incremental First Lien Term Commitment.  Amounts borrowed under
this Section 2(d)(i) and subsequently repaid or prepaid may not be reborrowed. 
The 2018 Incremental First Lien Term Loan may be a Base Rate Loan or a
Eurodollar Rate Loan as provided in the Amended Credit Agreement.  The 2018
Incremental First Lien Term Commitment shall be automatically and permanently
reduced to zero after the making of the Borrowing of the 2018 Incremental First
Lien Term Loan on the Third Amendment Effective Date.

 

(ii)           The 2018 Incremental First Lien Term Loan shall (A) mature on the
Maturity Date set forth in the Amended Credit Agreement, (B) be repaid as set
forth in Section 2.05(a) of the Amended Credit Agreement, (C) share in any
prepayments and be subject to a premium in connection with a Repricing
Transaction, in each case, as set forth in Section 2.03 of the Amended Credit
Agreement, (D) be borrowed as (x) a Eurodollar Rate Loan with an Interest Period
ending on June 29, 2018 and (y) a Eurodollar Rate Loan with an Interest Period
ending on July 31, 2018 (in accordance with the last sentence of the definition
of Interest Period) and (E) accrue interest at the rate set forth in
Section 2.06 of the Amended Credit Agreement.

 

(iii)          Except as set forth in Section 2(d)(ii) above and in the Amended
Credit Agreement, the 2018 Incremental First Lien Term Loan shall have terms
substantially the same as those of the existing Term Loans outstanding on the
Third Amendment Effective Date immediately prior to giving effect to this
Amendment (the “Existing Term Loans”), as set forth in the Amended Credit
Agreement, and shall be subject to the provisions of the Amended Credit
Agreement and the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

(e)           The proceeds of the 2018 Incremental First Lien Term Loan will be
used to (i) prepay in full, pursuant to and in accordance with the Credit
Agreement, the aggregate principal amount of all Existing Term Loans on the
Third Amendment Effective Date immediately upon receipt of such proceeds by the
Borrower, (ii) finance the Transactions and (iii) pay fees, premiums and
expenses in connection therewith (including upfront fees and original issue
discount).

 

(f)            The Administrative Agent will record the 2018 Incremental First
Lien Term Commitment and the 2018 Incremental First Lien Term Loan in the
Register in accordance with the Amended Credit Agreement.

 

SECTION 3.         Amendments to Credit Agreement.

 

(a)           The Credit Agreement is, as of the Third Amendment Effective Date
and subject to satisfaction of the conditions precedent set forth in Section 4
of this Amendment, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto.

 

(b)           The schedules to the Credit Agreement (other than Schedules
4.01(a)(viii) and 6.14) are each, as of the Third Amendment Effective Date and
subject to satisfaction of the conditions precedent set forth in Section 4 of
this Amendment, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages thereof attached as
Annex II hereto.

 

(c)           All exhibits to the Credit Agreement, in the forms thereof in
effect immediately prior to the Third Amendment Effective Date, will be
continued as the exhibits to the Amended Credit Agreement.

 

SECTION 4.         Conditions Precedent to Effectiveness.  This Amendment
(including the agreements in Section 2 and the amendments to the Credit
Agreement contained in Section 3) shall become effective on the date on which
the following conditions precedent shall be satisfied (such date, the “Third
Amendment Effective Date”):

 

(a)           the Administrative Agent shall have received each of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party and, in the case of clause (i) below, by the
2018 Incremental First Lien Lender, each dated as of the Third Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Third Amendment Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent (and, in the case
of clause (vi) below, the Collateral Agent):

 

(i)            executed counterparts of this Amendment;

 

4

--------------------------------------------------------------------------------


 

(ii)           resolutions or authorizations of each Loan Party authorizing the
execution, delivery and performance of this Amendment and, in the case of the
Borrower, the borrowings hereunder, and a certification of a Responsible Officer
of each Loan Party that such resolutions have not been modified, rescinded or
amended and are in full force and effect;

 

(iii)          either the Organization Documents of each Loan Party or a
certification by a Responsible Officer of each Loan Party that there have been
no changes to the Organization Documents of such Loan Party since the Closing
Date, the New Incremental First Lien Term Commitments Effective Date and/or the
Second Amendment Effective Date (as applicable);

 

(iv)          either incumbency certificates of each Loan Party or a
certification by a Responsible Officer of each Loan Party that there have been
no changes to the Responsible Officers set forth on the incumbency certificates
of such Loan Party delivered on the Second Amendment Effective Date;

 

(v)           good standing certificates evidencing that each Loan Party is duly
organized or formed and that each Loan Party is validly existing and in good
standing;

 

(vi)          a favorable opinion of (x) Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Loan Parties and (y) Eversheds Sutherland (US) LLP,
special Georgia counsel to the Loan Parties, in each case dated the Third
Amendment Effective Date, addressed to the Administrative Agent, the Collateral
Agent, the 2018 Incremental First Lien Lender and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent;

 

(vii)         a customary certificate, substantially in the form of Exhibit J to
the Credit Agreement from the chief financial officer of Holdings, certifying
that Holdings and its Subsidiaries, on a consolidated basis after giving effect
to the Transactions, are Solvent; and

 

(viii)        a certificate, dated as of the Third Amendment Effective Date,
duly executed by a Responsible Officer of Holdings (A) certifying that the
conditions precedent set forth in Sections 4(c), 4(g) and 4(j) have been
satisfied as of the Third Amendment Effective Date and (B) setting forth
calculations in reasonable detail demonstrating compliance with the First Lien
Leverage Ratio set forth in Section 2.12(a) of the Credit Agreement, after
giving effect on a Pro Forma Basis to the incurrence of the 2018 Incremental
First Lien Term Commitment;

 

(ix)          a notice of prepayment in full of the Existing Term Loans pursuant
to and in accordance with Section 2.03(a)(i) of the Credit Agreement; and

 

(x)           a Committed Loan Notice with respect to the 2018 Incremental First
Lien Term Loan, not later than 10:00 a.m. (New York City time) one (1) Business
Day prior to the Third Amendment Effective Date;

 

5

--------------------------------------------------------------------------------


 

(b)           the Borrower shall have delivered any pledged stock (or
equivalent) certificates evidencing 65% of the voting Equity Interests, and 100%
of non-voting Equity Interests, of GYP Holdings IV Corp., a Delaware
corporation;

 

(c)           the Third Amendment Effective Date Representations shall be true
and correct as of the Third Amendment Effective Date (except in the case of any
Third Amendment Effective Date Representation which expressly relates to a given
date or period, such representation and warranty shall be true and correct in
all material respects as of the respective date or for the respective period, as
the case may be); provided, that any Third Amendment Effective Date
Representation qualified by or subject to a “material adverse effect”, “material
adverse change” or similar term or qualification shall be true and correct in
all respects (after giving effect to any such qualification of materiality);

 

(d)           the Borrower shall have applied, concurrently with the making of
the 2018 Incremental First Lien Term Loan, the proceeds of the 2018 Incremental
First Lien Term Loan to prepay in full the aggregate principal amount of all
Existing Term Loans outstanding on the Third Amendment Effective Date;

 

(e)           the Administrative Agent shall have received:

 

(i)            at least three Business Days prior to the Third Amendment
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, as is reasonably requested in
writing by the Administrative Agent at least ten (10) business days prior to the
Third Amendment Effective Date; and

 

(ii)           for the account of each Lender (as defined in the Credit
Agreement) with an Existing Term Loan all interest accrued but unpaid on the
Existing Term Loans through the Third Amendment Effective Date (without payment
for any loss, cost or expense which may be due to such Lender under Section 3.05
of the Credit Agreement, which are hereby waived).

 

(f)            there shall have been paid (i) to the Administrative Agent, for
the account of the Administrative Agent and the Lenders (including the 2018
Incremental First Lien Lender), as applicable, all fees and, to the extent
required by Section 10.04 of the Credit Agreement, expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel) that are
due and payable on or before the Third Amendment Effective Date and (ii) to the
Arrangers, all other compensation separately agreed to be paid on the Third
Amendment Effective Date;

 

(g)           since April 4, 2018, there shall have been no Material Adverse
Effect (as defined in the Acquisition Agreement);

 

(h)           the Arrangers shall have received (a) an audited consolidated
statement of financial position, consolidated statements of income and
comprehensive income, consolidated statement of changes in partners’ equity and
consolidated statement of cash flows of Master LP and the Subsidiaries (as such
terms are defined in the Acquisition Agreement) for the fiscal year ended on
December 31, 2017, (b) an unaudited consolidated

 

6

--------------------------------------------------------------------------------


 

statement of financial position, consolidated statements of income and
comprehensive income, consolidated statement of changes in partners’ equity and
consolidated statement of cash flows of Master LP and the Subsidiaries (as such
terms are defined in the Acquisition Agreement) for each fiscal quarter of
Master LP and the Subsidiaries (as such terms are defined in the Acquisition
Agreement) ended after December 31, 2017 and at least 45 days prior to the Third
Amendment Effective Date, and (c) a pro forma consolidated balance sheet and
related statement of income of the Borrower as of the date of the consolidated
balance sheet and income statement delivered pursuant to clause (a) (or (b), if
as of a later date) for the twelve-month period ending on such date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements) (which shall not be
required to be prepared in compliance with Regulation S-X of the Securities Act
of 1933, as amended, or include adjustments for purchase accounting);

 

(i)            prior to, or substantially concurrently with the initial funding
of the 2018 Incremental First Lien Term Loan, the Refinancing shall have been
consummated and the Contribution shall have been made; and

 

(j)            the Acquisition shall be consummated pursuant to the Acquisition
Agreement, substantially concurrently with the initial funding of the 2018
Incremental First Lien Term Loan, without giving effect to any amendments
thereto, waivers thereof, supplements thereto or consents with respect thereto
that are materially adverse to the Arrangers or the 2018 Incremental First Lien
Lender in their capacities as such, without the consent of the 2018 Incremental
First Lien Lender, such consent not to be unreasonably withheld or delayed;
provided that (a) any change or modification to the definition of “Material
Adverse Effect” (as such term is defined in the Acquisition Agreement) shall be
deemed materially adverse to the Arrangers and the 2018 Incremental First Lien
Lender and (b) neither the reduction of the Purchase Price (as defined in the
Acquisition Agreement) nor the increase in the Purchase Price (to the extent
funded with the proceeds of an Equity Offering (as defined in the Amended Credit
Agreement) and/or the proceeds of amounts borrowed under the ABL Facility) shall
be deemed materially adverse to the Arrangers and the 2018 Incremental First
Lien Lender.

 

SECTION 5.         Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower
represents and warrants to the Administrative Agent, the Collateral Agent, the
2018 Incremental First Lien Lender and the other Lenders that, as of the Third
Amendment Effective Date and immediately after giving effect to the transactions
and amendments to occur on the Third Amendment Effective Date:

 

(a)           each Loan Party and each of its Subsidiaries has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Amended Credit Agreement;

 

(b)           this Amendment has been duly executed and delivered by each Loan
Party that is party hereto and constitutes a legal, valid and binding obligation
of such Loan Party,

 

7

--------------------------------------------------------------------------------


 

enforceable against each Loan Party that is party hereto in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity;

 

(c)           the execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party of this Amendment and the Amended Credit
Agreement, and the consummation of the transactions contemplated by this
Amendment, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than any Lien to
secure the Secured Obligations pursuant to the Collateral Documents), or require
any payment (except for the prepayment of all Existing Term Loans and ABL Loans
on the Third Amendment Effective Date) to be made under (A) the ABL Facility,
(B) any other Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (C) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) violate any Law; except with respect to any breach or contravention or
payment referred to in clause (ii)(B) and (ii)(C), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect;

 

(d)           no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with (i) the execution or delivery by any
Loan Party of this Amendment or the performance by any Loan Party of this
Amendment or the Amended Credit Agreement, or enforcement against, any Loan
Party of this Amendment or the Amended Credit Agreement or for the consummation
of the transactions contemplated hereby or (ii) the exercise by an Agent or any
Lender (including the 2018 Incremental First Lien Lender) of its rights under
this Amendment or the Amended Credit Agreement, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect;

 

(e)           neither Holdings nor any Restricted Subsidiary of Holdings is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

 

(f)            the representations and warranties of each Loan Party set forth
in any Loan Document to which it is a party are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Third Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct

 

8

--------------------------------------------------------------------------------


 

in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) as of such earlier date.

 

SECTION 6.         Post-Effectiveness Covenants.  Each Loan Party warrants,
covenants and agrees with the Administrative Agent and the Lenders that each
Loan Party will execute and deliver the documents and complete the tasks set
forth on Schedule A hereto, in each case within the time limits specified on
such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion).

 

SECTION 7.         Effect on Loan Documents.  Except as specifically amended
hereby, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.  Without limiting the generality
of the foregoing:

 

(a)           the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent, the Collateral Agent or any Lender under any Loan Document, nor
constitute a waiver of any provision of any Loan Document or in any way limit,
impair or otherwise affect the rights and remedies of the Administrative Agent,
the Collateral Agent and the Lenders under any Loan Document;

 

(b)           on and after the Third Amendment Effective Date, each reference in
the Amended Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Credit Agreement and each
reference in any other Loan Document to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Amended Credit Agreement, and this
Amendment and the Amended Credit Agreement shall be read together and construed
as a single instrument;

 

(c)           nothing herein shall be deemed to entitle any Loan Party to a
further amendment to, or a consent, waiver, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances;

 

(d)           on the Third Amendment Effective Date, each of the 2018
Incremental First Lien Lender shall (i) become a “Lender” and a “Term Lender”
for all purposes of the Amended Credit Agreement and the other Loan Documents,
(ii) have the 2018 Incremental First Lien Term Commitment which shall become a
“Commitment” under the Amended Credit Agreement and (iii) make the 2018
Incremental First Lien Term Loan to the Borrower in a principal amount up to the
2018 Incremental First Lien Term Commitment, and the 2018 Incremental First Lien
Term Loan shall be a “Term Loan” for all purposes of the Amended Credit
Agreement and the other Loan Documents; and

 

(e)           each of the parties hereto hereby acknowledges and agrees that
(i) this Amendment shall constitute a Loan Document for all purposes of the
Amended Credit Agreement and the other Loan Documents and (ii) the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
certain pre-existing Indebtedness and the Credit Agreement, as evidenced by the
Amended Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

For the avoidance of doubt, each representation and warranty in the Credit
Agreement with regard to the Loan Documents shall be deemed a representation and
warranty with regard to this Amendment.

 

SECTION 8.         Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and the Arrangers in connection with this Amendment and any
other documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby.  The Borrower hereby
confirms that the indemnification provisions set forth in Section 10.05 of the
Amended Credit Agreement shall apply to this Amendment and any other documents
prepared in connection herewith and the consummation and administration of the
transactions contemplated hereby, and such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs) expenses and disbursements (including fees, disbursements and
charges of counsel) (as more fully set forth therein as applicable) which may
arise herefrom or in connection herewith.

 

SECTION 9.         Consent to Assignments.  For purposes of Section 10.07(b) of
the Amended Credit Agreement, the Borrower hereby consents to any assignment by
the 2018 Incremental First Lien Lender or any of its Affiliates of all or any
portion of the 2018 Incremental First Lien Term Loan in connection with the
initial syndication of the 2018 Incremental First Lien Term Loan to any assignee
disclosed by the 2018 Incremental First Lien Lender to, and approved by, the
Borrower prior to the Third Amendment Effective Date.

 

SECTION 10.       Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 11.       Amendments; Execution in Counterparts; Severability;
Interpretative Provisions.

 

(a)           No amendment or waiver of any provision of this Amendment, and no
consent to any departure by the Borrower or any other Loan Party herefrom, shall
be effective unless in writing signed by the Administrative Agent, the 2018
Incremental First Lien Lender and Holdings and the Borrower or the applicable
Loan Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)           This Amendment may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

 

(c)           If any provision of this Amendment is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby.  The
invalidity of a provision in a

 

10

--------------------------------------------------------------------------------


 

particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(d)                                 The rules of construction specified in
Sections 1.02 through and including 1.11 of the Credit Agreement also apply to
this Amendment.

 

SECTION 12.                     Acknowledgment and Reaffirmation.  Each Loan
Party hereby:

 

(a)                                 (i) acknowledges that it has reviewed the
terms and provisions of this Amendment (including, without limitation,
Section 7), (ii) consents to the amendment of the Credit Agreement effected
pursuant to this Amendment, (iii) reaffirms and confirms that each Loan Document
to which it is a party or is otherwise bound, each Lien granted by it to the
Collateral Agent for the benefit of the Secured Parties (including the 2018
Incremental First Lien Lender) pursuant to any such Loan Document and all
Collateral encumbered thereby continues to guarantee or secure, as the case may
be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations”, “Guaranteed Obligations” or
“Secured Obligations”, as applicable, under each Loan Document to which is a
party (in each case as such terms are defined in the applicable Loan Document),
and hereby ratifies the security interests in the Collateral (as defined in the
Credit Agreement) granted by it pursuant to the Collateral Documents and,
without limiting the foregoing, does hereby grant a security interest in such
Collateral as security for the Secured Obligations (including, for the avoidance
of doubt, the obligations in respect of the 2018 Incremental First Lien Term
Loan), and (iv) acknowledges and affirms that the 2018 Incremental First Lien
Term Commitment and any 2018 Incremental First Lien Term Loan made or deemed
made pursuant to this Amendment or the 2018 Incremental First Lien Term
Commitment constitute “Obligations”, “Secured Obligations” or “Guaranteed
Obligations” and similar defined terms used in the Loan Documents, as
applicable;

 

(b)                                 acknowledges and agrees that (i) each Loan
Document to which it is a party or otherwise bound shall continue and remain in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment, (ii) notwithstanding the conditions to
effectiveness set forth in this Amendment, no consent by any Loan Party (other
than Holdings and the Borrower) is required by the terms of the Credit Agreement
or any other Loan Document to the amendments to the Credit Agreement effected
pursuant to this Amendment and (iii) nothing in the Amended Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require its consent
to any future amendments to the Credit Agreement, except to the extent expressly
set forth in Section 10.01 of the Amended Credit Agreement;

 

(c)                                  agrees that the First Lien Obligations or
Secured Obligations, as applicable, include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the 2018 Incremental
First Lien Term Loan under the Amended Credit Agreement; and

 

11

--------------------------------------------------------------------------------


 

(d)                                 acknowledges and agrees that nothing in this
Amendment shall be deemed to be a novation of any obligations under the Credit
Agreement or any other Loan Document.

 

SECTION 13.                     Treatment of Amendment Under FATCA. For purposes
of determining withholding Taxes imposed under FATCA, from and after the Third
Amendment Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Amended
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

GYP HOLDINGS II CORP., as Holdings

 

 

 

 

 

 

By:

 

 

 

 

/s/ H. Douglas Goforth

 

 

 

Name: H. Douglas Goforth

 

 

 

Title: Vice President, Chief Financial

 

 

 

 

Officer & Treasurer

 

 

 

 

 

 

GYP HOLDINGS III CORP., as Borrower

 

 

 

 

 

 

By:

 

 

 

 

/s/ H. Douglas Goforth

 

 

 

Name: H. Douglas Goforth

 

 

 

Title: Vice President, Chief Financial

 

 

 

 

Officer & Treasurer

 

 

 

 

 

 

GYPSUM MANAGEMENT AND SUPPLY, INC., as Co-Obligor and a Guarantor

 

 

 

 

 

 

By:

 

 

 

 

/s/ H. Douglas Goforth

 

 

 

Name: H. Douglas Goforth

 

 

 

Title: Vice President, Chief Financial

 

 

 

 

Officer & Treasurer

 

[Signature Page to GMS Third Amendment (2018)]

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

 

PIONEER MATERIALS WEST, INC.

 

STATE LINE BUILDING SUPPLY, INC.

 

GATOR GYPSUM, INC.

 

CAPITOL INTERIOR PRODUCTS, INC.

 

CAPITOL MATERIALS COASTAL, INC.

 

CAPITOL MATERIALS, INCORPORATED

 

GMS STRATEGIC SOLUTIONS, INC.

 

ROCKET INSTALLATION, INC.

 

SUN VALLEY INTERIOR SUPPLY, INC.

 

TOOL SOURCE WAREHOUSE, INC.

 

TUCKER ACOUSTICAL PRODUCTS, INC.

 

TUCKER MATERIALS, INC.

 

CHICAGO GYPSUM SUPPLY, INC.

 

NEW ENGLAND GYPSUM SUPPLY, INC.

 

OHIO VALLEY SUPPLY, INC.

 

PACIFIC GYPSUM SUPPLY, INC.

 

GYPSUM SUPPLY COMPANY

 

PIONEER MATERIALS, INC.

 

TAMARACK MATERIALS, INC.

 

MISSOURI DRYWALL SUPPLY, INC.

 

WILDCAT MATERIALS, INC.

 

COLONIAL MATERIALS, INC.

 

CHAPARRAL MATERIALS, INC.

 

CHEROKEE BUILDING MATERIALS OF OKC, INC.

 

CHEROKEE BUILDING MATERIALS, INC.

 

CARTER HARDWARE COMPANY

 

ROCKY TOP MATERIALS, INC.

 

COWTOWN MATERIALS, INC.

 

EASTEX MATERIALS, INC.

 

LONE STAR MATERIALS, INC.

 

RIO GRANDE BUILDING MATERIALS, INC.

 

TEJAS MATERIALS, INC.

 

CAPITOL BUILDING SUPPLY, INC.

 

COMMONWEALTH BUILDING MATERIALS, INC.

 

GTS DRYWALL SUPPLY COMPANY

 

PENNSYLVANIA GYPSUM, INC.

 

 

By:

 

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Assistant Treasurer

 

[Signature Page to GMS Third Amendment (2018)]

 

--------------------------------------------------------------------------------


 

 

GYPSUM SUPPLY INSTALLED INSULATION, LLC

 

By: GYPSUM SUPPLY COMPANY, its Manager

 

 

 

 

 

 

By:

 

 

 

 

/s/ H. Douglas Goforth

 

 

 

Name: H. Douglas Goforth

 

 

 

Title: Assistant Treasurer

 

[Signature Page to GMS Third Amendment (2018)]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as 2018 Incremental First Lien Lender

 

 

 

 

 

 

By:

 

 

 

 

/s/ Craig Malloy

 

 

 

Name: Craig Malloy

 

 

 

Title: Director

 

[Signature Page to GMS Third Amendment (2018)]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

/s/ Judith Smith

 

 

 

Name: Judith Smith

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

/s/ D. Andrew Maletta

 

 

 

Name: D. Andrew Maletta

 

 

 

Title: Authorized Signatory

 

[Signature Page to GMS Third Amendment (2018)]

 

--------------------------------------------------------------------------------


 

Schedule A

to Third Amendment to First Lien Credit Agreement

 

POST-EFFECTIVENESS MATTERS

 

1.              REAL ESTATE DELIVERABLES

 

The Loan Parties shall deliver, or cause to be delivered, to the Administrative
Agent no later than the date occurring sixty (60) days after the Third Amendment
Effective Date (or such later date as may be acceptable to the Administrative
Agent in its reasonable discretion), to the extent determined by the
Administrative Agent to be reasonably necessary or desirable, each of the
following items:

 

(i)                                     to the extent reasonably necessary,
fully executed and notarized mortgage modifications (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each applicable Mortgaged Property;

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) in each state in which a
Mortgaged Property for which a Mortgage Modification is required, is located
with respect to the enforceability of such Mortgage as modified by the
applicable Mortgage Modification, and such other customary matters with regards
to each such Mortgage Modification as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)                               with respect to the lender’s title insurance
policy insuring each Mortgaged Property for which a Mortgage Modification is
required, a mortgage modification endorsement with respect to such Mortgaged
Property, issued by a title company reasonably satisfactory to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, insuring, to the extent that such coverage is available by
endorsement in the applicable jurisdiction, that the validity, enforceability
and priority of the applicable Mortgage, and the effectiveness of such title
policy, shall remain unchanged following recordation of the related Mortgage
Modification; and

 

(iv)                              (a) an updated Flood Determination Form with
respect to each Mortgaged Property; (b) if it is a Flood Hazard Property, a
Borrower Notice; (c) the Borrower’s written acknowledgment of receipt of the
Borrower Notice from the Administrative Agent as to the fact that such Mortgaged
Property is a Flood Hazard Property and as to whether the community in which
each such Flood Hazard Property is located is participating in the NFIP; and
(d) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the applicable Mortgaged Property is
located, Evidence of Flood Insurance.

 

--------------------------------------------------------------------------------


 

UNOFFICIAL EXECUTION COPYVERSION

ANNEX I

 

Adjusted marked version reflecting changes made pursuant to the Third Amendment.

 

Added text shown underscored; deleted text shown strikethrough.

(conformed to

 

Incremental First Lien Term Commitments Amendment dated as of September 27, 2016
and

Second Amendment to First Lien Credit Agreement dated as of June 7, 2017)

 

FOR REFERENCE PURPOSES ONLY

 

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of April 1, 2014

 

among

 

GYP HOLDINGS III CORP.

 

as the Borrower,

 

GYP HOLDINGS II CORP.

 

as Holdings,

 

CREDIT SUISSE AG

 

as Administrative Agent and Collateral Agent

 

The Other Lenders Party Hereto,

 

BARCLAYS BANK PLC

 

CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC

 

RBC CAPITAL MARKETS(1)

 

UBS SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

(1) RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

5556

1.03

Accounting Terms

5557

1.04

Rounding

5658

1.05

References to Agreements and Laws

5658

1.06

Times of Day

5658

1.07

Timing of Payment or Performance

5658

1.08

Currency Equivalents Generally

5658

1.09

Pro Forma Calculations

5658

1.10

Basket Calculations

5759

1.11

Classification of Term Loans and Term Borrowings

5759

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

The Term Loans

5759

2.02

Term Borrowings, Conversions and Continuations of Term Loans

5759

2.03

Prepayments

5961

2.04

Termination or Reduction of Term Commitments

6869

2.05

Repayment of Term Loans

6870

2.06

Interest

7072

2.07

Fees

7072

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

7072

2.09

Evidence of Indebtedness

7173

2.10

Payments Generally; Administrative Agent’s Clawback

7173

2.11

Sharing of Payments

7375

2.12

Incremental First Lien Term Facilities

7476

2.13

Defaulting Lenders

7981

 

 

 

 

ARTICLE III

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

8082

3.02

Illegality

8485

3.03

Inability to Determine Rates

8486

3.04

Increased Cost and Reduced Return; Capital Adequacy

8586

3.05

Funding Losses

8687

3.06

Matters Applicable to All Requests for Compensation

8688

3.07

Replacement of Lenders under Certain Circumstances

8789

3.08

Eurodollar Rate Amendment

90

 

--------------------------------------------------------------------------------


 

3.083.09

Survival

8891

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions to Initial Credit Extension

8991

4.02

Conditions to All Credit Extensions

9396

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

9497

5.02

Authorization; No Contravention

9497

5.03

Governmental Authorization; Other Consents

9597

5.04

Binding Effect

9598

5.05

Financial Statements; No Material Adverse Effect

9598

5.06

Litigation

9699

5.07

No Default

9699

5.08

Ownership of Property; Liens

9699

5.09

Environmental Matters

9799

5.10

Taxes

97100

5.11

ERISA Compliance

98100

5.12

Subsidiaries; Equity Interests

98101

5.13

Margin Regulations; Investment Company Act

99101

5.14

Disclosure

99101

5.15

Compliance with Laws

99102

5.16

Intellectual Property

100102

5.17

Solvency

100102

5.18

Labor Matters

100103

5.19

Perfection, Etc.

100103

5.20

OFAC and PATRIOT Act Compliance

101103

5.21

Anti-Corruption Compliance

101103

5.22

OFAC

101104

5.23

Designation as Senior Debt

101104

5.24

Tax Reporting Compliance

101104

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

102104

6.02

Certificates; Other Information

103105

6.03

Notices

105108

6.04

Payment of Obligations

106108

6.05

Preservation of Existence, Etc.

106108

6.06

Maintenance of Properties

106109

6.07

Maintenance of Insurance

106109

 

ii

--------------------------------------------------------------------------------


 

6.08

Compliance with Laws

107109

6.09

Books and Records

107109

6.10

Inspection Rights

107109

6.11

Use of Proceeds

107110

6.12

Covenant to Guarantee Obligations and Give Security

107110

6.13

Compliance with Environmental Laws

110113

6.14

Further Assurances, Post Closing Obligations

110113

6.15

Maintenance of Ratings

113115

6.16

Conference Calls

113115

6.17

ERISA

113116

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

113116

7.02

Investments

117120

7.03

Indebtedness

121123

7.04

Fundamental Changes

124127

7.05

Dispositions

125128

7.06

Restricted Payments

127130

7.07

Change in Nature of Business

131133

7.08

Transactions with Affiliates

131133

7.09

Burdensome Agreements

132134

7.10

Use of Proceeds

133136

7.11

Amendments of Organization Documents

133136

7.12

Accounting Changes

133136

7.13

Prepayments, Etc. of Indebtedness and Modifications of Certain Debt Instruments

133136

7.14

Holding Companies

134137

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

135138

8.02

Remedies Upon Event of Default

138140

8.03

Application of Funds

138141

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

9.01

Appointment and Authorization of Agents

139142

9.02

Delegation of Duties

140143

9.03

Liability of Agents

140143

9.04

Reliance by Agents

141143

9.05

Notice of Default

141144

9.06

Credit Decision; Disclosure of Information by Agents

141144

9.07

Indemnification of Agents

142145

 

iii

--------------------------------------------------------------------------------


 

9.08

Agents in their Individual Capacities

142145

9.09

Successor Agents

143146

9.10

Administrative Agent May File Proofs of Claim

144147

9.11

Collateral and Guaranty Matters

145148

9.12

Secured Hedge Agreements

146148

9.13

Other Agents; Arranger and Managers

146149

9.14

Appointment of Supplemental Administrative Agents

146149

9.15

Withholding

147150

9.16

Certain ERISA Matters

150

 

 

 

 

ARTICLE X

 

 

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

147152

10.02

Notices; Effectiveness; Electronic Communications

151156

10.03

No Waiver; Cumulative Remedies; Enforcement

153158

10.04

Expenses and Taxes

154158

10.05

Indemnification by the Borrower

154159

10.06

Payments Set Aside

156160

10.07

Successors and Assigns

156161

10.08

Confidentiality

162167

10.09

Setoff

163168

10.10

Interest Rate Limitation

164168

10.11

Counterparts

164169

10.12

Integration; Effectiveness

164169

10.13

Survival of Representations and Warranties

165169

10.14

Severability

165169

10.15

Governing Law; Jurisdiction; Etc.

165170

10.16

WAIVER OF RIGHT TO TRIAL BY JURY

166171

10.17

Binding Effect

166171

10.18

No Advisory or Fiduciary Responsibility

167171

10.19

Affiliate Activities

167172

10.20

Electronic Execution of Assignments and Certain Other Documents

168172

10.21

USA PATRIOT ACT; “Know Your Customer” Checks

168172

10.22

Keepwell

169173

10.23

Intercreditor Agreements

169173

10.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

174

10.25

Co-Obligor

174

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

I

 

Guarantors

II

 

Immaterial Subsidiaries

2.01

 

Term Commitments and Pro Rata Shares

4.01(a)(viii)

 

Local Counsel

5.08(b)

 

Material Real Property

5.09

 

Environmental Matters

5.11(d)

 

Pension Plans

5.12

 

Subsidiaries and Other Equity Investments

5.16

 

Intellectual Property

5.18

 

Labor Matters

6.14

 

Initial Mortgaged Properties

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.08

 

Existing Affiliate Transactions

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

A

 

Committed Loan Notice

B

 

[Reserved]

C

 

Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Affiliated Lender Assignment and Assumption

E-3

 

Administrative Questionnaire

F-1

 

Holdings Guaranty

F-2

 

Subsidiary Guaranty

G

 

Security Agreement

H

 

Intellectual Property Security Agreement

I

 

Opinion Matters — Counsel to the Loan Parties

J

 

Solvency Certificate

K

 

Discounted Prepayment Option Notice

L

 

Lender Participation Notice

M

 

Discounted Voluntary Prepayment Notice

N

 

U.S. Tax Compliance Certificate

O

 

Secured Hedge Notice

P

 

Intercompany Note

Q

 

Term Intercreditor Agreement

R

 

ABL/Term Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (this “Agreement”) is entered into as of
April 1, 2014, among GYP HOLDINGS III CORP., a Delaware corporation (the
“Borrower”), GYP HOLDINGS II CORP., a Delaware corporation (“Holdings”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), CREDIT SUISSE AG, as Administrative Agent and as
Collateral Agent.

 

PRELIMINARY STATEMENTS

 

Pursuant to the terms and conditions set forth in the Acquisition Agreement (as
hereinafter defined), the Borrower will acquire (the “Acquisition”) 100% of the
Shares other than Rollover Shares (each as defined in the Acquisition Agreement)
of Gypsum Management and Supply, Inc., a Georgia corporation (“GMS”), from each
of the persons set forth on Schedule A to the Acquisition Agreement
(collectively, the “Seller”).

 

The Borrower has requested that, immediately upon the satisfaction in full of
the conditions precedent set forth in Article IV below, the Lenders lend to the
Borrower $390,000,000 in the form of a term loan facility.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement (including
the preliminary statements above), the following terms shall have the meanings
set forth below:

 

“ABL Administrative Agent” means the administrative agent under the ABL
Facility.

 

“ABL Cap” means the greater of (i) $345,000,000 and (ii) an amount equal to the
sum of 90% of the book value of all inventory and 90% of the book value of all
accounts receivable, in each case, owned by the Borrower and its Restricted
Subsidiaries as of the end of the most recent fiscal quarter for which financial
statements have been delivered to the Administrative Agent in accordance with
Section 6.01(a) or (b) and calculated in accordance with GAAP.

 

“ABL Collateral Agent” means the collateral agent under the ABL Facility.

 

“ABL Facility” means the ABL Revolving Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time in
accordance with the terms of the ABL/Term Intercreditor Agreement), among the
Borrower, Holdings, Wells Fargo Bank, N.A., as administrative agent thereunder,
the other agents party thereto and the ABL Lenders, including any replacement
thereof entered into in connection with one or more refinancings thereof
permitted under the ABL/Term Intercreditor Agreement (so long as the

 

--------------------------------------------------------------------------------


 

documents governing such replacement constitute “ABL Debt Documents” for
purposes of the ABL/Term Intercreditor Agreement).

 

“ABL Lender” means a lender under the ABL Facility.

 

“ABL Loan” means a “Loan” as defined in the ABL Facility.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Facility.

 

“ABL Obligations” means the “ABL Obligations” as defined in the ABL Facility.

 

“ABL Priority Collateral” has the meaning specified in the ABL/Term
Intercreditor Agreement.

 

“ABL/Term Intercreditor Agreement” means the ABL/Term Intercreditor Agreement
substantially in the form of Exhibit R, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof), among the Loan Parties, the Collateral Agent, the ABL Collateral
Agent and the Second Lien Collateral Agent.

 

“Acquisition” has the meaning specified in the “Preliminary Statements.”

 

“Acquisition Agreement” means the Stock Purchase Agreement (including the
schedules and exhibits thereto), dated as of February 11, 2014, among the
Borrower, as Buyer, GMS, as Company and the Seller.

 

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iii)(C).

 

“Acceptance Date” has the meaning specified in Section 2.03(a)(iii)(B).

 

“Accepting Lenders” has the meaning specified in Section 2.03(c).

 

“Acquired Business” has the meaning specified in Section 7.02(i).

 

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent under the Term Facility, and any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

 

“AEA” means AEA Investors LP and its Affiliates, other than any portfolio
company of any of the foregoing.

 

“Affected Facility” has the meaning specified in Section 10.01(B).

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lenders” means, collectively, the Borrower and its Subsidiaries,
Non-Debt Fund Affiliates and Debt Fund Affiliates.

 

Affiliated Lender Assignment and Assumption” means an Affiliated Lender
Assignment and Assumption substantially in the form of Exhibit E-2.

 

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, partners, members, representatives, agents,
attorneys-in-fact, trustees and advisors of such Persons and Affiliates and
their respective successors and assigns.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Term Commitments of all the Lenders.

 

“Agreement” means this First Lien Credit Agreement, as amended, supplemented or
modified from time to time in accordance with its terms.

 

“Applicable Discount” has the meaning specified in Section 2.03(a)(iii)(C).

 

“Applicable Rate” means a percentage per annum equal to 3.002.75% per annum for
Eurodollar Rate Loans, and 2.001.75% per annum for Base Rate Loans.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means (i) in respect of periods prior to the Third Amendment
Effective Date, each of CS Securities, RBC Capital Markets, and UBS Securities
LLC, in their capacities as exclusive joint lead arrangers and joint
bookrunners, and (ii) on and after the Third Amendment Effective Date, Barclays
Bank PLC and Credit Suisse Loan Funding LLC, in their capacities as exclusive
joint lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(subject to Section 1.03(c)).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
one-month Eurodollar Rate (after giving effect to any applicable “floor”) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate determined on such day at approximately 11:00
a.m. (London Time) by reference to the Intercontinental Exchange Benchmark
Administration Ltd. (or any successor thereto) Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the Intercontinental Exchange Benchmark
Administration Ltd. (or any successor thereto) as an authorized vendor for the
purpose of displaying such rates).  Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate, as the case may be.

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities and Exchange Act of 1934, as amended, except
that in calculating the beneficial ownership of any particular “person” (as that
term is used in Section 13(d)(3) of the Securities and Exchange Act of 1934, as
amended), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns,”
“Beneficially Owned” and “Beneficial Ownership” have a corresponding meaning.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board of Directors” means: (a) with respect to Holdings, the Borrower or any
other corporation, the board of directors (or analogous governing body) of the
corporation or any committee thereof duly authorized to act on behalf of such
board; (b) with respect to a partnership,

 

4

--------------------------------------------------------------------------------


 

the board of directors of the general partner of the partnership; (c) with
respect to a limited liability company, the managing member or members (or
analogous governing body) or any controlling committee of managing members
thereof; and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Notice” has the meaning specified in Section 6.12(d).

 

“Borrower Purchasing Party” means the Borrower and any of its Restricted
Subsidiaries.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, is a day that is also a
London Banking Day.

 

“Canadian ABL Facility” means the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended on the date hereof to, among other things,
permanently repay all outstanding term loans thereunder and as further amended,
supplemented or otherwise modified in accordance with its terms), among Master
Titan Holdings Limited Partnership, Watson Limited Partnership, Slegg Limited
Partnership, BC Ceilings Limited Partnership, Core Acoustic Titan Limited
Partnership and Shoemaker Limited Partnership, as the borrowers, Canadian
Imperial Bank of Commerce, as administrative agent, co-lead arranger and sole
bookrunner, and the other financial institutions from time to time party
thereto.

 

“Canadian ULCs” means GYP Canada Holdings I ULC, a British Columbia corporation,
and GYP Canada Holdings II ULC, a British Columbia corporation.

 

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower and its Restricted Subsidiaries
on a consolidated basis for such period, as determined in accordance with GAAP.

 

“Capitalized Lease” means any lease that has been or should be, in accordance
with GAAP (subject to Section 1.03(c)), recorded as a capitalized lease.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Credit Suisse or a financial institution selected by the Administrative
Agent, in the name of the Borrower and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:

 

5

--------------------------------------------------------------------------------


 

(a)                           direct obligations (or certificates representing
an interest in such obligations) issued by, or unconditionally guaranteed by,
the government of the United States (including, in each case, any agency or
instrumentality thereof), as the case may be, the payment of which is backed by
the full faith and credit of the United States, and which are not callable or
redeemable at the issuer’s option;

 

(b)                           overnight bank deposits, time deposit accounts,
certificates of deposit, banker’s acceptances and money market deposits with
maturities (and similar instruments) of 12 months or less from the date of
acquisition issued by a bank or trust company which is organized under, or
authorized to operate as a bank or trust company under, the laws of the United
States; provided that such bank or trust company has capital, surplus and
undivided profits aggregating in excess of $250,000,000  and whose long-term
debt is rated “A-1” or higher by Moody’s or A+ or higher by S&P or the
equivalent rating category of another internationally recognized rating agency;

 

(c)                            commercial paper having one of the two highest
ratings obtainable from Moody’s or S&P and, in each case, maturing within one
year after the date of acquisition;

 

(d)                           marketable short-term money market and similar
funds (including such funds investing a portion of their assets in municipal
securities) having a rating of at least P-1 or A-1 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower);

 

(e)                            repurchase obligations with a term of not more
than 30 days for underlying Investments of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above;

 

(f)                             Investments, classified in accordance with GAAP
as Current Assets of the Borrower or any of its Restricted Subsidiaries, in
money market investment programs, which are administered by financial
institutions having capital of at least $250,000,000, and the portfolios of
which are limited such that at least 95% of such investments are of the
character, quality and maturity described in clauses (a), through (e) of this
definition;

 

(g)                            investment funds investing at least 95% of their
assets in securities of the types (including as to credit quality and maturity)
described in clauses (a) through (f) above; and

 

(h)                           (x) such local currencies in those countries in
which the Borrower or any of its Restricted Subsidiaries transacts business from
time to time in the ordinary course of business and (y) investments of
comparable tenor and credit quality to those described in the foregoing
clauses (a) through (g) customarily utilized in countries in which Borrower or
any of its Restricted Subsidiaries transacts business from time to time in the
ordinary course of business.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Restricted Subsidiaries of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon).

 

6

--------------------------------------------------------------------------------


 

“CFC Holdco” means a Subsidiary (a) a Subsidiary that (i) has no material assets
other than the equity of one or more Foreign Subsidiaries or (bii) that is
treated as a disregarded entity for U.S. federal income tax purposes that holds
equity of one or more Foreign Subsidiaries or (b) GYP IV.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, standard or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, standards or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines, standards or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(i)            the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Holdings and its Subsidiaries taken as a whole or the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended)) other than one or more Permitted Holders; or

 

(ii)           the adoption of a plan relating to the liquidation or dissolution
of Holdings or the Borrower; or

 

(iii)          the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” as defined in clause (i) above) other than one or more
Permitted Holders becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the issued and outstanding Voting Stock of Holdings or the Borrower
measured by voting power rather than number of shares; or

 

(iv)          the first day on which a majority of the members of the Board of
Directors of Holdings or the Borrower are not Continuing Directors; or

 

(v)           Holdings ceases to own, directly or indirectly, 100% of the Equity
Interests of the Borrower; or

 

(vi)          a “Change of Control” (as defined in the ABL Facility or the
Second Lien Credit Agreement) shall occur.

 

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders holding Term Loans and (ii) Lenders holding an Incremental
First Lien Term

 

7

--------------------------------------------------------------------------------


 

Loan Tranche, and (b) with respect to Term Loans, each of the following classes
of Term Loans: (i) Term Loans and (ii) Incremental First Lien Term Loans of any
Incremental First Lien Term Loan Tranche.  For the avoidance of doubt, any Term
Loans or Term Commitments created pursuant to a Permitted Amendment shall
constitute a separate Class.

 

“Closing Date” means the first date on which all of the conditions precedent in
Article IV are satisfied or waived in accordance with Article IV.

 

“Closing Material Adverse Effect” means any material adverse change, effect,
event, occurrence, fact or condition in or on the business, results of
operation, condition (financial or otherwise) or assets of the Target, taken as
a whole, provided, however, that in no event shall any of the following, alone
or in combination, be deemed to constitute, nor shall any of the following be
taken into account in determining whether there has been, a Closing Material
Adverse Effect: any material adverse facts, circumstances, events, changes,
effects or occurrences (a) resulting from or relating to the identity of Buyer
or any of its Affiliates as the Buyer of the Target or the announcement of or
execution of the Acquisition Agreement or the pendency of the transactions
contemplated by the Acquisition Agreement, including losses or threatened losses
of employees, customers, suppliers or others having relationships with the
Target; (b) resulting from or relating to political conditions or any acts of
terrorism or war; (c) relating to generally applicable economic conditions
(including the state of the financial, debt, credit or securities markets, in
the United States or elsewhere) or the industries in which the Target operates
in general; (d) resulting from or relating to any change in Laws or GAAP or
authoritative interpretations thereof; (e) resulting from or relating to the
failure of the Business to meet projections, forecasts or estimates delivered to
any Person (provided that the underlying causes of such failures may be
considered in determining whether there is a Closing Material Adverse Effect
unless otherwise provided in this definition);  (f) resulting from or relating
to any natural or man-made disaster or acts of God, or (g) resulting from or
relating to actions of the Target or any of its Affiliates which Buyer has
expressly requested or to which Buyer has expressly consented; except, in the
case of clauses (b), (c), (d) or (f), where such change, effect, event,
occurrence, fact or condition disproportionately affects the Target, taken as a
whole, relative to other participants in the industries in which the Target
operates.  Capitalized terms used above in the definition of “Closing Material
Adverse Effect” without definition shall have the meanings assigned to them in
the Acquisition Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless
otherwise provided herein).

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Agent” means Credit Suisse AG, in its capacity as collateral agent
under the Loan Documents, and any successor collateral agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, Intellectual Property

 

8

--------------------------------------------------------------------------------


 

Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent, the Collateral Agent
and the Lenders pursuant to Section 6.12 or 6.14, and each of the other
agreements, instruments or documents entered into by a Loan Party that creates
or purports to create a Lien over all or any part of its assets in respect of
the First Lien Obligations in favor of the Collateral Agent for the benefit of
the Secured Parties.

 

“Commitment Letter” means the Commitment Letter, dated as of February 11, 2014
(as amended, supplemented or otherwise modified by the Joinder to Commitment
Letter, dated as of February 25, 2014), among Holdings, Wells Fargo Bank, N.A.,
SunTrust Robinson Humphrey, Inc., SunTrust Bank, Credit Suisse Securities (USA)
LLC, Credit Suisse AG, Royal Bank of Canada, UBS AG, Stamford Branch, and UBS
Securities LLC.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Term Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Plan” means a Plan other than a Multiemployer Plan.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means (a) Taxes that are imposed on or measured by net
income (however denominated) or (b) that are franchise Taxes, in each case that
are imposed as a result of a present or former connection between Agent, Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder and the
jurisdiction imposing such Tax (other than connections arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all income, franchise and similar taxes, as
determined in accordance with GAAP, to the extent the same are payable in cash
with respect to such period.

 

“Consolidated Current Assets” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all assets that, in accordance
with GAAP, would be classified as current assets on the consolidated balance
sheet of such Person, after deducting appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP, but
excluding any payment of contract-related costs (customarily referred to as
costs in excess of billing), cash, Cash Equivalents and Swap Contracts to the
extent that the mark-to-market Swap Termination Value would be reflected as an
asset on the consolidated balance sheet of such Person.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding any advanced payments received for
contracts (customarily referred to as billings in excess of costs), the current
portion of Indebtedness (including the Swap Termination Value of any Swap
Contracts) to the extent reflected as a liability on the consolidated balance
sheet of such Person.

 

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for (other than clause (xix)), without duplication,

 

(i)            total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Leases, (e) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(f) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, and (g) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate or currency risk, net of interest
income and gains on such hedging obligations,

 

(ii)           provision for taxes based on income, profits or capital of the
Borrower and its Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

 

(iii)          depreciation and amortization expense (including amortization of
intangible assets),

 

(iv)          non-cash expenses resulting from any employee benefit or
management compensation plan or the grant of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs to employees of Holdings, the Borrower or any Restricted Subsidiary
pursuant to a written plan or agreement or the treatment of such options under
variable plan accounting,

 

(v)           any costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or

 

10

--------------------------------------------------------------------------------


 

agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests),

 

(vi)          all extraordinary, non-recurring or unusual losses and charges,

 

(vii)         costs and expenses in connection with branch startups, provided
that the aggregate amount of add backs made pursuant to this clause (vii), when
added to the aggregate amount of add backs pursuant to clauses (ix) and
(xix) below, shall not exceed an amount equal to 20% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (vii) or clauses (ix) or (xix) below),

 

(viii)        cash fees and expenses (including Sponsor deal fees) and employee
bonuses incurred in connection with, or in anticipation of, the Transactions,

 

(ix)          cash restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities,
retention charges, contract termination costs, recruiting, retention,
relocation, severance and signing bonuses and expenses, systems establishment
costs, conversion costs and excess pension charges, consulting fees and any
one-time expense relating to enhanced accounting function, or costs associated
with becoming a public company or any other costs (including legal services
costs) incurred in connection with any of the foregoing; provided that the
aggregate amount of add backs made pursuant to this clause (ix), when added to
the aggregate amount of add backs pursuant  to clause (vii) above and
clause (xix) below, shall not exceed an amount equal to 20% of Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
prior to the determination date (without giving effect to any adjustments
pursuant to this clause (ix), clause (vii) above or clause (xix) below),

 

(x)           transaction fees and expenses (including those in connection with,
to the extent permitted hereunder, any Investment, any Debt Issuance, any Equity
Issuance, any Disposition, or any Casualty Event and any amendments or waivers
of the Loan Documents, the ABL Loan Documents or the Second Lien Loan Documents,
in each case, whether or not consummated),

 

(xi)          any losses (or minus any gains) realized upon the disposition of
property outside of the ordinary course of business,

 

(xii)         any (x) expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
permitted

 

11

--------------------------------------------------------------------------------


 

Investment, Permitted Acquisitions or any permitted sale, conveyance, transfer
or other disposition of assets or (y) expenses, charges or losses with respect
to liability or casualty events or business interruption covered by insurance,
in each case to the extent actually reimbursed, or, so long as the Borrower has
made a determination that reasonable evidence exists that such indemnification
or reimbursement will be made, and only to the extent that such amount is
(A) not denied by the applicable indemnifying party, obligor or insurer in
writing and (B) in fact indemnified or reimbursed within 365 days after such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365 day
period),

 

(xiii)        management fees (or special dividends in lieu thereof) permitted
under Section 7.08(d),

 

(xiv)        any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with the Transactions
or any Investment permitted under Section 7.02,

 

(xv)         non-cash losses from Joint Ventures and non-cash minority interest
reductions,

 

(xvi)        fees and expenses in connection with debt exchanges or refinancings
permitted under Section 7.13,

 

(xvii)       other expenses of such Person and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period,

 

(xviii)      losses recognized and expenses incurred in connection with the
effect of currency and exchange rate fluctuations on intercompany balances and
other balance sheet items, and

 

(xix)        the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith to be realized during such period (calculated on a Pro Forma Basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with the Transactions or any
acquisition or disposition by the Borrower or any Restricted Subsidiary, any
operational changes (including, without limitation, operational changes arising
out of the modification of contractual arrangements (including, without
limitation, renegotiation of lease agreements, utilities and logistics contracts
and insurance policies, as well as purchases of leased real properties)) or
headcount reductions, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly completed certificate signed by a
Responsible

 

12

--------------------------------------------------------------------------------


 

Officer of the Borrower shall be delivered to the Administrative Agent together
with the Compliance Certificate required to be delivered pursuant to
Section 6.02, certifying that (x) such cost savings, operating expense
reductions and synergies are reasonably expected and factually supportable as
determined in good faith by the Borrower, and (y) such actions are to be taken
and the results with respect thereto are to be achieved within (I) in the case
of any such cost savings, operating expense reductions and synergies in
connection with the Transactions, 18 months after the Closing Date and (II) in
all other cases, within 18 months after the consummation of the acquisition,
disposition or any operational change, which is expected to result in such cost
savings, expense reductions or synergies, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (xix) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) to the extent that any cost savings, operating expense reductions and
synergies are not associated with the Transactions, all steps shall have been
taken for realizing such savings, (D) projected amounts (and not yet realized)
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (xix) to the extent occurring more than four full fiscal quarters after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies and (E) the aggregate amount of add
backs made pursuant to this clause (xix), when added to the aggregate amount of
add backs pursuant to clauses (vii) and (ix) above, shall not exceed an amount
equal to 20% of Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended prior to the determination date (without giving
effect to any adjustments pursuant to clauses (vii) and (ix) above or this
clause (xix)), minus

 

(c)                      an amount which, in the determination of Consolidated
Net Income, has been included for:

 

(i)            federal, state, local and foreign income tax credits and refunds
(to the extent not netted from tax expense),

 

(ii)           non-recurring income or gains from discontinued operations,

 

(iii)          all extraordinary, non-recurring or unusual gains and non-cash
income during such period,

 

(iv)          any gains realized upon the disposition of property outside of the
ordinary course of business, and

 

(v)           the amount of Restricted Payments permitted under Sections
7.06(e)(i), 7.06(e)(ii), 7.06(e)(iii), 7.06(e)(viii) and 7.06(i) (except to the
extent that (x) the amount paid with such Restricted Payments would not, if the
respective expense or other item had been incurred directly by the Borrower,
have reduced Consolidated EBITDA determined

 

13

--------------------------------------------------------------------------------


 

in accordance with this definition or (y) such Restricted Payment is paid by the
Borrower in respect of an expense or other item that has resulted in, or will
result in, a reduction of Consolidated EBITDA, as calculated pursuant to this
definition), plus or minus

 

(d)                     unrealized losses/gains in respect of Swap Contracts,
all as determined in accordance with GAAP.

 

Notwithstanding anything to the contrary, Consolidated EBITDA shall be deemed to
be $21,900,000 for the fiscal quarter ended on April 30, 2013, $22,900,000 for
the fiscal quarter ended on July 31, 2013, $27,400,000 for the fiscal quarter
ended on October 31, 2013 and $21,000,000 for the fiscal quarter ended on
January 31, 2014.

 

“Consolidated Funded First Lien Indebtedness” means (A) all Consolidated Funded
Indebtedness constituting ABL Obligations and (B) all other Consolidated Funded
Indebtedness that is secured by a Lien on any Collateral (other than Liens
permitted under Section 7.01(i)) that is not subordinated to the Lien on such
Collateral securing the First Lien Obligations; provided that (x) such
Consolidated First Lien Indebtedness is not subordinated in right of payment to
the First Lien Obligations and (y) for purposes of the definition of “Permitted
Other First Lien Indebtedness”, the definition of “Permitted Other Second Lien
Indebtedness” and clause (y) of the second proviso in Section 2.12(a) only, all
Incremental First Lien Term Facilities and all Permitted Other First Lien
Indebtedness (and any Permitted Refinancing thereof) shall be deemed to be
(a) secured by a Lien on the Collateral that is not subordinated to the Lien on
such Collateral securing the First Lien Obligations, whether or not so secured
and (b) not subordinated in right of payment to the First Lien Obligations,
whether or not so subordinated.

 

“Consolidated Funded Indebtedness” means all Indebtedness of a Person and its
Restricted Subsidiaries on a consolidated basis, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any Permitted Acquisition and (y) any Indebtedness that
is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), excluding (i) net obligations
under any Swap Contract, (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of the applicable Person, (iii) any
deferred compensation arrangements, (iv) any non-compete or consulting
obligations incurred in connection with Permitted Acquisitions, or
(v) obligations in respect of letters of credit, bankers’ acceptances, bank
Guarantees, surety bonds, performance bonds, advance payment guarantees or
bonds, warranties, bid guarantees or bonds and similar instruments except to the
extent of unreimbursed amounts thereunder; provided that any unreimbursed amount
under commercial letters of credit shall not be counted as Consolidated Funded
Indebtedness until one (1) Business Day after such amount is drawn.  The amount
of Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or, if less, the fair market value of such
identified asset.

 

“Consolidated Funded Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on assets of the Borrower or any of its
Restricted Subsidiaries, provided that (x) such Consolidated Funded Indebtedness
is not subordinated in right

 

14

--------------------------------------------------------------------------------


 

of payment to the First Lien Obligations and (y) for purposes of the definition
of “Permitted Other First Lien Indebtedness”, the definition of “Permitted Other
Second Lien Indebtedness”, the definition of “Secured Leverage Ratio” as used in
the definition of “Second Lien Cap” and clause (y) of the second proviso in
Section 2.12(a) only, all Incremental First Lien Term Facilities and all
Permitted Other Indebtedness (and any Permitted Refinancing thereof) shall be
deemed to be (a) secured by a Lien on the assets of the Borrower and its
Restricted Subsidiaries, whether or not so secured and (b) not subordinated in
right of payment to the First Lien Obligations, whether or not so subordinated.

 

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items, (ii) any amounts attributable to Investments in any
Unrestricted Subsidiary or Joint Venture to the extent that either (x) such
amounts have not been distributed in cash to such Person and its Restricted
Subsidiaries during the applicable period, (y) such amounts were not earned by
such Unrestricted Subsidiary or Joint Venture during the applicable period or
(z) there exists in respect of any future period any encumbrance or restriction
on the ability of such Unrestricted Subsidiary or Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such
Unrestricted Subsidiary or Joint Venture held by such Person and its Restricted
Subsidiaries, (iii) the cumulative effect of foreign currency translations
during such period to the extent included in Consolidated Net Income, (iv) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Restricted Subsidiaries (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis), (v) net income of any
Restricted Subsidiary (other than a Loan Party) for any period to the extent
that, during such period (or, for purposes of calculating Cumulative Credit,
either during such period or in respect of any future period) there exists any
encumbrance or restriction on the ability of such Restricted Subsidiary to pay
dividends or make any other distributions in cash on the Equity Interests of
such Restricted Subsidiary held by such Person and its Restricted Subsidiaries,
except to the extent such encumbrance or restriction is contained in the
Canadian ABL Facility or to the extent that such net income is distributed in
cash during such period to such Person or to a Restricted Subsidiary of such
Person that is not itself subject to any such encumbrance or restriction,
(vi) cancellation of Indebtedness income arising out of prepayments made in
accordance with Section 2.03(a)(iii) and (vii) any income (loss) for such period
attributable to the early extinguishment of (a) Indebtedness, (b) obligations
under any Swap Contracts or (c) other derivative instruments), as determined in
accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal during such period on Consolidated Funded Indebtedness
that constitutes Funded Debt (including the implied principal component of
payments due on Capitalized Leases during such period), less the reduction in
such scheduled payments resulting from voluntary prepayments or mandatory
prepayments of such Funded Debt (including as required pursuant to Section 2.03)
as determined in accordance with GAAP.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP, as
set forth on the consolidated balance sheet of the Borrower as of such date.

 

“Continuing Directors” means the directors of each of Holdings and the Borrower
on the Closing Date, and each other director, if, in each case, such other
director’s nomination for election to the Board of Directors of Holdings or the
Borrower is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Sponsor in his or her election by the
stockholders of Holdings or of the Borrower.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means a Term Borrowing.

 

“Credit Suisse” means Credit Suisse AG, acting through such of its affiliates or
branches as it deems appropriate, and its successors.

 

“CS Securities” means Credit Suisse Securities (USA) LLC and its successors.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate (except to the extent resulting from the operation of clause (e)),
determined on a cumulative basis equal to:

 

(a)                                 the sum of a percentage of Excess Cash Flow
for each full fiscal quarter ended after the Closing Date and prior to such date
of determination, equal to, for each such fiscal quarter:

 

(i) 50% if, as of the last day of such fiscal quarter, the Total Leverage Ratio
was greater than or equal to 5.50:1.00,

 

(ii) 75% if, as of the last day of such fiscal quarter, the Total Leverage Ratio
was less than 5.50:1.00 but greater than or equal to 5.00:1.00 or

 

(iii) 100% if, as of the last day of such fiscal quarter, the Total Leverage
Ratio was less than 5.00:1.00, plus

 

(b)                                 the sum of any Declined Amounts, plus

 

(c)                                  in the event that Cumulative Credit has
been reduced as a result of an Investment made pursuant to Section 7.02(t) (any
such Investment for purposes of this clause (c) being an “Original Investment”
and the amount of any such reduction for purposes of this clause (c) being the
“Reduction Amount” in respect of such Investment) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of an Unrestricted Subsidiary or the acquisition
of any Investments, an amount equal to

 

16

--------------------------------------------------------------------------------


 

the lesser of (A) the aggregate amount received by the Borrower or any
Restricted Subsidiary in cash and Cash Equivalents from:  (i) the sale (other
than to the Borrower or any such Restricted Subsidiary) of any such Equity
Interests of an Unrestricted Subsidiary or any such Investments, or (ii) any
dividend or other distribution by any such Unrestricted Subsidiary received in
respect of any such Investments, or (iii) interest, returns of principal,
repayments and similar payments by any such Unrestricted Subsidiary or received
in respect of any such Investments, and (B) the Reduction Amount in respect of
such Original Investment; plus

 

(d)                                 in the event that Cumulative Credit has been
reduced as a result of an Investment made pursuant to Section 7.02(t) in
connection with the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary (any such designation being the “Original Designation” and the amount
of any such reduction for purposes of this clause (d) being the “Reduction
Amount” in respect of such designation), in the event any such Unrestricted
Subsidiary has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, an amount equal
to the lesser of (A) the fair market value of the Investments of the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) and (B) the Reduction Amount in respect of such
Original Designation, minus

 

(e)                                  the aggregate excess (or plus any
shortfall) in respect of each fiscal year of the Borrower (commencing with the
first full fiscal year ending after the Closing Date) completed prior to such
date of (i) the cumulative amount of Cumulative Credit attributable to and
determined in accordance with clause (a) of this definition for all four fiscal
quarters of each such fiscal year over (ii) such cumulative amount for each such
fiscal year attributable to clause (a) of this definition but determined on an
annual (and not quarterly) basis for each such fiscal year (for the avoidance of
doubt, based on the Total Leverage Ratio as of the last day of each such fiscal
year), as such amount may be reduced from time to time to the extent that all or
a portion of Cumulative Credit is applied to make Investments, Restricted
Payments or prepayments of Junior Financing pursuant to Section 7.02(t),
7.06(f)(2) or 7.13(a)(i), respectively.

 

“Cure Amount” has the meaning specified in the ABL Facility.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

 

“Declined Amounts” has the meaning specified in Section 2.03(c).

 

“Declining Lender” has the meaning specified in Section 2.03(c).

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor that is a bona fide
diversified debt fund primarily engaged in, or advising funds or other
investment vehicles that are engaged in making, purchasing or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course of business whose managers have fiduciary duties to

 

17

--------------------------------------------------------------------------------


 

the third-party investors in such fund or investment vehicle that are
independent of their duties to the equity holders of Holdings.

 

“Debt Issuance” means the issuance by any Person and its Restricted Subsidiaries
of any Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the Eurodollar Rate plus the Applicable Rate
applicable to such Eurodollar Rate Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two (2) Business
Days of the date such Term Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has notified the Borrower or the 
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Term Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent or the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent or the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest

 

18

--------------------------------------------------------------------------------


 

does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender; provided, further, that the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender of a Lender’s direct or indirect parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not result in a Lender being deemed a Defaulting
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.03(a)(iii)(B).

 

“Discount Range” has the meaning specified in Section 2.03(a)(iii)(B).

 

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.03(a)(iii)(A).

 

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.03(a)(iii)(E).

 

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Restricted
Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligations or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loans and all
other First Lien Obligations that are accrued and payable), (b) is redeemable at
the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety one (91) days after the Latest Maturity Date of all Term Loans then in
effect; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of Holdings (or any direct or indirect parent thereof)
or the Restricted Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings, the Borrower or its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

19

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of Holdings (other than any CFC
Holdco) that is organized under the laws of the United States, any state thereof
or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees or binding judicial or administrative decisions
relating to pollution and the protection of the environment (including air,
water vapor, surface water, ground water, drinking water, drinking water supply,
surface or subsurface land, plant and animal life or any other natural
resource), and public and worker health and safety as it relates to Hazardous
Materials, including those related to the generation, use, handling, storage,
transportation, treatment, recycling, labeling or Environmental Release of, or
exposure to, any Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damages, costs of
environmental remediation, investigation or monitoring, consulting costs and
attorney fees, and fines or penalties) resulting from or based upon (a) any
Environmental Law, including any noncompliance therewith, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) an Environmental Release
or threatened Environmental Release of any Hazardous Materials or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

20

--------------------------------------------------------------------------------


 

“Environmental Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, migrating, leaching, dispersal,
dumping or disposing into or through the indoor or outdoor environment.

 

“Equity Contribution” has the meaning specified in the definition of the
“Transactions.”

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
that together with any Loan Party, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 302 of ERISA or Section 412
of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the withdrawal of any of the Loan Parties or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any of the Loan
Parties or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (d) the filing of a notice of intent to
terminate or the treatment of a Pension Plan amendment as a termination under
Section 4041 of ERISA, (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan is in at-risk status, as defined in
Section 430 of the Code or Section 303 of ERISA, or the determination that any
Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (i) the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of  ERISA with respect to any Pension Plan;

 

21

--------------------------------------------------------------------------------


 

or (j) the failure to meet the minimum funding standard of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to (i) the rate determined by the Administrative Agent to be the applicable
Screen Rate at approximately 11:00 a.m. (London Time), two (2) Business Days
prior to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the Interpolated Rate.

 

“Eurodollar Rate Loan” means a Term Loan that bears interest at the Eurodollar
Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Eurodollar Rate for each outstanding Term
Loan the interest on which is determined by reference to the Eurodollar Rate
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Eurodollar Screen Rate” means the Eurodollar Rate quote on the applicable
screen page the Administrative Agent designates to determine the Eurodollar Rate
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

 

“Eurodollar Successor Rate” has the meaning specified in Section 3.08.

 

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent,

 

22

--------------------------------------------------------------------------------


 

to reflect the adoption of such Eurodollar Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurodollar Successor
Rate exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Evidence of Flood Insurance” has the meaning specified in Section 6.12(d).

 

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an amount
equal to (a) Consolidated Net Income of the Borrower and its Restricted
Subsidiaries minus (b) without duplication (in each case, for the Borrower and
its Restricted Subsidiaries on a consolidated basis),

 

(i)            Capital Expenditures, except to the extent made using proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period,

 

(ii)           Consolidated Scheduled Funded Debt Payments and, to the extent
not otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes,

 

(iii)          Restricted Payments made by the Borrower and its Restricted
Subsidiaries to the extent that such Restricted Payments are permitted to be
made under Section 7.06(e) or 7.06(i), solely to the extent made, directly or
indirectly, with the proceeds from events or circumstances that were included in
the calculation of Consolidated Net Income,

 

(iv)          the aggregate amount of voluntary or mandatory permanent principal
payments or repurchases of Indebtedness of the Borrower and its Restricted
Subsidiaries (excluding the First Lien Obligations, the ABL Loans and the Second
Lien Obligations); provided that (A) such prepayments or repurchases are
otherwise permitted hereunder, (B) if such Indebtedness consists of a revolving
line of credit, the commitments under such line of credit are permanently
reduced by the amount of such prepayment or repurchase and (C) such prepayments
or repurchases are not made, directly or indirectly, using (1) proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period or
(2) the Cumulative Credit,

 

(v)           cash payments made in satisfaction of non-current liabilities
(excluding payments of Indebtedness for borrowed money) or non-cash charges in a
prior period, in each case, not made directly or indirectly using (1) proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period or
(2) the Cumulative Credit,

 

23

--------------------------------------------------------------------------------


 

(vi)          to the extent not deducted in arriving at Consolidated Net Income,
cash expenses incurred in connection with the Transactions or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance,

 

(vii)         cash from operations used or to be used to consummate a Permitted
Acquisition (if such Permitted Acquisition has been consummated, or committed to
be consummated, prior to the date on which a prepayment of Term Loans would be
required pursuant to Section 2.03(b)(i) with respect to such fiscal year
period); provided, however, that if any amount is deducted from Excess Cash Flow
pursuant to this clause (vii) with respect to a fiscal year as a result of a
Permitted Acquisition that has been committed to be consummated but not yet
actually consummated at the time of such deduction (the amount of such cash
being the “Relevant Deduction Amount”) then (A) for the avoidance of doubt, no
amount shall be deducted from Excess Cash Flow pursuant to this clause (vii) as
a result of such Permitted Acquisition being actually consummated for the
Relevant Deduction Amount, and (B) if such Permitted Acquisition is not actually
consummated for the Relevant Deduction Amount prior to the date on which a
prepayment of Term Loans would be required pursuant to Section 2.03(b)(i) with
respect to the immediately following fiscal year period, an amount equal to such
Relevant Deduction Amount shall be added to Excess Cash Flow for such
immediately following fiscal year period,

 

(viii)        to the extent not deducted in arriving at Consolidated Net Income,
cash contributions to pension and other employee benefits plans,

 

(ix)          to the extent not deducted in arriving at Consolidated Net Income,
any cash losses from extraordinary, unusual or non-recurring items,

 

(x)           to the extent not deducted in arriving at Consolidated Net Income,
cash payments in respect of any hedging obligations,

 

(xi)          net non-cash gains and credits to the extent included in arriving
at Consolidated Net Income, plus

 

(c) net non-cash charges and losses to the extent deducted in arriving at
Consolidated Net Income; plus

 

(d) decreases in Net Working Capital for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting), minus

 

(e) increases in Net Working Capital for such period (other than any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting).

 

24

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the first full fiscal year ended after the Closing Date.

 

“Excluded Subsidiary” means any Subsidiary of the Borrower that is (i) a Foreign
Subsidiary or a Foreign Subsidiary of a Domestic Subsidiary or a CFC Holdco,
(ii) an Immaterial Subsidiary, (iii) prohibited by applicable law, regulation or
by any Contractual Obligation existing on the Closing Date or on the date such
Person becomes a Subsidiary (as long as such Contractual Obligation was not
entered into in contemplation of such Person becoming a Subsidiary) from
providing a Subsidiary Guaranty or that would require a governmental (including
regulatory) or third party consent, approval, license or authorization in order
to grant such Subsidiary Guaranty (to the extent that the Borrower has used
commercially reasonable efforts (not involving spending money in excess of de
minimis amounts) to obtain such consent, approval, license or authorization),
(iv) any Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary, (v) captive insurance companies, (vi) a not-for-profit
Subsidiary, (vii) a Subsidiary not wholly-owned (other than any such Subsidiary
described in the parenthetical in clause (ii) of the definition of Guarantor) by
the Borrower and/or one or more of its wholly owned Restricted Subsidiaries,
(viii) any Unrestricted Subsidiary and, (ix) a Subsidiary to the extent that the
burden or cost of obtaining a Subsidiary Guaranty therefrom is excessive in
relation to the benefit afforded thereby (as reasonably determined by the
Administrative Agent and the Borrower) and (x) GYP V.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 14 of the
Subsidiary Guaranty and any other “keepwell, support or other agreement” for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or a grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower or
any other Loan Party hereunder, (a) Taxes (i) imposed on (or measured by) its
overall net income or overall gross income (however denominated) by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or (ii) that are imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned

 

25

--------------------------------------------------------------------------------


 

an interest in any Term Loan or Loan Document), (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any United States federal withholding Tax that is imposed on
amounts payable to such Foreign Lender pursuant to a law in effect at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01(a), (d) Taxes attributable to such recipient’s failure
to comply with Section 3.01(g) or Section 3.01(h) and (e) any United States
federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“FCPA” has the meaning specified in Section 5.21.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

 

“Fee Letter” means the Fee Letter, dated as of February 11, 2014 (as amended,
supplemented or otherwise modified by the Joinder to Fee Letter, dated as of
February 25, 2014), among Holdings, Wells Fargo Bank, N.A., SunTrust Robinson
Humphrey, Inc., SunTrust Bank, Credit Suisse Securities (USA) LLC, Credit Suisse
AG, Royal Bank of Canada, UBS AG, Stamford Branch, and UBS Securities LLC.

 

“First Lien Leverage Ratio” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, as of any date, the ratio of
(x) Consolidated Funded First Lien Indebtedness (net of (i) cash and Cash
Equivalents on hand that are not Restricted, (ii) cash and Cash Equivalents
restricted in favor of, without duplication, the Administrative Agent, the
Collateral Agent, the ABL Administrative Agent, the ABL Collateral Agent, the
Second Lien Administrative Agent, the Second Lien Collateral Agent, any Lender,
any ABL Lender or any Second Lien Lender, and (iii) Seasonal ABL Indebtedness in
an amount not to exceed $20,000,000) of the Borrower and its Restricted
Subsidiaries on the last day of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b) to (y) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended four
(4) consecutive fiscal quarter period ending on or prior to such date for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Sections 6.01(a) and (b).

 

26

--------------------------------------------------------------------------------


 

“First Lien Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Term Loan or Secured Hedge Agreement
(other than Excluded Swap Obligations), in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees and
costs that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding (or that would accrue but for the commencement of such proceeding),
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the First Lien
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party; provided that the First Lien Obligations shall not
include Excluded Swap Obligations.

 

“Flood Determination Form” has the meaning specified in Section 6.12(d).

 

“Flood Hazard Property” has the meaning specified in Section 6.12(d).

 

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

 

“Foreign Disposition” has the meaning specified in Section 2.03(b)(vi).

 

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one (1) year after the date of its creation or matures within
one (1) year from any date of determination but is renewable or extendible, at
the option of such Person, to a date more than one (1) year after such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year after such
date.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial

 

27

--------------------------------------------------------------------------------


 

Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“GMS” has the meaning specified in the “Preliminary Statements.”

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, any (a) obligation,
contingent or otherwise, of such Person Guaranteeing or having the economic
effect of Guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the Guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, (i) Holdings, (ii) each wholly-owned  Domestic
Subsidiary (which term, for purposes of this definition, shall include
non-wholly-owned domestic Restricted Subsidiaries in which (x) the minority
interests are held solely by management and employees of such Restricted
Subsidiary and (y) the Borrower directly or indirectly owns at least 80% of the
Equity Interests of such Restricted Subsidiary) of the Borrower that is a
Restricted Subsidiary and is listed on Schedule I, and (iii) each other
wholly-owned Domestic Subsidiary of the Borrower that is a Restricted Subsidiary
that shall be required to execute and deliver a Guaranty or Guaranty supplement
pursuant to Section 6.12.

 

28

--------------------------------------------------------------------------------


 

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

 

“GYP IV” means GYP Holdings IV Corp., a Delaware corporation.

 

“GYP V” means GYP Holdings V Corp., a Delaware corporation.

 

“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, flammable, explosive
or radioactive substances, and all other substances or wastes of any nature
regulated as “hazardous” or “toxic,” or as a “pollutant” or a “contaminant,”
pursuant to any Environmental Law.

 

“Hedge Bank” means (i) any Person that at the time it enters into a Secured
Hedge Agreement, is an Agent, an ABL Agent, an Arranger, a Lender, an ABL Lender
or an Affiliate of an Agent, an ABL Agent, an Arranger, a Lender or an ABL
Lender or (ii) any Person that is, as of the Closing Date, an Agent, an ABL
Agent, an Arranger, a Lender, an ABL Lender or an Affiliate of an Agent, an ABL
Agent, an Arranger, a Lender or an ABL Lender and a party to a Secured Hedge
Agreement, in each case, in its capacity as a party to such Secured Hedge
Agreement.  For the avoidance of doubt, such Person shall continue to be a Hedge
Bank with respect to the applicable Secured Hedge Agreement even if it ceases to
be an Agent, an ABL Agent, an Arranger, a Lender or an ABL Lender or an
Affiliate of an Agent, an ABL Agent, an Arranger, a Lender or an ABL Lender
after the date on which it entered into such Secured Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Collateral Agent on behalf of the Secured Parties, substantially in the form of
Exhibit F-1.

 

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrower to the Administrative Agent and the Collateral Agent in writing
that meets all of the following criteria calculated on the Pro Forma Basis by
reference to the most recently delivered set of the financial statements
delivered pursuant to Section 6.01(a):  (a) the aggregate gross assets
(excluding goodwill) of any Restricted Subsidiary designated as an Immaterial
Subsidiary and its Restricted Subsidiaries (on a consolidated basis) as of the
date of such statements do not exceed an amount equal to 5% of the Consolidated
Total Assets of the Restricted Group as of such date; (b) the aggregate of the
earnings before interest, tax, depreciation and amortization (calculated on the
same basis as Consolidated EBITDA) of any Restricted Subsidiary designated as an
Immaterial Subsidiary and its Restricted Subsidiaries (on a consolidated basis)
for the four fiscal quarter period ending on such date do not exceed an amount
equal to 5% of the Consolidated EBITDA of the Restricted Group for such period;
(c) the aggregate gross assets (excluding goodwill) of all Restricted
Subsidiaries designated as Immaterial Subsidiaries and their respective
Restricted Subsidiaries (on a consolidated basis) as of the date of such
statements do not exceed an amount equal to 10% of the Consolidated Total Assets
of the Restricted Group as of such date; and (d) the aggregate of the earnings
before interest, tax, depreciation and amortization (calculated on the same
basis as Consolidated EBITDA) of all Restricted Subsidiaries designated as
Immaterial

 

29

--------------------------------------------------------------------------------


 

Subsidiaries and their respective Restricted Subsidiaries (on a consolidated
basis) for the four fiscal quarter period ending on such date do not exceed an
amount equal to 10% of the Consolidated EBITDA of the Restricted Group for such
period; provided that if, at any time after the delivery of such financial
statements, (i) with respect to any Restricted Subsidiary designated as an
Immaterial Subsidiary at such time, the aggregate gross assets (excluding
goodwill) of such Restricted Subsidiary and its Restricted Subsidiaries (on a
consolidated basis) shall exceed the threshold set forth in clause (a) or the
aggregate of the earnings before interest, tax, depreciation and amortization of
such Restricted Subsidiary and its Restricted Subsidiaries (on a consolidated
basis) exceed the threshold set forth in clause (b) or (ii) with respect to all
Restricted Subsidiaries designated as Immaterial Subsidiaries at such time, the
aggregate gross assets (excluding goodwill) of such Restricted Subsidiaries and
their respective Restricted Subsidiaries (on a consolidated basis) shall exceed
the threshold set forth in clause (c) or the aggregate of the earnings before
interest, tax, depreciation and amortization of such Subsidiaries and their
respective Restricted Subsidiaries (on a consolidated basis) exceed the
threshold set forth in clause (d), then the Borrower shall, not later than
thirty (30) days after the date by which financial statements for the fiscal
quarter or the fiscal year, as applicable, in which such excess occurs must be
delivered (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (A) notify the Administrative Agent and the Collateral
Agent in writing that one or more of such Restricted Subsidiaries no longer
constitutes an Immaterial Subsidiary and (B) comply with the provisions of
Section 6.12 applicable to such Subsidiary.  All Immaterial Subsidiaries as of
the ClosingThird Amendment Effective Date are set forth on Schedule II.

 

“Incremental First Lien Lender” has the meaning specified in Section 2.12(c).

 

“Incremental First Lien Term Commitment” has the meaning specified in
Section 2.12(a).

 

“Incremental First Lien Term Commitments Amendment” has the meaning specified in
Section 2.12(d).

 

“Incremental First Lien Term Commitments Effective Date” has the meaning
specified in Section 2.12(e).

 

“Incremental First Lien Term Facilities” has the meaning specified in
Section 2.12(a).

 

“Incremental First Lien Term Loan Tranche” has the meaning specified in
Section 2.12(a).

 

“Incremental First Lien Term Loans” has the meaning specified in
Section 2.12(a).

 

“Incremental Second Lien Term Loans” has the meaning specified in the Second
Lien Credit Agreement.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

30

--------------------------------------------------------------------------------


 

(a)                           all obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                           the maximum amount of all letters of credit
(including standby and commercial), bankers’ acceptances, bank Guarantees,
surety bonds, performance bonds, advance payment guarantees or bonds,
warranties, bid guarantees or bonds and similar instruments issued or created by
or for the account of such Person;

 

(c)                            net obligations of such Person under any Swap
Contract;

 

(d)                           all obligations of such Person to pay the deferred
purchase price of property or services (other than (x) trade accounts payable in
the ordinary course of business, (y) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (z) expenses accrued in the ordinary course of business);

 

(e)                            indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                             all Attributable Indebtedness;

 

(g)                            all obligations of such Person in respect of
Disqualified Equity Interests; and

 

(h)                           all Guarantees of such Person in respect of any of
the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  For purposes of clause (e), the amount of Indebtedness
of any Person that is non-recourse to such Person shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Ineligible Assignee” has the meaning specified in Section 10.07(b).

 

31

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 10.08.

 

“Initial Lenders” means Credit Suisse, Royal Bank of Canada, and UBS.

 

“Initial Mortgaged Properties” means the properties listed on Schedule 6.14.

 

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit H hereto
together with each intellectual property security agreement supplement,
including any such supplement executed and delivered pursuant to Section 6.12.

 

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit P evidencing Indebtedness owed among the Loan Parties and their
respective Subsidiaries.

 

“Intercreditor Agreements” means the ABL/Term Intercreditor Agreement and the
Term Intercreditor Agreement.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Term Loan and the Maturity Date of
the applicable Class of Term Loans under the Term Facility; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each January, April, July and October and
the Maturity Date of the applicable Class of Term Loans under the Term Facility.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                           any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(b)                           any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                            no Interest Period shall extend beyond the
Maturity Date of the applicable Class of Term Loans under the Term Facility.

 

32

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, to the extent the Borrower has elected to borrow
the New Incremental First Lien Term Loan (as defined in the New Incremental
First Lien Term Commitments Amendment) on the New Incremental First Lien Term
Commitments Effective Date or Incremental First Lien Term Loans on an
Incremental First Lien Commitments Effective Date, as the case may be, as
Eurodollar Rate Loans, the Interest Period (x) applicable to such New
Incremental First Lien Term Loan shall end on October 31, 2016 and
(y) applicable to such Incremental First Lien Term Loans may, at the election of
the Borrower, end on the next succeeding quarterly amortization date with
respect to such Incremental First Lien Term Loans.

 

“Interpolated Rate” means, in relation to any Eurodollar Rate Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable
Eurodollar Rate for the longest period (for which the applicable Eurodollar Rate
is available for deposits in Dollars) that is shorter than the Interest Period
of that Eurodollar Rate Loan and (b) the applicable Eurodollar Rate for the
shortest period (for which such Eurodollar Rate is available for deposits in
Dollars) that exceeds the Interest Period of that Eurodollar Rate Loan, in each
case, as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person, or (d) the Disposition of any property for less than the fair
market value thereof (other than Dispositions under Sections 7.05(e), (i) and
(k)).  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns representing a
return of capital with respect to such Investment received by the Borrower or a
Restricted Subsidiary.

 

“Investors” has the meaning specified in the definition of the “Transactions.”

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

 

“Junior Financing” has the meaning specified in Section 7.13.

 

33

--------------------------------------------------------------------------------


 

“Junior Financing Documentation” means the Second Lien Loan Documents and any
documentation governing any other Junior Financing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Class of Term Loans or Term Commitments at such time,
including, for the avoidance of doubt, the latest maturity date of any Class of
Term Loans or Incremental First Lien Term Loans established pursuant to any
Incremental First Lien Term Commitments Amendment, in each case as extended from
time to time in accordance with this Agreement (including pursuant to any
Permitted Amendment in accordance with Section 10.01).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Lender Participation Notice” has the meaning specified in
Section 2.03(a)(iii)(C).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, lease, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) any Incremental First
Lien Term Commitments Amendment and (vii) any Loan Modification Agreement and
(b) for purposes of the Guaranty and the Collateral Documents, (i) this
Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral Documents,
(v) the Fee Letter, (vi) any Incremental First Lien Term Commitments Amendment,
(vii) any Loan Modification Agreement, and (viii) each Secured Hedge Agreement.

 

“Loan Modification Accepting Lender” has the meaning specified in
Section 10.01(B).

 

“Loan Modification Agreement” has the meaning specified in Section 10.01(B).

 

34

--------------------------------------------------------------------------------


 

“Loan Modification Offer” has the meaning specified in Section 10.01(B).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“London Time” means Greenwich Mean Time or British Summer Time, as applicable.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party or (c) a material adverse effect
on the rights and remedies of the Agents or the Lenders under any Loan Document.

 

“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $2,500,000) owned in fee by the Borrower
or a Guarantor.

 

“Maturity Date” means: the earliest of (i) April June 1, 20232025 and (ii) the
date that the Term Loans are declared due and payable pursuant to Section 8.02.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties in form and substance satisfactory to the
Collateral Agent.

 

“Mortgage Policies” has the meaning specified in Section 6.14(b)(ii).

 

“Mortgaged Properties” means (i) the Initial Mortgaged Properties listed on
Schedule 6.14 and (ii) each other parcel of Material Real Property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 6.12(a)(iii).

 

“Multiemployer Plan” means any Plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

35

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management of the Borrower for the fiscal quarter or fiscal year and for
the period from the beginning of the then current fiscal year to the end of such
period to which such financial statements relate.

 

“Net Cash Proceeds” means:

 

(a)                           with respect to the Disposition of any asset by
the Borrower or any Restricted Subsidiary or any Casualty Event, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event received by or paid to or for the account of the Borrower or
any Restricted Subsidiary) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event (including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith), (C) income
taxes reasonably estimated to be actually payable as a result of any gain
recognized in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.  It being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve not reversed within three hundred and sixty-five (365) days after such
Disposition or Casualty Event, the amount of such reserve;

 

(b)                           with respect to the issuance of any Equity
Interest by the Borrower or any Restricted Subsidiary, the excess of (i) the sum
of the cash and Cash Equivalents received in connection with such issuance over
(i) the investment banking fees, underwriting

 

36

--------------------------------------------------------------------------------


 

discounts and commissions, and other out-of-pocket expenses, incurred by the
Borrower or such Restricted Subsidiary in connection with such issuance; and

 

(c)                            with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any Restricted Subsidiary, the excess, if any,
of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts and
commissions, taxes reasonably estimated to be actually payable and other
out-of-pocket expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

 

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

 

“New Incremental First Lien Term Commitments Amendment” means the Incremental
First Lien Term Commitments Amendment, dated as of September 27, 2016, among
Holdings, the Borrower, the New Incremental First Lien Lender (as defined
therein), the Administrative Agent and the other parties thereto.

 

“New Incremental First Lien Term Commitments Effective Date” means September 27,
2016.

 

“New York Time” means Eastern Standard Time or Eastern Daylight Time, as
applicable.

 

“NFIP” has the meaning specified in Section 6.12(d).

 

“No Undisclosed Information Representation” by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to Holdings, the Borrower, their respective Subsidiaries or their
respective securities.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Debt Fund Affiliate” means any Affiliate of the Sponsor other than
(i) Holdings, (ii) any Subsidiary of Holdings, (iii) any Debt Fund Affiliate and
(iv) any natural person.

 

“Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the indebtedness of the Borrower to such Term Lender resulting from the Term
Loans made or held by such Term Lender.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offered Loans” has the meaning specified in Section 2.03(a)(iii)(C).

 

“OID” has the meaning specified in Section 2.12(b).

 

37

--------------------------------------------------------------------------------


 

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Designation” has the meaning specified in the definition of
“Cumulative Credit.”

 

“Original Investment” has the meaning specified in the definition of “Cumulative
Credit.”

 

“Other Equity” has the meaning specified in the definition of the
“Transactions.”

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other similar Taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Outstanding Amount” means with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, as the case may be,
occurring on such date.

 

“Parent” means GMS Inc., a Delaware corporation and the indirect parent company
of the Borrower.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning set forth in Section 10.07(k).

 

“PATRIOT Act” has the meaning specified in Section 10.21.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or

 

38

--------------------------------------------------------------------------------


 

any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA.

 

“Permits” has the meaning specified in Section 5.01.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Amendments” has the meaning specified in Section 10.01(B).

 

“Permitted Encumbrances” means any Liens or other encumbrances on any Mortgaged
Property permitted under the applicable Mortgage Policy.

 

“Permitted Equity” has the meaning specified in the definition of the
“Transactions.”

 

“Permitted Equity Issuance” means (a) any sale or issuance of any Equity
Interests (excluding Disqualified Equity Interests) of Holdings the proceeds of
which are contributed to the common equity of the Borrower, (b) any sale or
issuance of any Equity Interests (excluding Disqualified Equity Interests) of
the Borrower to Holdings or (c) any capital contribution to the Borrower.

 

“Permitted Holders” means the Sponsor and the members of the management of
Holdings and its Subsidiaries (the “Management Shareholders”); provided that in
no event shall the Management Shareholders be treated as Permitted Holders with
respect to more than 10% of the Voting Stock of Holdings.

 

“Permitted Other First Lien Indebtedness” means Indebtedness, that is either
unsecured or secured by Permitted Other Indebtedness Liens, and the aggregate
principal amount of which, together with the aggregate principal amount of
(i) all increases in the Term Facility incurred and outstanding in reliance on
Section 2.12(a)(x), (ii) all increases in the Second Lien Loans incurred and
outstanding in reliance on Section 2.12(a)(x) of the Second Lien Credit
Agreement and (iii) all Permitted Other Second Lien Indebtedness incurred in
reliance on clause (x) of the definition thereof, does not exceed the sum of
(x) $100,000,000 plus (y) such additional amount that would not, after giving
effect on a Pro Forma Basis to the incurrence thereof cause the First Lien
Leverage Ratio (without netting the cash and Cash Equivalent constituting
proceeds of the applicable Permitted Other First Lien Indebtedness) as at the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered to the Administrative Agent to exceed
(I) 4.20:1.00 or (II) if such Permitted Other Indebtedness is incurred to
finance a Permitted Acquisition, the First Lien Leverage Ratio immediately
preceding the incurrence of such Incremental First Lien Term Facility and
consummation of such Permitted Acquisition (it being understood and agreed that
the Borrower may incur such Indebtedness under either clause (x) or (y) in such
order as it may elect in its sole discretion); provided that: (A) the terms of
such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Latest Maturity Date of all
Classes of Term Loans then in effect (other than customary offers to repurchase
or mandatory prepayments upon a change of control, asset sale or event of loss,
customary acceleration rights after an event of default and, with respect to
such Indebtedness incurred in the form of loans, customary amortization
payments, subject to clause (B) below); (B) the maturity date of such
Indebtedness shall not be shorter than

 

39

--------------------------------------------------------------------------------


 

the Latest Maturity Date of all Term Loans then in effect and, with respect to
such Indebtedness incurred in the form of loans, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than the Weighted Average
Life to Maturity of the then outstanding Term Loans; (C) the covenants, events
of default, Guarantees, collateral and other terms of such Indebtedness, when
taken as a whole, are not more restrictive to the Borrower and its Restricted
Subsidiaries than those set forth in this Agreement (provided that a certificate
of the Chief Financial Officer of the Borrower delivered to the Administrative
Agent in good faith at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set forth in this
clause (C), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such five (5) Business Day period); (D) immediately
before and immediately after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing; and (E) the agent, trustee or other representative of the holders of
such Indebtedness, acting on behalf of such holders, shall be party to the
Intercreditor Agreements or other customary intercreditor agreements that are
reasonably satisfactory to the Administrative Agent and the ABL Administrative
Agent.

 

“Permitted Other Indebtedness” means Permitted Other First Lien Indebtedness and
Permitted Other Second Lien Indebtedness.

 

“Permitted Other Indebtedness Liens” means Liens on the Collateral that secure
Permitted Other Indebtedness and, in the case of any such Liens on the Term
Priority Collateral, that are pari passu with or junior to the Liens on the Term
Priority Collateral securing the First Lien Obligations, provided that (w) all
such Liens on the Term Priority Collateral securing any Permitted Other Second
Lien Indebtedness must be junior to the Liens securing the First Lien
Obligations, (x) all such Liens on the Term Priority Collateral that are junior
to the Liens on the Term Priority Collateral securing the First Lien Obligations
will be pari passu with, or junior to, the Liens on the Term Priority Collateral
securing the Second Lien Obligations, (y) such Liens are granted under security
documents to a collateral agent for the benefit of the holders of the Permitted
Other Indebtedness and subject to the Intercreditor Agreements or other
customary intercreditor agreements that are reasonably satisfactory to the
Administrative Agent, the ABL Administrative Agent, the Second Lien
Administrative Agent, the Collateral Agent, the ABL Collateral Agent, and the
Second Lien Collateral Agent, and that are entered into among the Collateral
Agent, the ABL Collateral Agent and the Second Lien Collateral Agent, such other
collateral agent and the Loan Parties and which provides for lien sharing and
for the senior, junior or pari passu treatment of such Liens with the Liens
securing, as applicable, the First Lien Obligations, the ABL Obligations or
Second Lien Obligations and (z) all such Liens on the ABL Priority Collateral
shall be (i) junior to the Liens on the ABL Priority Collateral securing the ABL
Obligations, (ii) pari passu with, or junior to, the Liens on the ABL Priority
Collateral securing the First Lien Obligations and (iii) pari passu with, or
junior to, the Liens on the ABL Priority Collateral securing the Second Lien
Obligations.

 

“Permitted Other Second Lien Indebtedness” means Indebtedness, that is either
unsecured or secured by Permitted Other Indebtedness Liens, and the aggregate
principal amount of which, together with the aggregate principal amount of
(i) all increases in the Second Lien Loans

 

40

--------------------------------------------------------------------------------


 

incurred and outstanding in reliance on Section 2.12(a)(x) of the Second Lien
Credit Agreement, (ii) all Incremental First Lien Term Commitments incurred and
outstanding in reliance on Section 2.12(a)(x) of this Agreement (assuming the
full funding thereof) and (iii) all Permitted Other First Lien Indebtedness
(assuming the full funding thereof) incurred in reliance on clause (x) of the
definition thereof, does not exceed the sum of (x) $100,000,000 plus (y) such
additional amount that would not, after giving effect on a Pro Forma Basis to
the incurrence thereof cause the Secured Leverage Ratio (without netting the
cash and Cash Equivalents constituting proceeds of the applicable Permitted
Other Second Lien Indebtedness) as at the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered to
the Second Lien Administrative Agent to exceed (I) 6.00:1.00 or (II) if the
Permitted Other Second Lien Indebtedness is incurred to finance a Permitted
Acquisition, the Secured Leverage Ratio immediately preceding the incurrence of
such Incremental First Lien Term Facility and consummation of such Permitted
Acquisition (it being understood and agreed that the Borrower may incur such
Indebtedness under either clause (x) or (y) in such order as it may elect in its
sole discretion); provided that: (A) the terms of such Indebtedness do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the Latest Maturity Date (as defined in the Second Lien
Credit Agreement) of all Second Lien Loans then in effect (other than customary
offers to repurchase or mandatory prepayments upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (B) the maturity date of such Indebtedness shall not be shorter than
the Latest Maturity Date of all Second Lien Loans then in effect (and, if for
any reason there are no Second Lien Loans outstanding, not shorter than the
Latest Maturity Date of all First Lien Loans) and, with respect to such
Indebtedness incurred in the form of loans, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than the Weighted Average
Life to Maturity of the then outstanding Second Lien Loans; (C) the covenants,
events of default, Guarantees, collateral and other terms of such Indebtedness,
when taken as a whole, are not more restrictive to the Borrower and its
Restricted Subsidiaries than those set forth in the Second Lien Credit Agreement
(provided that a certificate of the Chief Financial Officer of the Borrower
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set forth in this clause (C), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five (5) Business Day
period); (D) immediately before and immediately after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing; and (E) the agent, trustee or other representative
of the holders of such Indebtedness, acting on behalf of such holders, shall be
party to the Intercreditor Agreements or other customary intercreditor
agreements that are reasonably satisfactory to the Administrative Agent, the ABL
Administrative Agent and the Second Lien Administrative Agent.

 

“Permitted Ratio Debt” means unsecured Indebtedness in the form of notes or
loans under credit agreements, indentures or other similar agreements or
instruments; provided that: (A) the terms of such Indebtedness do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the date that is ninety one (91) days after the Latest Maturity Date of
all Classes of Term Loans then in effect (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights

 

41

--------------------------------------------------------------------------------


 

after an event of default); (B) the covenants, events of default, Guarantees and
other terms of such Indebtedness are customary for similar Indebtedness in light
of then-prevailing market conditions and in any event, when taken as a whole
(other than interest rate and redemption premiums), are not more restrictive to
the Borrower and the Restricted Subsidiaries than those set forth in this
Agreement (provided that a certificate of the Chief Financial Officer of the
Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set forth in this clause (B), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower of its objection during such five (5) Business
Day period); (C) if such Indebtedness is subordinated, the Term Facility has
been designated as “Designated Senior Debt” or its equivalent in respect of such
Indebtedness; (D) in the case of any such Indebtedness of the Borrower or any
Restricted Subsidiary owed to the seller of any property acquired in a Permitted
Acquisition, such Indebtedness is expressly subordinated to the prior payment in
full in cash of the First Lien Obligations on terms and conditions that are
reasonably acceptable to the Administrative Agent; (E) immediately before and
immediately after giving Pro Forma Effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing; and (F) immediately after giving effect to the incurrence of such
Indebtedness, the Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with a maximum Total Leverage Ratio of 7.00:1.00, such compliance to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 6.01(a) or
(b) as though such Indebtedness had been incurred as of the first day of the
fiscal period covered thereby and evidenced by a certificate from the Chief
Financial Officer of the Borrower demonstrating such compliance calculation in
reasonable detail.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal, replacement or extension of such
Indebtedness; provided that (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to accrued and unpaid interest,
unpaid reasonable premium thereon and reasonable fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and by an amount equal to any existing commitments unutilized
thereunder; (ii) such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; (iii) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended  is
subordinated in right of payment to the First Lien Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the First Lien Obligations on terms as favorable in all
material respects to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended; (iv) the terms and conditions (including, if applicable,
as to collateral) of any such modified, refinanced, refunded, renewed, replaced
or extended Indebtedness are, (A) either (x) customary for similar debt in light
of then-prevailing market conditions (it being understood that such Indebtedness
shall not include any financial maintenance

 

42

--------------------------------------------------------------------------------


 

covenants and that any negative covenants shall be incurrence-based) or (y) not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and (B) when taken as a whole (other than interest rate
and redemption premiums), are not more restrictive to the Borrower and the
Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of the Chief Financial Officer of the Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set forth in the
foregoing clause (iv), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five (5) Business Day
period); (v) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; and (vi) at the time
thereof, no Default or Event of Default shall have occurred and be continuing.

 

“Permitted Surviving Debt” has the meaning specified in the definition of the
“Transactions.”

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Interests” has the meaning specified in the Security Agreement.

 

“Prepayment Amount” has the meaning specified in Section 2.03(c).

 

“Prepayment Date” has the meaning specified in Section 2.03(c).

 

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse (or any successor to Credit Suisse in its capacity as
Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City and notified to the Borrower.  Each change in
the Prime Rate shall be effective as of the opening of business on the date such
change is announced as being effective.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually available.

 

“Private Lenders” has the meaning specified in Section 6.02.

 

43

--------------------------------------------------------------------------------


 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant:  (a) income statement items (whether positive or
negative) attributable to the property or Person, if any, subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Restricted Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries, shall be excluded, and (ii) in the case of a
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Interests in a Person, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.13), the numerator of which is the amount
of the Term Commitments of such Lender at such time and the denominator of which
is the amount of the Aggregate Commitments at such time; provided, that if the
commitment of each Lender to make Term Loans has been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Productive Asset” means any real estate, building and equipment that is to be
used by the Borrower or a Restricted Subsidiary in connection with providing
services to a third party pursuant to a written contract, the benefits of which
the Borrower believes in good faith warrant the incurrence of the Attributable
Indebtedness described in Section 7.03(e)(ii) incurred to finance all or any
part of such Productive Asset.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iii)(B).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Borrower” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract

 

44

--------------------------------------------------------------------------------


 

participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying IPO” means the issuance by Holdings, or any direct or indirect
parent thereof, of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 

“Qualifying Lenders” has the meaning specified in Section 2.03(a)(iii)(D).

 

“Qualifying Loans” has the meaning specified in Section 2.03(a)(iii)(D).

 

“Reduction Amount” has the meaning set forth in the definition of “Cumulative
Credit.”

 

“Refinancing” has the meaning specified in the definition of the “Transactions.”

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

 

“Relevant Transaction” has the meaning specified in Section 2.03(b)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Repricing Transaction” means any refinancing, replacement or repricing, in
whole or in part, of any of the Term Loans under this Agreement, directly or
indirectly, (x) from, or in anticipation of, the receipt of proceeds of any
Indebtedness (including, without limitation, any Incremental First Lien Term
Loans or any new or additional loans under this Agreement), or (y) pursuant to
any amendment to this Agreement, in any case, having or resulting in a weighted
average yield (to be determined by the Administrative Agent, after giving effect
to margins, interest rate floors, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof generally and
in their capacity as lenders or holders) as of the date of such refinancing that
is, or could be by the express terms of such Indebtedness (and not by virtue of
any fluctuation in the Eurodollar Rate or Base Rate), less than the weighted
average yield of (to be determined by the Administrative Agent, on the same
basis as above) such Term Loans immediately prior to such refinancing,
replacement or repricing, excluding in each case any refinancing, replacement or
repricing of Term Loans in connection with any registered equity offering and/or
private placement, as the case may be, of common stock of Parent, a Change of
Control transaction or any Permitted Acquisition for an aggregate consideration
in excess of $300,000,000.

 

45

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means with respect to a Term Borrowing,
conversion or continuation of Term Loans, a Committed Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments; provided that the unused Term Commitments of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and, as to
any document delivered on the Closing Date, any vice president, secretary or
assistant secretary.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(a) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or such Restricted Subsidiary (unless such
appearance is related to the Collateral Documents (or the Liens created
thereunder)) or (b) are subject to any Lien (other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(b), 7.01(i),
7.01(o), 7.01(p), 7.01(v) (but only to the extent the First Lien Obligations are
secured by such cash and Cash Equivalents), 7.01(w) (but only to the extent the
First Lien Obligations are secured by such cash and Cash Equivalents), 7.01(ee)
(but only to the extent the First Lien Obligations are secured by such cash and
Cash Equivalents) and 7.01(ff) (but only to the extent the First Lien
Obligations are secured by such cash and Cash Equivalents)) in favor of any
Person other than the Collateral Agent, any Lender, the ABL Collateral Agent,
the Second Lien Collateral Agent, any Second Lien Lender, or any ABL Lender.

 

“Restricted Group” means the Borrower and its Restricted Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Restricted Proceeds” has the meaning specified in Section 2.03(b)(vi).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly owned or controlled by a country, or (d) a Person resident in, or
determined to be resident in, a country with

 

46

--------------------------------------------------------------------------------


 

which dealings by U.S. Persons are prohibited pursuant to a country sanctions
program identified on the list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) a Person owned or controlled by a Person
named on the list of Specially Designated Nationals or Blocked Persons.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

 

“Screen Rate” means the Intercontinental Exchange Benchmark Administration Ltd.
(or (x) any successor service or entity that has been authorized by the U.K.
Financial Conduct Authority to administer the London Interbank Offered Rate or
(y) any service selected by such Administrative Agent that has been nominated by
such an entity as an authorized information vendor for the purpose of displaying
such rates) Interest Settlement Rate for Dollars for the relevant Interest
Period.  If the Intercontinental Exchange Benchmark Administration Ltd. (or any
successor thereto) ceases to establish such rate, the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate.

 

“Seasonal ABL Indebtedness” means, as of the last day of any fiscal
quarter, Indebtedness outstanding under the ABL Facility used to finance
seasonal working capital needs of the Borrower and its Restricted Subsidiaries
(as reasonably determined by the Borrower in good faith) as of such day.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment” means the Second Amendment to First Lien Credit Agreement,
dated as of June 7, 2017, among Holdings, the Borrower, the 2017 Incremental
First Lien Lender (as defined therein), the Administrative Agent and the other
parties thereto.

 

“Second Amendment Effective Date” means June 7, 2017.

 

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement.

 

“Second Lien Cap” means (a) the sum of (x) $260,000,000 plus (y) such additional
amount that would not, after giving effect on a Pro Forma Basis to the
incurrence thereof cause the Secured Leverage Ratio (without netting the cash
and Cash Equivalents constituting proceeds of the applicable Second Lien
Obligations) as at the end of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered to the Second Lien

 

47

--------------------------------------------------------------------------------


 

Administrative Agent to exceed 6.00:1.00, minus (b) the sum of (i) all Permitted
Other Second Lien Indebtedness incurred in reliance on clause (x) of the
definition thereof, (ii) all Incremental First Lien Term Commitments incurred
and outstanding in reliance on Section 2.12(a)(x) of this Agreement (assuming
the full funding thereof) and (iii) all Permitted Other First Lien Indebtedness
(assuming the full funding thereof) incurred in reliance on clause (x) of the
definition thereof.

 

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time in accordance with its terms and with the Intercreditor Agreements), among
Holdings, the Borrower, the Second Lien Lenders, the Second Lien Administrative
Agent and the Second Lien Collateral Agent, including any replacement thereof
entered into in connection with one or more refinancings thereof permitted
hereunder (whether or not such refinancing has previously been consummated) (so
long as the documents governing such replacement constitute “Term Debt
Documents” for purposes of the ABL/Term Intercreditor Agreement).

 

“Second Lien Lender” means any “Lender” as defined in the Second Lien Credit
Agreement.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other “Loan Documents” as defined in the Second Lien Credit Agreement.

 

“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental Second Lien
Loans.

 

“Second Lien Obligations” means the “Second Lien Obligations” as defined in the
Second Lien Credit Agreement.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank and for
which (a) written notice substantially in the form of Exhibit O has been
delivered by the Loan Party or the Hedge Bank to the Administrative Agent and
the Collateral Agent, which (i) specifies that such Swap Contract is intended to
be secured on a pari passu basis with the other First Lien Obligations and is a
Secured Hedge Agreement, and (ii)  acknowledges and accepts Hedge Bank’s
appointment of the Administrative Agent and the Collateral Agent pursuant to the
terms of Article IX for itself and its Affiliates as if a “Lender” party hereto,
and (b) the Loan Party and/or Hedge Bank provides to the Administrative Agent
and the Collateral Agent such supporting documentation as the Administrative
Agent or the Collateral Agent may reasonably request.

 

“Secured Leverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, as of any date, the ratio of
(x) Consolidated Funded Secured Indebtedness (net of (i) cash  and Cash
Equivalents on hand that are not Restricted, (ii) cash  and Cash Equivalents
restricted in favor of, without duplication, the Administrative Agent, the
Collateral Agent, the ABL Administrative Agent, the ABL Collateral Agent, the
Second Lien Administrative Agent, the Second Lien Collateral Agent, any Lender,
any ABL Lender or any Second Lien Lender, and (iii) Seasonal ABL Indebtedness in
an amount not to exceed

 

48

--------------------------------------------------------------------------------


 

$20,000,000) of the Borrower and its Restricted Subsidiaries on the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) to (y) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended four (4) consecutive fiscal
quarter period ending on or prior to such date for which financial statements
have been delivered.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, any Supplemental Administrative Agent and
each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent from time to time pursuant to Section 9.01(b).

 

“Security Agreement” means, collectively, the Security Agreement dated as of the
Closing Date executed by the Loan Parties, substantially in the form of
Exhibit G, together with each other security agreement supplement executed and
delivered pursuant to Section 6.12.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Seller” has the meaning specified in the “Preliminary Statements.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, including,
without limitation, contingent liabilities, subordinated or otherwise, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the liability of such Person
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Affiliate Indebtedness” has the meaning specified in Section 7.03(r).

 

“Specified Refinancing Debt” means Indebtedness that is either unsecured or
secured by Specified Refinancing Liens, provided that: (A) an amount equal to
the principal amount of such Indebtedness is applied concurrently with the
incurrence thereof to prepay the Term Loans pursuant to Section 2.03(b)(iii) or
any previously incurred Specified Refinancing Debt; (B) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the Latest Maturity Date of all Classes of
Term Loans then in effect (other than customary offers to repurchase or
mandatory prepayments upon a change of control, asset sale or event of loss,
customary acceleration rights after an event of default

 

49

--------------------------------------------------------------------------------


 

and, with respect to such Indebtedness incurred in the form of loans, customary
amortization payments, subject to clause (C) below); (C) the maturity date of
such Indebtedness shall not be shorter than the Latest Maturity Date of all
Classes of Term Loans then in effect and, with respect to such Indebtedness
incurred in the form of loans, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than the Weighted Average Life to Maturity of
the then outstanding Term Loans; (D) the covenants, events of default,
Guarantees, collateral and other terms of such Indebtedness, when taken as a
whole, are not more restrictive to Holdings, the Borrower and its Restricted
Subsidiaries than those set forth in this Agreement (provided that a certificate
of the Chief Financial Officer of the Borrower delivered to the Administrative
Agent in good faith at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set forth in this
clause (D), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such five (5) Business Day period); (E) immediately
before and immediately after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing; (F) there shall be no borrowers or guarantors in respect of such
Indebtedness that are not the Borrower or a Guarantor, and the borrower with
respect to such Indebtedness shall be the borrower of the Indebtedness being
refinanced; (G) if secured, such Indebtedness shall not be secured by any assets
that do not constitute Collateral; and (H) the terms relating to the holding of
loans under such Indebtedness by an Affiliated Lender shall be no less
restrictive to such Affiliated Lender than those in Sections 10.01 and 10.07.

 

“Specified Refinancing Liens” means Liens on the Collateral that secure
Specified Refinancing Debt and, in the case of any such Liens on the Term
Priority Collateral, that are junior to, or pari passu with, the Liens on the
Term Priority Collateral securing the First Lien Obligations, provided that
(x) such Liens are granted under security documents to a collateral agent for
the benefit of the holders of such Specified Refinancing Debt that are not more
restrictive to Holdings, the Borrower and its Restricted Subsidiaries than the
Collateral Documents (provided that a certificate of the Chief Financial Officer
of the Borrower delivered to the Administrative Agent in good faith at least
five (5) Business Days prior to the incurrence of such Specified Refinancing
Debt, together with a reasonably detailed description of the security documents
with respect to such Specified Refinancing Debt or drafts of such security
documents, stating that the Borrower has determined in good faith that such
security documents satisfy the requirement set forth in the first proviso above,
shall be conclusive evidence that such security documents satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
its objection during such five (5) Business Day period) and are subject to the
Intercreditor Agreements or an intercreditor agreement that is reasonably
satisfactory to the Administrative Agent and the Collateral Agent and that is
entered into among the Collateral Agent, such other collateral agent and the
Loan Parties and which provides for lien sharing and for the junior or pari
passu treatment, as the case may be, of such Liens with and relative to the
Liens securing the First Lien Obligations and (y) all such Liens on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the ABL Obligations, and pari passu with, or junior to, the Liens on
the ABL Priority Collateral securing the First Lien Obligations.

 

50

--------------------------------------------------------------------------------


 

“Specified Representations” means those representations made in Sections
5.01(a) and (b)(ii), 5.02(a), 5.04, 5.13, 5.17 (as evidenced by the certificate
delivered pursuant to Section 4.01(a)(xii)), 5.19 (subject to the last paragraph
of Section 4.01), 5.20, 5.21, and 5.22.

 

“Specified Second Lien Refinancing Debt” means, “Specified Refinancing Debt” (as
defined in the Second Lien Credit Agreement).

 

“Specified Second Lien Refinancing Liens” means, to the extent permitted by the
Intercreditor Agreements, “Specified Refinancing Liens” (as defined in the
Second Lien Credit Agreement).

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Restricted Subsidiary, any Permitted Acquisition or any Disposition
that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise or any material restructuring of the Borrower or implementation of
initiative not in the ordinary course of business and described in reasonable
detail in the officer’s certificate of the Borrower.

 

“Sponsor” means AEA.

 

“Sponsor Management Agreement” means the Management Agreement, dated as of
April 1, 2014 (as amended, supplemented or otherwise modified from time to
time), by and among GYP Holdings I Corp., a Delaware corporation, the Borrower
and AEA Investors LP.

 

“Subject Acquisition Agreement” has the meaning specified in Section 2.12(f).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

 

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F-2, together with each other
Guaranty and Guaranty supplement delivered pursuant to Section 6.12.

 

51

--------------------------------------------------------------------------------


 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.14(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include an Agent, an Arranger or a
Lender or any Affiliate of an Agent, an Arranger or a Lender).

 

“Target” means GMS and its Subsidiaries.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Term Lenders pursuant to Section 2.01.

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on

 

52

--------------------------------------------------------------------------------


 

Schedule 2.01 under the caption “Term Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Commitments of
all Term Lenders shall be $577,615,812.50996,839,654.38 on the SecondThird
Amendment Effective Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement. From and after the New Incremental
First Lien Term Commitments Effective Date, the New Incremental First Lien Term
Commitment (as defined in the New Incremental First Lien Term Commitments
Amendment) shall constitute a Term Commitment for all purposes hereof and of the
other Loan Documents. From and after the Second Amendment Effective Date, the
2017 Incremental First Lien Term Commitment (as defined in the Second Amendment)
shall constitute a Term Commitment for all purposes hereof and of the other Loan
Documents. From and after the Third Amendment Effective Date, the 2018
Incremental First Lien Term Commitment (as defined in the Third Amendment) shall
constitute a Term Commitment for all purposes hereof and of the other Loan
Documents.

 

“Term Facility” means, at any time, (a) prior to the SecondThird Amendment
Effective Date, the aggregate Term Commitments of all Term Lenders at such time,
and (b) thereafter, the aggregate Term Loans of all Term Lenders at such time.

 

“Term Intercreditor Agreement” means the First Lien/Second Lien Intercreditor
Agreement substantially in the form of Exhibit Q, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof), among the Loan Parties, the Collateral Agent and the
Second Lien Collateral Agent.

 

“Term Lender” means (a) at any time on or prior to the SecondThird Amendment
Effective Date, any Lender that has a Term Commitment at such time and (b) at
any time after the SecondThird Amendment Effective Date, any Lender that holds
Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.
From and after the New Incremental First Lien Term Commitments Effective Date,
the New Incremental First Lien Term Loan (as defined in the New Incremental
First Lien Term Commitments Amendment) shall constitute a Term Loan for all
purposes hereof and of the other Loan Documents. From and after the Second
Amendment Effective Date, the 2017 Incremental First Lien Term Loan (as defined
in the Second Amendment) shall constitute a Term Loan for all purposes hereof
and of the other Loan Documents. From and after the Third Amendment Effective
Date, the 2018 Incremental First Lien Term Loan (as defined in the Third
Amendment) shall constitute a Term Loan for all purposes hereof and of the other
Loan Documents.

 

“Term Priority Collateral” has the meaning specified in the ABL/Term
Intercreditor Agreement.

 

“Third Amendment” means the Third Amendment to First Lien Credit Agreement,
dated as of June 1, 2018, among Holdings, the Borrower, the 2018 Incremental
First Lien Lender (as defined therein), the Administrative Agent and the other
parties thereto.

 

“Third Amendment Effective Date” means June 1, 2018.

 

“Threshold Amount” means $20,000,000.

 

53

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, as of any date, the ratio of
(x) Consolidated Funded Indebtedness (net of (i) cash  and Cash Equivalents on
hand that are not Restricted, (ii) cash  and Cash Equivalents restricted in
favor of, without duplication, the Administrative Agent, the Collateral Agent,
the ABL Collateral Agent, the ABL Administrative Agent, the Second Lien
Administrative Agent, the Second Lien Collateral Agent, any Lender, any ABL
Lender, or any Second Lien Lender, and (iii) Seasonal ABL Indebtedness in an
amount not to exceed $20,000,000) of the Borrower and its Restricted
Subsidiaries on the last day of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b) to (y) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended four
(4) consecutive fiscal quarter period ending on or prior to such date for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Sections 6.01(a) and (b).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

 

“Transaction Costs” has the meaning specified in the definition of the
“Transactions”.

 

“Transactions” means the acquisition of the Target by the Borrower and
associated funds and certain other investors (collectively, the “Investors”),
together with each of the following transactions consummated or to be
consummated in connection therewith:

 

(a)                                 The Acquisition.

 

(b)                                 Equity contributions in the form of common
equity (“Permitted Equity”) being made in cash directly or indirectly to
Holdings (which shall be contributed in cash by Holdings to the Borrower in the
form of common equity) by the Investors (the “Equity Contribution”), in an
aggregate amount that, when taken together with all Permitted Equity rolled over
or directly or indirectly invested in Permitted Equity of Holdings and all
Permitted Equity of Holdings, the Borrower, or the Guarantors issued to, or
otherwise directly or indirectly held or acquired by, any existing shareholders
and management of the Target (the “Other Equity”) will be not less than 25% of
the sum of (i) the aggregate principal amount of the Term Facility made
available on the Closing Date, (ii) the aggregate principal amount of Second
Lien Loans borrowed on the Closing Date, (iii) the aggregate principal amount of
ABL Loans borrowed on the Closing Date, (iv) the aggregate amount of existing
Indebtedness of Holdings and its Subsidiaries not subject to the Refinancing (as
defined below), (v) the Equity Contribution and (vi) the Other Equity.

 

(c)                                  Substantially all existing Indebtedness for
borrowed money of the Target, other than intercompany indebtedness and existing
capital leases, other Indebtedness permitted to exist beyond the Closing Date
under the Acquisition Agreement and certain limited indebtedness that the
Arrangers and Holdings reasonably agree may remain outstanding after the Closing
Date (collectively, the “Permitted Surviving Debt”), will be refinanced by the
Term Loans made on the

 

54

--------------------------------------------------------------------------------


 

Closing Date, the Second Lien Loans made on the Closing Date, and the ABL
Facility, terminated or discharged and satisfied and all liens securing any such
indebtedness will be released (the “Refinancing”) at the closing of the
Acquisition.  For the avoidance of doubt, letters of credit outstanding on the
Closing Date no longer available to the Target may be backstopped or replaced by
letters of credit issued under the ABL Facility on the Closing Date.

 

(d)                                 The Borrower obtaining the Term Facility.

 

(e)                                  The Borrower obtaining the ABL Facility in
an aggregate principal amount of $200,000,000.

 

(f)                                   The Borrower obtaining the Second Lien
Loans in an aggregate principal amount of $160,000,000.

 

(g)                                  All fees, premiums and expenses incurred in
connection with the Transactions (the “Transaction Costs”) being paid.

 

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

 

“UBS” means UBS AG, Stamford Branch acting through such of its affiliates or
branches as it deems appropriate, and its successors.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent and the Collateral Agent; provided that the Borrower shall
only be permitted to so designate a Subsidiary as an Unrestricted Subsidiary
after the Closing Date and so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Restricted Subsidiaries) through Investments as permitted by, and in
compliance with, Section 7.02 and the designation of such Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value as
determined by the Borrower in good faith of the Borrower’s (as applicable)
Investment therein, (c) without duplication of clause (b), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 7.02, (d) such Subsidiary
shall have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the ABL Facility, Second Lien
Credit Agreement and any then outstanding Specified Second Lien Refinancing
Debt, (e) no Subsidiary may be designated as an Unrestricted Subsidiary if such
Subsidiary or any of its Subsidiaries owns any Equity Interests of, or owns or
holds any Lien on any property of, the Borrower or any other

 

55

--------------------------------------------------------------------------------


 

Restricted Subsidiary that is not a Subsidiary of the Subsidiary to be so
designated and (f) the Borrower shall have delivered to the Administrative Agent
and the Collateral Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of
preceding clauses (a) through (e), and (2) any subsidiary of an Unrestricted
Subsidiary.  The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) any Indebtedness owed by such
Unrestricted Subsidiary shall be permitted to be incurred under Section 7.03 on
the date of such Subsidiary Redesignation, (iii) any Liens on the property or
assets of such Unrestricted Subsidiary shall be permitted to be incurred under
Section 7.01 on the date of such Subsidiary Redesignation and (iv) the Borrower
shall have delivered to the Administrative Agent and the Collateral Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (i) through
(iii).  Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.  As of the ClosingThird Amendment Effective Date,
all Subsidiaries of the Borrower are Restricted Subsidiaries.

 

“Voting Stock” of any specified Person as of any date means the Equity Interests
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower, any Loan Party, or the Administrative
Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning specified in Section 2.12(b)(iii).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

56

--------------------------------------------------------------------------------


 

(a)                           The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                           (i)                                     The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.

 

(i)                                     Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(ii)                                  The term “including” is by way of example
and not limitation.

 

(iii)                               The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                            In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(d)                           Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP,  except
as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP or the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

 

(c)                                 Notwithstanding anything to the contrary in
this Section 1.03, any obligation of a Person under a lease that is not (or
would not be) required to be classified and accounted for as a Capitalized Lease
or Attributable Indebtedness on a balance sheet of such Person under GAAP as in
effect on the Closing Date shall not be treated as a Capitalized

 

57

--------------------------------------------------------------------------------


 

Lease or Attributable Indebtedness as a result of the adoption of changes in
GAAP or changes in the application of GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by this Agreement or the Intercreditor Agreements; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to New York Time.

 

1.07        Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.10 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

 

1.08        Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by Credit Suisse at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency.

 

1.09        Pro Forma Calculations.  Notwithstanding anything to the contrary
herein, the First Lien Leverage Ratio, the Secured Leverage Ratio and the Total
Leverage Ratio shall be calculated (including, but not limited to, for purposes
of Section 2.12) on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation; provided that notwithstanding the foregoing, when
calculating the Total Leverage Ratio for purposes of determining the applicable
percentage of Excess Cash Flow set forth in Section 2.03, the events described
in the definition of Pro Forma Basis (and corresponding provisions of the
definition of Consolidated EBITDA) that occurred subsequent to the end of the
applicable four quarter period shall not be given Pro Forma Effect.

 

58

--------------------------------------------------------------------------------


 

1.10        Basket Calculations.  If any of the baskets set forth in Article VII
of this Agreement are exceeded solely as a result of either (x) fluctuations to
Consolidated Total Assets for the most recently completed fiscal quarter after
the last time such baskets were calculated for any purpose under Article VII or
(y) fluctuations in applicable currency exchange rates after the last time such
baskets were calculated for any purpose under Article VII, such baskets will not
be deemed to have been exceeded solely as a result of such fluctuations;
provided that, for the avoidance of doubt, the provisions of Section 1.09 shall
otherwise apply to such baskets, including with respect to determining whether
any Lien, Investment, Indebtedness, Disposition, Restricted Payment or
prepayment, redemption, purchase, defeasance or other satisfaction pursuant to
Section 7.13 may be incurred or made at any time under Article VII; provided,
further, that, once incurred or made, the amount of such
Lien, Investment, Indebtedness, Disposition, Restricted Payment or prepayment,
redemption, purchase, defeasance or other satisfaction pursuant to Section 7.13
shall be always deemed to be at the Dollar amount on such date, regardless of
later changes in currency exchange rates.

 

1.11        Classification of Term Loans and Term Borrowings.  For purposes of
this Agreement, Term Loans may be classified and referred to by Class  or by
Type (e.g., a “Eurodollar Rate Loan”).  Term Borrowings also may be classified
and referred to by Class or by Type (e.g., a “Eurodollar Term Borrowing”).

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        The Term Loans.  Subject to the terms and conditions set forth
herein, the 20172018 Incremental First Lien Lender (as defined in the
SecondThird Amendment), in its capacity as a Term Lender, agrees to make a
single term loan denominated in Dollars to the Borrower on the SecondThird
Amendment Effective Date in an amount not to exceed the 20172018 Incremental
First Lien Lender’s Term Commitment.  The Term Borrowing shall consist of a Term
Loan made by the 20172018 Incremental First Lien Lender in accordance with its
Term Commitment.  Amounts borrowed under this Section 2.01 and subsequently
repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02        Term Borrowings, Conversions and Continuations of Term Loans.

 

(a)                                Term Loans and Incremental First Lien Term
Loans.  Each Term Borrowing of Term Loans or Incremental First Lien Term Loans,
each conversion of Term Loans or Incremental First Lien Term Loans from a Base
Rate Loan to a Eurodollar Rate Loan (or vice versa) and each continuation of
Eurodollar Rate Term Loans or Eurodollar Rate Incremental First Lien Term Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may initially be given by telephone and promptly confirmed in
writing by delivering to the Administrative Agent a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower, prior to the applicable time specified in the immediately succeeding
sentence.  Each such notice must be received by the Administrative Agent not
later than (A) with respect  to Term Borrowings of Term Loans on the SecondThird
Amendment Effective Date, 10:00 a.m. (New York time) one Business Day prior to
the SecondThird Amendment Effective Date, (B) with respect to

 

59

--------------------------------------------------------------------------------


 

Term Borrowings of Incremental First Lien Term Loans consisting of Eurodollar
Rate Loans, conversions of Term Loans or Incremental First Lien Term Loans from
one Type to the other and each continuation of Eurodollar Rate Loans, 2:00
p.m. (New York Time) three (3) Business Days prior to the requested date of such
Term Borrowing, conversion or continuation or (C) with respect to Term
Borrowings of Incremental First Lien Term Loans consisting of Base Rate Loans,
10:00 a.m. (New York Time) on the requested date of such Term Borrowing;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 12:30 p.m. (New York
Time) four (4) Business Days prior to the requested date of such Term Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 12:30 p.m. (New
York Time) three (3) Business Days before the requested date of such Term
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each Term Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Term Borrowing of, or conversion to, Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (1) whether the Borrower is requesting a Term Borrowing of Term Loans or
Incremental First Lien Term Loans, a conversion of Term Loans or Incremental
First Lien Term Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (2) the requested date of such Term Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (3) the
principal amount of Term Loans or Incremental First Lien Term Loans to be
borrowed, converted or continued, (4) the Type of Term Loans or Incremental
First Lien Term Loans to be borrowed or to which existing Term Loans or
Incremental First Lien Term Loans are to be converted and (5) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Term Loan or Incremental First Lien Term Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Incremental First
Lien Term Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Term Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

(b)                                Following receipt of a Committed Loan Notice,
the Administrative Agent shall promptly notify each Lender of the amount of its
Pro Rata Share of the Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  Each Lender shall make the amount of its Term
Loan or Incremental First Lien Term Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 12:00 noon (New York Time) on the Business Day specified in the applicable
Committed

 

60

--------------------------------------------------------------------------------


 

Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Term Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

 

(c)                            Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan unless the Borrower pays the amount due
under Section 3.05 in connection therewith.  During the existence of an Event of
Default, no Term Loans may be converted to or continued as Eurodollar Rate Loans
and the Required Lenders or the Administrative Agent acting with the consent of
the Required Lenders may demand that any or all of the then outstanding Term
Loans be prepaid and/or any or all of the then outstanding Eurodollar Rate Loans
be converted into Base Rate Loans, in each case on the last day of the then
current Interest Period with respect thereto or such other day as the Required
Lenders may demand.

 

(d)                           The Administrative Agent shall promptly notify the
Borrower and the applicable Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate and the Screen Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the announcement of such change.

 

(e)                            After giving effect to all Term Borrowings or all
conversions of Term Loans from one Type to the other, and all continuations to
Term Loans of the same Type, there shall not be more than five (5) Interest
Periods in effect.

 

(f)                             The failure of any Lender to make the Term Loan
to be made by it as part of any Term Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Term Loan on the date of
such Term Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Term Loan to be made by such other Lender on the date
of any Term Borrowing.

 

2.03        Prepayments.

 

(a)                           Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class of Term Loans or Incremental First Lien Term Loans in whole or in part
without premium or penalty (subject to Section 2.03(d)); provided that (a) such
notice must be received by the Administrative Agent not later than
2:00 p.m. (New York Time), (x) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (y) one (1) Business Day prior to the
date of prepayment of Base Rate Loans; (b) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (c) any

 

61

--------------------------------------------------------------------------------


 

prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) and Class(es) of
Term Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Term Loans.  The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share of the Term Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Subject to Section 2.13, each prepayment of the outstanding
Term Loans pursuant to this Section 2.03(a) shall be applied in direct order of
maturities to the principal repayment installments (or proportional fractions
thereof) applicable to each of the Term Loans pursuant to Sections 2.05(a) or as
otherwise directed by the Borrower; and each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares.  All
prepayments under this Section 2.03(a)(i) shall be subject to Section 2.03(d).

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.03(a)(i) if such prepayment would have resulted from a
refinancing of the Term Facility, which refinancing shall not be consummated or
shall otherwise be delayed.

 

(iii)                               Voluntary Non-Pro-Rata Prepayments.

 

(A)                               Notwithstanding anything to the contrary
herein, any Borrower Purchasing Party shall have the right at any time and from
time to time to prepay any Class of Term Loans at a discount to the par value of
such Term Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) without premium or penalty (but subject to Section 3.05) pursuant
to the procedures described in this Section 2.03(a)(iii), provided that, on the
date of any such Discounted Voluntary Prepayment, such Borrower Purchasing Party
shall deliver to the Administrative Agent a certificate of a Responsible Officer
stating (1) that no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment (after giving effect to
any related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.03(a)(iii) has been satisfied,
(3) the aggregate principal amount of Term Loans so prepaid pursuant to such
Discounted Voluntary Prepayment and (4) that such Borrower Purchasing Party does
not have any material non-public information with respect to Holdings, the
Borrower, or any of its Subsidiaries or any of their respective securities that
either (A) has not been disclosed to the Lenders (other than Lenders that do not
wish to receive such information) or has not otherwise been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD, prior to such time or (B) if not disclosed to the Lenders, could
reasonably be expected to have a material effect

 

62

--------------------------------------------------------------------------------


 

upon, or otherwise be material to, Holdings, the Borrower and the Restricted
Subsidiaries.

 

(B)                               To the extent any Borrower Purchasing Party
seeks to make a Discounted Voluntary Prepayment, such Borrower Purchasing Party
will provide written notice to the Administrative Agent substantially in the
form of Exhibit K hereto (each, a “Discounted Prepayment Option Notice”) that
such Borrower Purchasing Party desires to prepay Term Loans in each case in an
aggregate principal amount specified therein by such Borrower Purchasing Party
(each, a “Proposed Discounted Prepayment Amount”), in each case at a discount to
the par value of such Term Loans as specified below.  The Proposed Discounted
Prepayment Amount of Term Loans shall be in a principal amount of $2,000,000 or
a whole multiple of $1,000,000 in excess thereof.  The Discounted Prepayment
Option Notice shall further specify with respect to the proposed Discounted
Voluntary Prepayment: (A) the Proposed Discounted Prepayment Amount for the Term
Loans, (B) a discount range (which may be a single percentage) selected by such
Borrower Purchasing Party with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of Term Loans
(the “Discount Range”); provided that such Borrower Purchasing Party may elect
not to include a Discount Range in the Discounted Prepayment Option Notice and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five (5) Business Days following the date of the Discounted Prepayment
Option Notice (the “Acceptance Date”).

 

(C)                               Upon receipt of a Discounted Prepayment Option
Notice, the Administrative Agent shall promptly notify all Term Lenders.  On or
prior to the Acceptance Date, each such Term Lender may specify by written
notice substantially in the form of Exhibit L hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”), which Acceptable Discount shall be within the
Discount Range, if the Discount Range is specified in the Discounted Prepayment
Option Notice (for example, a Lender specifying a discount to par of 20% would
accept a purchase price of 80% of the par value of the Term Loans to be
prepaid), and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (the “Offered Loans”).  Based on the
Acceptable Discounts and principal amounts of the Offered Loans specified by the
Lenders in the applicable Lender Participation Notice, the Administrative Agent
and the applicable Borrower Purchasing Party, acting jointly, shall determine
the applicable discount for the Term Loans (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by such Borrower
Purchasing Party if such Borrower Purchasing Party has selected a single
percentage pursuant to Section 2.03(a)(iii)(B) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which such
Borrower Purchasing Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the

 

63

--------------------------------------------------------------------------------


 

principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be (x) the highest Acceptable Discount
within the Discount Range or (y) if no Discount Range was specified in the
Discounted Prepayment Option Notice, the highest Acceptable Discount acceptable
to such Borrower Purchasing Party.  The Applicable Discount shall be applicable
for all Lenders who have offered to participate in the Discounted Voluntary
Prepayment and have Qualifying Loans.  Any Lender with outstanding Term Loans
whose Lender Participation Notice is not received by the Administrative Agent by
the Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.

 

(D)                               The applicable Borrower Purchasing Party shall
make a Discounted Voluntary Prepayment by prepaying those Term Loans (or the
respective portions thereof) offered by the Lenders (“Qualifying Lenders”) that
specify an Acceptable Discount that is equal to or greater than the Applicable
Discount (“Qualifying Loans”) at the Applicable Discount, provided that if the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would exceed the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount,  such Borrower
Purchasing Party shall prepay such Qualifying Loans ratably among the Qualifying
Lenders based on their respective principal amounts of such Qualifying Loans
(subject to rounding requirements specified by the Administrative Agent).  If
the aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would be less than the amount of aggregate
proceeds required to prepay the Proposed Discounted Prepayment Amount, in each
case calculated by applying the Applicable Discount, such Borrower Purchasing
Party shall prepay all Qualifying Loans.

 

(E)                                Each Discounted Voluntary Prepayment shall be
made within five (5) Business Days of the Acceptance Date (or such later date as
the Administrative Agent and the applicable Borrower Purchasing Party shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (except as set forth in Section 3.05), upon irrevocable notice
substantially in the form of Exhibit M hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 12:00
noon (New York Time), one (1) Business Day prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Qualifying
Lenders, subject to the Applicable Discount on the applicable

 

64

--------------------------------------------------------------------------------


 

Term Loans, on the date specified therein together with accrued interest (on the
par principal amount) to but not including such date on the amount prepaid.

 

(F)                                 To the extent not expressly provided for
herein, each Discounted Voluntary Prepayment shall be consummated pursuant to
procedures (including as to timing, rounding, minimum amounts, Type and Interest
Periods and calculation of Applicable Discount in accordance with
Section 2.03(a)(iii)(C) above) established by the Administrative Agent in
consultation with the applicable Borrower Purchasing Party.

 

(G)                               Prior to the delivery of a Discounted
Voluntary Prepayment Notice, upon written notice to the Administrative Agent,
(A) the applicable Borrower Purchasing Party may withdraw its offer to make a
Discounted Voluntary Prepayment pursuant to any Discounted Prepayment Option
Notice and (B) any Lender may withdraw its offer to participate in a Discounted
Voluntary Prepayment pursuant to any Lender Participation Notice.

 

(H)                              For the avoidance of doubt, each Discounted
Voluntary Prepayment shall, for purposes of this Agreement, be deemed to be an
automatic and immediate cancellation and extinguishment of the Term Loans
prepaid.  With respect to each Discounted Voluntary Prepayment, (1) the
applicable Borrower Purchasing Party shall pay all accrued and unpaid interest,
if any, on the par principal amount of the applicable Term Loans to the date of
the Discounted Voluntary Prepayment and, if any Eurodollar Rate Loan is prepaid
on a date other than the scheduled last day of the Interest Period applicable
thereto, such Borrower Purchasing Party shall also pay any amounts owing
pursuant to Section 3.05 and (2) such Discounted Voluntary Prepayment shall not
change the scheduled amortization of the Term Loans required by Section 2.05,
except to reduce the amount outstanding and due and payable on the Maturity Date
of the Class of Term Loans subject to such Discounted Voluntary Prepayment (and
such reduction, for the avoidance of doubt, shall only apply, on a non-pro-rata
basis, to the Term Loans that are the subject of such Discounted Voluntary
Prepayment).

 

(iv)                              In connection with any voluntary prepayment of
any Class of Term Loans pursuant to this Section 2.03(a), such voluntary
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

 

(b)                           Mandatory.

 

(i)                                     Within five (5) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(a),
but in any event not later than one hundred and twenty-five (125) days after the
end of each fiscal year of the Borrower beginning with the first full fiscal
year ended after the Closing Date, the Borrower shall prepay an aggregate
principal amount of Term Loans in an amount equal to (A) 50% (as may be adjusted

 

65

--------------------------------------------------------------------------------


 

pursuant to the proviso below) of Excess Cash Flow for the fiscal year covered
by such financial statements commencing with the first full fiscal year ended
after the Closing Date minus (B) the aggregate amount of voluntary principal
prepayments of (x) the Term Loans pursuant to Section 2.03(a)(i), (y) the Second
Lien Loans pursuant to Section 2.03(a)(i) of the Second Lien Credit Agreement
and (z) the ABL Loans pursuant to Section 2.05(a)(i) of the ABL Facility (but
only to the extent accompanied by a corresponding permanent reduction in the
revolving credit commitments), minus (C) the aggregate discounted amount
actually paid in cash by the Borrower Purchasing Parties in connection with all
Discounted Voluntary Prepayments pursuant to Section 2.03(a)(iii) and all
Discounted Voluntary Prepayments (as defined in the Second Lien Credit
Agreement) of the Second Lien Loans pursuant to Section 2.03(a)(iii) of the
Second Lien Credit Agreement (in the case of clauses (B) and (C), to the extent
financed with internally generated funds); provided that such percentage shall
be reduced to 25% or 0% if the Total Leverage Ratio as of the last day of the
prior fiscal year was less than 5.50:1.00 or 5.00:1.00, respectively.

 

(ii)                                  (A)                               If
(x) the Borrower or any Restricted Subsidiary Disposes of any property or assets
(other than any Disposition of (i) assets comprising the ABL Priority Collateral
or (ii) any property or assets by the Borrower or any of its Restricted
Subsidiaries permitted by Section 7.05(a), (b), (c), (d), (e), (f), (h), (i),
(j), (k), (l) or (n)) or (y) any Casualty Event (other than any Casualty Event
with respect to assets comprising the ABL Priority Collateral) occurs, and any
transaction or series of related transactions described in the foregoing
clauses (x) and (y) results in the realization or receipt by the Borrower and
its Restricted Subsidiaries of Net Cash Proceeds in excess of $1,000,000 (any
such transaction or series of related transactions being a “Relevant
Transaction”), then if such Relevant Transaction, together with all other
Relevant Transactions occurring in the same fiscal year of the Borrower, would
result in the realization or receipt by the Borrower and its Restricted
Subsidiaries of aggregate Net Cash Proceeds in excess of $2,500,000, the
Borrower shall, except to the extent the Borrower elects to reinvest all or a
portion of such Net Cash Proceeds in accordance with
Section 2.03(b)(ii)(B) (which election may only be made if no Event of Default
has occurred and is then continuing), prepay an aggregate principal amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received from
such Relevant Transaction within two (2) Business Days of receipt thereof by the
Borrower or such Restricted Subsidiary.

 

(A)             With respect to any Net Cash Proceeds realized or received with
respect to any Disposition or any Casualty Event (other than as specifically
excluded in Section 2.03(b)(ii)(A)), at the option of the Borrower, and so long
as no Event of Default shall have occurred and be continuing, the Borrower or
the applicable Restricted Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in assets useful for its business within three hundred and
sixty-five (365) days following receipt of such Net Cash Proceeds (or, if
Holdings, the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, 545 days following receipt of such
Net Cash Proceeds); provided, however, that if any Net Cash Proceeds are no
longer intended to be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 2.03.

 

66

--------------------------------------------------------------------------------


 

(iii)                               Upon the incurrence or issuance by the
Borrower or any of its Restricted Subsidiaries of any Specified Refinancing Debt
or any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall prepay an aggregate principal amount of Term
Loans in an amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary.

 

(iv)                              Subject to Sections 2.12(b)(ii) and 2.13, each
prepayment of Term Loans pursuant to this Section 2.03(b) shall be applied pro
rata among the Term Facility and, unless otherwise provided in the documentation
governing any Incremental First Lien Term Loans, any Incremental First Lien Term
Loans (or, in the case of the incurrence of Specified Refinancing Debt, to the
Term Facility or an Incremental First Lien Term Facility, as designated by the
Borrower, to be refinanced with the proceeds thereof and allocated among the
Term Facility or such Incremental First Lien Term Facilities, as specified by
the Borrower) (and within any Class of the Term Facility and the Incremental
First Lien Term Loans on a pro rata basis to the applicable Lenders of such
Class) and (i) in the case of the Term Facility, to the principal repayment
installments thereof, in direct order of maturities,  to the remaining
installments of each Class of the Term Facility, or as otherwise directed by the
Borrower to the remaining installments of each Class of the Term Facility, and
(ii) in the case of each Incremental First Lien Term Loan Tranche, as set forth
in the Incremental First Lien Term Commitments Amendment with respect to such
Incremental First Lien Term Loan Tranche; and each such prepayment shall be paid
to the Term Lenders and the Incremental First Lien Lenders in accordance with
their respective Pro Rata Shares.

 

(v)                                 Funding Losses, Etc.  All prepayments under
this Section 2.03 shall be made together with, in the case of any such
prepayment of a Eurodollar Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
Loan pursuant to Section 3.05.  Notwithstanding any of the other provisions of
Section 2.03(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.03(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Term Loans in accordance with this Section 2.03(b).  Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Term Loans in accordance with this
Section 2.03(b).

 

(vi)                              Foreign Dispositions.  Notwithstanding any
other provisions of this Section 2.03, (i) to the extent that any of or all the
Net Cash Proceeds of any Disposition by a Foreign Subsidiary (a “Foreign
Disposition”) or Excess Cash Flow attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or such Excess Cash

 

67

--------------------------------------------------------------------------------


 

Flow so affected (any such portion being “Restricted Proceeds”) will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.03(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions required by the applicable local
law to permit such repatriation), and once such repatriation of any of such
Restricted Proceeds is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Restricted
Proceeds will be promptly (and in any event not later than two (2) Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.03(b) and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition or Excess Cash Flow attributable to Foreign Subsidiaries would have
material adverse tax cost consequences with respect to such Net Cash Proceeds or
such portion of the Excess Cash Flow, as the case may be, such Net Cash Proceeds
or portion of the Excess Cash Flow, as the case may be, so affected may be
retained by the applicable Foreign Subsidiary, provided that, in the case of
this clause (ii), on or before the date on which any such Net Cash Proceeds or
portion of Excess Cash Flow, as the case may be, so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 2.03(b), the Borrower applies an amount equal to such Net Cash Proceeds
or such portion of Excess Cash Flow, as the case may be, to such reinvestments
or prepayments, as applicable, as if such Net Cash Proceeds or such portion of
the Excess Cash Flow, as the case may be, had been received by the Borrower
rather than such Foreign Subsidiary, less, in the case of such Net Cash Proceeds
only, the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated.

 

(vii)                           If there are no Declining Lenders pursuant to
Section 2.03(c) in connection with any prepayment of any Class of Term Loans
pursuant to this Section 2.03(b), such prepayment shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 3.05.

 

(c)                            Term Opt-out.

 

With respect to any prepayment of the Term Facility and the Incremental First
Lien Term Loans pursuant to Section 2.03(b) (other than prepayments pursuant to
Section 2.03(b)(iii)), any Term Lender or Incremental First Lien Lender, at its
option, may elect not to accept such prepayment; provided, for the avoidance of
doubt, that no such Term Lender or Incremental First Lien Lender may elect to
accept a partial prepayment.  Upon receipt by the Administrative Agent of any
such prepayment of the Term Facility and the Incremental First Lien Term Loans,
the amount of the prepayment that is available to prepay the Term Loans and the
Incremental First Lien Term Loans (the “Prepayment Amount”) shall be deposited
in a Cash Collateral Account on terms reasonably satisfactory to the
Administrative Agent and the Borrower, pending application of such amount on the
Prepayment Date as set forth below and promptly after the date of such receipt,
the Administrative Agent shall notify the Term Lenders and the Incremental First
Lien Lenders of the amount available to prepay the Term Loans and the
Incremental First Lien Lenders

 

68

--------------------------------------------------------------------------------


 

and the date on which such prepayment shall be made (the “Prepayment Date”),
which date shall be ten (10) Business Days after the date of such receipt.  Any
Lender declining such prepayment (a “Declining Lender”) shall give written
notice to the Administrative Agent by 11:00 a.m. (New York Time) on the Business
Day immediately preceding the Prepayment Date.  On the Prepayment Date, an
amount equal to that portion of the Prepayment Amount accepted by the Term
Lenders and the Incremental First Lien Lenders other than the Declining Lenders
(such Lenders being the “Accepting Lenders”) to prepay Term Loans and the
Incremental First Lien Lenders owing to such Accepting Lenders shall be
withdrawn from the applicable Cash Collateral Account and applied ratably to
prepay Term Loans and Incremental First Lien Term Loans owing to such Accepting
Lenders in the manner described in Section 2.03(b) for such prepayment.  Any
amounts that would otherwise have been applied to prepay Term Loans or
Incremental First Lien Term Loans owing to Declining Lenders (x) shall instead
be made available for any mandatory prepayment of the Second Lien Loans (or any
Specified Second Lien Refinancing Debt) that may be required at such time
pursuant to Section 2.03(b) of the Second Lien Credit Agreement (or comparable
documentation governing any Specified Second Lien Refinancing Debt) and (y) to
the extent declined by the lenders under the Second Lien Credit Agreement (and
any Specified Second Lien Refinancing Debt), together with the amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders but were required to be made available for any mandatory prepayment of
the Second Lien Loans (or any Specified Second Lien Refinancing Debt), shall
instead be retained by the Borrower (such amounts, “Declined Amounts”).

 

(d)                                 Prepayment Premium.  (x) Any optional
prepayment of any portion of the outstanding Term Loans made pursuant to
Section 2.03(a)(i) in connection with a Repricing Transaction (including any
mandatory assignment pursuant to Section 3.07 in connection therewith) and
(y) any prepayment of Term Loans pursuant to Section 2.03(b)(iii) in connection
with a Repricing Transaction or any amendment to this Agreement in connection
with a Repricing Transaction (in each case including any mandatory assignment
pursuant to Section 3.07 in connection therewith), in each case of clause
(x) and clause (y) on or prior to the date that is six months following the
SecondThird Amendment Effective Date shall be subject to a premium equal to the
principal amount of Term Loans subject to such prepayment or the principal
amount of Term Loans affected by such amendment (or mandatorily assigned in
connection therewith), as applicable, multiplied by 1%.  Any prepayment of all
or any portion of the outstanding Term Loans on or after the date that is six
months following the SecondThird Amendment Effective Date shall not be subject
to a premium.

 

2.04                        Termination or Reduction of Term Commitments.

 

(a)                           Optional.  The Borrower may, upon written notice
to the Administrative Agent, terminate the unused portions of the Term
Commitments, or from time to time permanently reduce the unused portions of the
Term Commitments; provided that (i) any such notice shall be received by the
Administrative Agent five (5) Business Days prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof.  The Borrower
shall pay to the Administrative Agent, in each case, for the account of the
applicable Lenders, on the date of each termination or reduction, any fees on
the amount of the Term Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

 

69

--------------------------------------------------------------------------------


 

(b)                           Mandatory.  The aggregate Term Commitments shall
be automatically and permanently reduced to zero after the making of the Term
Borrowing, if any, on the SecondThird Amendment Effective Date.

 

(c)                            Application of Commitment Reductions.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Term Commitments under this Section 2.06.
Upon any reduction of unused Term Commitments under the Term Facility, the Term
Commitment of each Lender under such Term Facility shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Term Facility is reduced
(other than the termination of the Term Commitment of any Lender as provided in
Section 3.07).

 

2.05                        Repayment of Term Loans.

 

(a)                           Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Term Loans outstanding in consecutive quarterly
installments as follows (which installments shall, to the extent applicable, be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.03 and 2.04, or be increased as a
result of any increase in the amount of Term Loans pursuant to Section 2.12
(such increased amortization payments to be calculated in the same manner (and
on the same basis) as the schedule set forth below for the Term Loans made as of
the SecondThird Amendment Effective Date), with each such installment due and
payable on each date set forth below (or, if such day is not a Business Day, on
the immediately preceding Business Day):

 

Date

 

Term Loan Principal Amortization Payment

7/31/2017

 

$1,444,039.53

10/31/2017

 

$1,444,039.53

1/31/2018

 

$1,444,039.53

4/30/2018

 

$1,444,039.53

7/31/2018

 

$1,444,039.532,492,099.14

10/31/2018

 

$1,444,039.532,492,099.14

1/31/2019

 

$1,444,039.532,492,099.14

4/30/2019

 

$1,444,039.532,492,099.14

7/31/2019

 

$1,444,039.532,492,099.14

10/31/2019

 

$1,444,039.532,492,099.14

1/31/2020

 

$1,444,039.532,492,099.14

4/30/2020

 

$1,444,039.532,492,099.14

7/31/2020

 

$1,444,039.532,492,099.14

10/31/2020

 

$1,444,039.532,492,099.14

1/31/2021

 

$1,444,039.532,492,099.14

4/30/2021

 

$1,444,039.532,492,099.14

 

70

--------------------------------------------------------------------------------


 

Date

 

Term Loan Principal Amortization Payment

7/31/2021

 

$1,444,039.532,492,099.14

10/31/2021

 

$1,444,039.532,492,099.14

1/31/2022

 

$1,444,039.532,492,099.14

4/30/2022

 

$1,444,039.532,492,099.14

7/31/2022

 

$1,444,039.532,492,099.14

10/31/2022

 

$1,444,039.532,492,099.14

1/31/2023

 

$1,444,039.532,492,099.14

4/30/2023

 

$2,492,099.14

7/31/2023

 

$2,492,099.14

10/31/2023

 

$2,492,099.14

1/31/2024

 

$2,492,099.14

4/30/2024

 

$2,492,099.14

7/31/2024

 

$2,492,099.14

10/31/2024

 

$2,492,099.14

1/31/2025

 

$2,492,099.14

4/30/2025

 

$2,492,099.14

Maturity Date of the Term Facility

 

Remaining Balance

 

provided, however, that the final principal repayment installment of each
Class of Term Loans shall be repaid on the Maturity Date for such Class of Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.

 

(b)                           Incremental First Lien Term Loans.  The Borrower
shall repay to the Administrative Agent for the ratable account of the
Incremental First Lien Lenders the aggregate principal amount of all Incremental
First Lien Term Loans outstanding of each Incremental First Lien Term Loan
Tranche in such installments as set forth in the Incremental First Lien Term
Commitments Amendment with respect to such Incremental First Lien Term Loan
Tranche (which installments shall, to the extent applicable, be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Sections 2.03 and 2.04, or be increased as a result of any
increase in the amount of Incremental First Lien Term Loans of such Incremental
First Lien Term Loan Tranche pursuant to Section 2.12 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth in the applicable Incremental First Lien Term
Commitment Amendment for the Incremental First Lien Term Loans made as of the
initial Incremental First Lien Term Commitments Effective Date with respect to
such Incremental First Lien Term Loan Tranche).

 

71

--------------------------------------------------------------------------------


 

2.06                        Interest.

 

(a)                           Subject to the provisions of Section 2.06(b),
(i) each Eurodollar Rate Loan that is a Term Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of (A) the greater of (x) the Eurodollar Rate for such
Interest Period and (y) 1.000.00%, plus (B) the Applicable Rate for Eurodollar
Rate Loans that are Term Loans; and (ii) each Base Rate Loan that is a Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of (A) the
greater of (x) 2.000.00% and (y) the Base Rate, plus (B) the Applicable Rate for
Base Rate Loans that are Term Loans.

 

(b)                           The Borrower shall pay interest on the principal
amount of all overdue First Lien Obligations hereunder (including, for the
avoidance of doubt, following the occurrence of an Event of Default pursuant to
Section 8.01(f)) at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Laws.  Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)                            Interest on each Term Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                        Fees.

 

(a)                           The Borrower shall pay to the Arrangers, the
Administrative Agent and the Collateral Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(b)                           The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.08                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  All computations of interest for Base Rate
Loans shall be made on the basis of a year of three hundred and sixty-five (365)
or three hundred and sixty-six (366) days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a three hundred and sixty (360) day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a three hundred and sixty-five (365) day year).  Interest shall
accrue on each Term Loan for the day on which the Term Loan is made, and shall
not accrue on a Term Loan, or any portion thereof, for the day on which the Term
Loan or such portion is paid, provided, that any Term Loan that is repaid on the
same day on which it is made shall, subject to Section 2.10(a), bear interest
for one (1) day.  Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

72

--------------------------------------------------------------------------------


 

2.09                        Evidence of Indebtedness.

 

(a)                           The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business.  The accounts or records maintained by each Lender
shall be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrower hereunder to pay any amount owing with
respect to the First Lien Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error.  Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Term Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), Class (if applicable), amount and maturity of its
Term Loans and payments with respect thereto.

 

(b)                           Entries made in good faith by each Lender in its
account or accounts pursuant to Section 2.09(a), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to such Lender under this Agreement and the other Loan
Documents, absent manifest error; provided, that the failure of such Lender to
make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit the obligations of the Borrower under this Agreement
and the other Loan Documents.

 

2.10                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                           General.  Subject to Section 3.01, all payments to
be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, in each case, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. (New York Time).  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
in respect of the Term Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. (New York Time) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

 

(b)                           (i)                                     Funding by
Lenders; Presumption by Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to 12:00 noon

 

73

--------------------------------------------------------------------------------


 

(New York Time) on the date of a Term Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Term Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (x) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (y) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Term Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(i)                                     Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

 

(c)                            Failure to Satisfy Conditions Precedent.  If any
Lender makes available to the Administrative Agent funds for any Term Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit

 

74

--------------------------------------------------------------------------------


 

Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender on demand, without interest.

 

(d)                           Obligations of the Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and to make payments
pursuant to Section 9.07 are several and not joint.  The failure of any Lender
to make any Term Loan or to make any payment under Section 9.07 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan or to make its payment
under Section 9.07.

 

(e)                            Funding Source.  Nothing herein shall be deemed
to obligate any Lender to obtain the funds for any Term Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Term Loan in any particular place or
manner.

 

(f)                             Insufficient Funds.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(g)                            Unallocated Funds.  If the Administrative Agent
receives funds for application to the First Lien Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Term Loans outstanding at such time, in
repayment or prepayment of such of the outstanding Term Loans or other First
Lien Obligations then owing to such Lender.

 

2.11                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein (including the application of funds arising from the
existence of a Defaulting Lender), any Lender shall obtain on account of the
Term Loans made by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Term Loans made by them as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
Term Loans, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the

 

75

--------------------------------------------------------------------------------


 

proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon.  The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.11 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the First
Lien Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the First Lien Obligations purchased.  For the
avoidance of doubt, the provisions of this Section shall not be construed to
apply to the prepayments pursuant to Section 2.03(a)(iii), or
Section 2.03(b)(iii) (out of proceeds of the Specified Refinancing Debt), the
implementation of the Incremental First Lien Term Commitments Amendment or to
the assignments and participations described in Section 10.07.

 

2.12                        Incremental First Lien Term Facilities.

 

(a)                           Upon written notice to the Administrative Agent
(which shall promptly notify the Lenders), at any time after the ClosingThird
Amendment Effective Date, the Borrower may request one or more additional
tranches of term loans (each an “Incremental First Lien Term Commitment” and all
of them, collectively, the “Incremental First Lien Term Commitments”); provided
no Lender shall be required to participate in any Incremental First Lien
Facility; and provided, further that after giving effect to any such addition,
the aggregate amount of Incremental First Lien Term Commitments that have been
added pursuant to this Section 2.12 (together with the aggregate amount of
(i) Permitted Other First Lien Indebtedness incurred in lieu of the Incremental
First Lien Term Facilities pursuant to clause (x) of the definition thereof,
(ii) Incremental Second Lien Term Loans incurred pursuant to
Section 2.12(a)(x) of the Second Lien Credit Agreement and (iii) Permitted Other
Second Lien Indebtedness incurred pursuant to clause (x) of the definition
thereof) shall not exceed (x) $100,000,000, plus (y) such additional amount that
would not, after giving effect on a Pro Forma Basis to the incurrence thereof
cause the First Lien Leverage Ratio (without netting the cash and Cash
Equivalents constituting proceeds of the applicable Incremental First Lien Term
Facilities) as at the end of the most recently ended fiscal quarter of the
Borrower for which financial statements are available to exceed (I) 4.20:1.00 or
(II) if the Incremental First Lien Term Facility is incurred to finance a
Permitted Acquisition, the First Lien Leverage Ratio immediately preceding the
incurrence of such Incremental First Lien Term Facility and consummation of such
Permitted Acquisition, and any such addition shall be in an aggregate amount of
not less than $20,000,000 or any whole multiple of $1,000,000 in excess
thereof.  The Borrower may incur Incremental First Lien Term Commitments
pursuant to either clause (x) or clause (y) of the second proviso of the
immediately preceding sentence and shall not be obligated to initially incur
Incremental First Lien Term Commitments pursuant to clause (x) prior to
incurring any Incremental First Lien Term Commitments pursuant to clause (y);
provided, however, that to the extent the Borrower

 

76

--------------------------------------------------------------------------------


 

incurs Incremental First Lien Term Commitments on any Incremental First Lien
Term Commitments Effective Date pursuant to clause (y), the Borrower may not in
addition rely on clause (x) for the incurrence of such Incremental First Lien
Term Commitments on such Incremental First Lien Term Commitments Effective
Date.    Any loans made in respect of any such Incremental First Lien Term
Commitments (the “Incremental First Lien Term Loans”) may be made, at the option
of the Borrower, by either (i) increasing the Term Commitments with the same
terms (including pricing) as the existing Term Loans, in which case such
Incremental First Lien Term Loans shall constitute Term Loans for all purposes
hereunder and under the other Loan Documents or (ii) creating a new tranche of
term loans (an “Incremental First Lien Term Loan Tranche”, and increases of the
Term Commitments pursuant to the preceding sub-clauses (i) and (ii), each an
“Incremental First Lien Term Facility”).  The Incremental First Lien Term
Facilities shall rank either pari passu or junior (as elected by the Borrower in
its sole discretion) in right of payment and in respect of lien priority as to
the Collateral with the outstanding Term Loans under the Term Facility or any
other Incremental First Lien Term Facility.  The proceeds of the Incremental
First Lien Term Facilities shall be used for working capital, capital
expenditures and other general corporate purposes (including any actions
permitted by Article VII, including permitted Restricted Payments) the Borrower
and its Restricted Subsidiaries.

 

(b)                           The Incremental First Lien Term Loans comprising
each Incremental First Lien Term Loan Tranche:

 

(i)                                     shall have a maturity date that is not
prior to the Latest Maturity Date of all Classes of Term Loans then in effect
and will have a Weighted Average Life to Maturity that is not shorter than that
of the Term Loans;

 

(ii)                                  shall share ratably (and may not share
more than ratably) in any prepayments of the Term Facility (unless the
Incremental First Lien Lenders with respect to such Incremental First Lien Term
Loans agree to receive prepayments after the prepayments of the Term Facility or
any other Incremental First Lien Term Loans);

 

(iii)                               except as set forth in subsection (a) above
and this subsection (b) with respect to prepayment events, maturity date,
interest rate, yield, fees and original issue discounts and except with respect
to the amortization schedule for the Incremental First Lien Term Loans and the
permitted use of proceeds thereof, shall have terms substantially the same terms
as (and in any event no more favorable than) the outstanding Term Loans (and to
the extent materially differing from the terms of the outstanding Term Loans,
shall be reasonably satisfactory to the Administrative Agent); provided that if
the initial yield (as determined by the Administrative Agent as set forth below)
on any Incremental First Lien Term Loan Tranche incurred on or prior to the date
that is 1812 months following the ClosingThird Amendment Effective Date exceeds
by more than 5075 basis points (the amount of such excess above 5075 basis
points being herein referred to as the “Yield Differential”) the yield then in
effect for outstanding Term Loans (such yield, in the case of each of such
Incremental First Lien Term Loan Tranche and the Term Loans, for purposes of
this proviso being deemed to include all upfront or similar fees or original
issue discount paid by the Borrower generally to the Lenders who provide such
Incremental First Lien Term Loan Tranche or to the Lenders who provided the
outstanding Term Loans in

 

77

--------------------------------------------------------------------------------


 

the primary syndication thereof based on an assumed four-year life to maturity),
then the Applicable Rate then in effect for outstanding Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Incremental First Lien Term Loans under the Incremental First Lien Term
Loan Tranche.

 

For purposes of clause (iii) above, the initial yield on any Incremental First
Lien Term Loan Tranche shall be determined by the Administrative Agent to be
equal to the sum of (x) the interest rate margin for loans under the Incremental
First Lien Term Loan Tranche that bear interest based on the Eurodollar Rate
(for the avoidance of doubt, including the Eurodollar Rate and the margin or
spread) and (y) if the Incremental First Lien Term Loan Tranche is originally
advanced at a discount or the Lenders making the same receive a fee directly or
indirectly from Holdings or the Borrower for doing so (the amount of such
discount or fee, expressed as a percentage of the Incremental First Lien Term
Loan Tranche, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) the average life to maturity of the Incremental First Lien
Term Loan Tranche and (B) four); provided that for purposes of clause (x) above,
if either the lowest permissible Eurodollar Rate or the lowest permissible Base
Rate, in each case applicable to such Incremental First Lien Term Loan Tranche,
is greater than 1.00% or the lowest permissible Base Rate applicable to such
Incremental First Lien Term Loan Tranche is greater than 2.000.00%, the
difference between such “floor” and 1.00%, in the case of Incremental First Lien
Term Loans that are Eurodollar Rate Loans, and 2.00%, in the case of Incremental
First Lien Term Loans that are Base Rate Loans,0.00% shall be equated to
interest rate margin for purposes of determining whether an increase to the
interest rate margin under the existing Term Facility shall be required, to the
extent an increase in the interest rate floor in the existing Term Facility
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the interest rate margin) applicable
to the existing Term Facility shall be increased to the extent of such
differential between interest rate floors.

 

(c)                            Each notice from the Borrower pursuant to this
Section 2.12 shall set forth the requested amount and proposed terms of the
Incremental First Lien Term Commitments.  At the time of the sending of such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders).  Incremental First Lien Term Loans (or any
portion thereof) may be made by any existing Lender or by any other bank or
investing entity (but in no case (i) by any Loan Party, (ii) except in
compliance with the proviso of Section 2.12(h) below, by an Affiliated Lender,
(iii) by any Defaulting Lender or any of its Subsidiaries, (iv) by any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in clause (iii), or (v) by any natural person) (each, except
to the extent excluded pursuant to the foregoing parenthetical, an “Incremental
First Lien Lender”), in each case on terms permitted in this Section and
otherwise on terms reasonably acceptable to the Administrative Agent, provided
that the Administrative Agent shall have consented (not to be unreasonably
withheld) to such Lender’s or Incremental First Lien Lender’s, as the case may
be, making such Incremental First Lien Term Loans if such consent would be
required under Section 10.07 for an assignment of Term Loans, to such Lender or
Incremental First Lien Lender, as the case may be.  No Lender shall be obligated
to provide any Incremental First Lien Term Loans unless it so agrees.  Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to provide an Incremental First Lien Term

 

78

--------------------------------------------------------------------------------


 

Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase (which shall be calculated on the
basis of the amount of the funded and unfunded exposure under the Term Facility
held by each Lender).  Any Lender not responding within such time period shall
be deemed to have declined to provide an Incremental First Lien Term
Commitment.  The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase, the Borrower may also invite additional Eligible
Assignees to become Term Lenders pursuant to an accession agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                           Incremental First Lien Term Commitments shall
become Term Commitments under this Agreement pursuant to an amendment (an
“Incremental First Lien Term Commitments Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
Lender, as the case may be agreeing to provide such Term Commitment, if any,
each Incremental First Lien Lender, if any, and the Administrative Agent.  An
Incremental First Lien Term Commitments Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section.

 

(e)                            If any Incremental First Lien Term Commitments
are added in accordance with this Section 2.12, the Administrative Agent and the
Borrower shall determine the effective date (the “Incremental First Lien Term
Commitments Effective Date”) and the final allocation of such addition.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such addition and the Incremental First Lien Term
Commitments Effective Date.

 

(f)                             The effectiveness of any Incremental First Lien
Term Commitments Amendment shall, unless otherwise agreed to by the
Administrative Agent, each Lender party thereto, if any, and the Incremental
First Lien Lenders, if any, with respect to the conditions set forth in clauses
(ii)(A) and (ii)(C) below as set forth in the last paragraph of this clause (f),
be subject to the satisfaction on the date thereof of each of the following
conditions:

 

(i)                                     the Administrative Agent shall have
received on or prior to the Incremental First Lien Term Commitments Effective
Date each of the following, each dated the applicable Incremental First Lien
Term Commitments Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent:  (A) the applicable Incremental First Lien Term
Commitments Amendment; (B) certified copies of resolutions of each Loan Party
approving the execution, delivery and performance of the Incremental First Lien
Term Commitments Amendment and either certified copies of the Organization
Documents of each Loan Party or a certification by a Responsible Officer of each
Loan Party that there have been no changes to the Organization Documents of such
Loan Party since the Closing Date; (C) to the extent requested by the
Administrative Agent, a Mortgage modification or a new Mortgage with respect to
each Mortgaged Property and the related documents, agreements and instruments
(including legal opinions) set forth in Sections 6.12(a)(iii) and 6.12(a)(iv),
which Mortgage modification, new Mortgage and

 

79

--------------------------------------------------------------------------------


 

related documents, agreements and instruments (including legal opinions) may, if
agreed to by the Administrative Agent in its sole discretion, be delivered
within sixty (60) days of the date of effectiveness of the applicable
Incremental First Lien Term Commitments Amendment (or such longer period as
agreed to by the Administrative Agent in its sole discretion); and (D) a
favorable opinion of counsel for the Loan Parties dated the Incremental First
Lien Term Commitments Effective Date, to the extent requested by the
Administrative Agent, addressed to the Administrative Agent, the Collateral
Agent and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent;

 

(ii)           (A) the conditions precedent set forth in Section 4.02 shall have
been satisfied both before and after giving effect to such Incremental First
Lien Term Commitments Amendment and the additional credit extensions provided
thereby, (B) such increase shall be made on the terms and conditions provided
for above, and (C) both at the time of any request for Incremental First Lien
Term Commitments and upon the effectiveness of any Incremental First Lien Term
Commitments Amendment, no Default or Event of Default shall exist and at the
time that any such Incremental Loan is made (and after giving effect thereto) no
Default or Event of Default shall exist; and

 

(iii)          there shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders (including any Person
becoming a Lender as part of such Incremental First Lien Term Commitments
Amendment on the related Incremental First Lien Term Commitments Effective
Date), as applicable, all fees and, to the extent required by Section 10.04,
expenses (including reasonable out-of-pocket fees, charges and disbursements of
counsel) that are due and payable on or before the Incremental First Lien Term
Commitments Effective Date.

 

If the proceeds of any Incremental First Lien Term Facility will be used to
consummate a Permitted Acquisition and the terms of the definitive acquisition
agreement (the “Subject Acquisition Agreement”) in respect thereof so require,
(x) the condition that, at the time of any request for Incremental First Lien
Term Commitments and upon the effectiveness of any Incremental First Lien Term
Commitments Amendment and at the time that any such Incremental Loan is made
(and after giving effect thereto), no Default or Event of Default shall exist
and (y) the condition that the representations and warranties of the Borrower
and each other Loan Party contained in Article V or any other Loan Document
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) at the time
that any such Incremental Loan is made (and after giving effect thereto), may in
each case of the foregoing clauses (x) and (y) be waived by the lenders under
such Incremental First Lien Term Facility without the consent of any other
Lenders.

 

(g)                            On each Incremental First Lien Term Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Incremental First Lien Term Commitment (i) shall become a “Lender” for all
purposes of this Agreement and the other Loan Documents, (ii) shall have an
Incremental First Lien Term Commitment which shall become a “Term Commitment”
hereunder and (iii) in the case of an Incremental First Lien Term Commitment,
shall make an Incremental First Lien Term Loan to the Borrower in a principal
amount equal to such Incremental First Lien Term Commitment, and such

 

80

--------------------------------------------------------------------------------


 

Incremental First Lien Term Loan shall be a “Term Loan” for all purposes of this
Agreement and the other Loan Documents (except that the interest rate applicable
to any Incremental First Lien Term Loan under an Incremental First Lien Term
Loan Tranche may be higher or lower).

 

(h)                           This Section 2.12 shall supersede any provision of
Section 2.11 or Section 10.01 to the contrary; provided that, notwithstanding
the foregoing, any Affiliated Lender providing any Incremental First Lien Term
Commitments or Incremental First Lien Term Loans pursuant to this Section 2.12
shall be subject to the restrictions with respect to Affiliated Lenders set
forth in clauses (i) and (j) of Section 10.07.

 

2.13                        Defaulting Lenders.  (a)  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)            that Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definitions of “Required Lenders” in Section 1.01 and in
Section 10.01; and

 

(ii)           any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Term Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Term Loans under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Term Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Term
Loans were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Term Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Term Loans of such Defaulting Lender until such time as all Term
Loans are held by the Lenders pro rata in accordance with the Term Commitments. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts

 

81

--------------------------------------------------------------------------------


 

owed by a Defaulting Lender pursuant to this Section 2.13(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)                                If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Term Loans to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Taxes; provided that, if any Indemnified Taxes or Other Taxes are required by
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) to be deducted from such payments, then (i) the sum payable
by the Borrower or such Loan Party shall be increased as necessary so that after
all required deductions of Indemnified Taxes or Other Taxes (including any such
deductions applicable to additional sums payable under this Section 3.01) each
Agent and Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, except for Other Taxes resulting from an assignment by any Lender pursuant
to Section 10.07, which assignment is not at the request of the Borrower
pursuant to Section 3.07.

 

(c)                                 The Loan Parties shall, jointly and
severally, indemnify each Agent and  Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid or payable by such
Agent or Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document and any Other Taxes paid or payable by such Agent
or Lender (including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable

 

82

--------------------------------------------------------------------------------


 

to amounts payable under this Section 3.01) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and the calculation of the amount of such liability
delivered to the Borrower by a Lender or Agent, or by the Administrative Agent
on behalf of itself or a Lender or Agent, shall be conclusive absent manifest
error.

 

(d)                                As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any other Loan Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                 If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrower pursuant to this Section 3.01, it
shall promptly remit such refund (without interest, other than any interest paid
by the relevant taxation authority with respect to such refund) to the Borrower
(but only to the extent of indemnity payments made or additional amounts paid
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender or
Agent, as the case may be; provided, however, that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party (plus any penalties, interest or other charges imposed
by the relevant taxation authority) in the event such party is required to repay
such refund to the relevant taxing authority.  Such Lender or Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided, that such Lender
or Agent may delete any information therein that such Lender or Agent deems
confidential).  Notwithstanding anything to the contrary in this
Section 3.01(e), in no event will any Lender or Agent be required to pay any
amount to the Borrower pursuant to this Section 3.01(e) the payment of which
would place such Lender or Agent in a less favorable net after-tax position than
it would have been in if the Indemnified Tax or Other Tax giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect thereto had never
been paid.  Nothing herein contained shall interfere with the right of a Lender
or Agent to arrange its tax affairs in whatever manner it thinks fit or oblige
any Lender or Agent to claim any tax refund or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender or Agent to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.

 

(f)                                  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01(a) or
(c) with respect to such Lender it will, if requested by the Borrower, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to avoid
or reduce to the greatest extent possible any indemnification or additional
amounts due under this

 

83

--------------------------------------------------------------------------------


 

Section 3.01, which may include the designation of another Lending Office for
any Term Loan affected by such event; provided, that such efforts are made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.01(f) shall
affect or postpone any of the First Lien Obligations of the Borrower or the
rights of such Lender pursuant to Sections 3.01(a) and (c).

 

(g)                                 (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(i)            Each Foreign Lender shall, to the extent it is legally able to do
so, furnish to the Borrower and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement, two accurate and complete originally
executed copies of (i) IRS Form W-8BEN or W-8BEN-E (or the applicable successor
form) certifying exemption from or a reduction in the rate of United States
federal withholding tax under an applicable treaty to which the United States is
a party, (ii) IRS Form W-8ECI (or successor form) certifying that the income
receivable pursuant to the Loan Documents is effectively connected with the
conduct of a trade or business in the United States, (iii) IRS Form W-8EXP or
W-8IMY (or successor form), together with required attachments, certifying
exemption from or reduction in the rate of United States federal withholding
tax, or (iv) in the case of a Foreign Lender claiming exemption from United
States federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E (or the
applicable successor form) together with a statement substantially in the form
of Exhibit N.  Each Foreign Lender shall, to the extent it is legally able to do
so, deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Foreign Lender. In addition, each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form (or any other form of certification adopted by the United States
taxing authorities for such purpose).  Solely for purposes of this
Section 3.01(g), the term “Foreign Lender” shall include any Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code.

 

84

--------------------------------------------------------------------------------


 

(ii)           Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(h)                                Each Lender and Agent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall, to
the extent it is legally able to do so, furnish to the Borrower and the
Administrative Agent, on or prior to the date it becomes a party to this
Agreement, two accurate and complete originally executed copies of IRS Form W-9
(or successor form) establishing that such Lender or Agent is not subject to
United States backup withholding tax.

 

(i)                                    If a payment made to a Lender under any
Loan Document would be subject to United States federal withholding tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.01(i),
“FATCA” shall include any applicable intergovernmental agreements and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to any
such intergovernmental agreements, in each case with respect to the
implementation of such Sections of the Code and any amendments made to FATCA
after the Closing Date.

 

(j)                                   Each party’s obligations under this
Section 3.01 shall survive the termination of the Aggregate Commitments,
repayment of all other First Lien Obligations hereunder and the resignation of
the Administrative Agent.  For purposes of this Section 3.01 and Section 9.01,
the term “applicable law” includes FATCA.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Term Loans whose interest is determined by reference to the Eurodollar
Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to

 

85

--------------------------------------------------------------------------------


 

Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation of any of the foregoing
that (a) deposits are not being offered to banks in the European interbank
market, the London interbank Eurodollar market or other offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Term Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Term Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Term Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                If any Lender determines that as a result of
the introduction of or any Change in Law, in each case after the Closing Date,
or such Lender’s compliance therewith, there shall be any increase in the cost
to such Lender of agreeing to make or making, funding

 

86

--------------------------------------------------------------------------------


 

or maintaining any Term Loan the interest on which is determined by reference to
the Eurodollar Rate (or, in the case of any Change in Law with respect to Taxes,
any Term Loan), or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes imposed on or with respect to any payment made by or on
account of any Loan Party under any Loan Document and Other Taxes (as to which
Section 3.01 shall govern), (ii) Excluded Taxes (other than clause (a)(ii) of
the definition of Excluded Taxes), (iii) Connection Income Taxes, and
(iv) reserve requirements reflected in the Eurodollar Rate), then from time to
time upon demand of such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)                                If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on the capital of, or
increasing the liquidity required to be maintained by, such Lender or any
holding company of such Lender, if any, as a consequence of this Agreement and
the Term Loans made by such Lender to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction or increase suffered.

 

(c)                                 The Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a) or (b) for any such increased
cost or reduction incurred more than one hundred and eighty (180) days prior to
the date that such Lender demands, or notifies the Borrower of its intention to
demand, compensation therefor; provided, that, if the circumstance giving rise
to such increased cost or reduction is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                           any assignment pursuant to Section 3.07,
continuation, conversion, payment or prepayment of any Term Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Term Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

 

(b)                           any failure by the Borrower (for a reason other
than the failure of such Lender to make a Term Loan) to prepay, borrow, continue
or convert any Term Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

87

--------------------------------------------------------------------------------


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Term Loan by a matching
deposit or other borrowing in the London interbank Eurodollar market for Dollars
in a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06                        Matters Applicable to All Requests for Compensation

 

(a)                                A certificate of any Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

 

(b)                                With respect to any Lender’s claim for
compensation under Section 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided, that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue from one Interest Period to another Eurodollar Rate Loans, or to
convert Base Rate Loans into Eurodollar Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided, that such suspension shall
not affect the right of such Lender to receive the compensation so requested.

 

(c)                                 If the obligation of any Lender to make or
continue from one Interest Period to another any Eurodollar Rate Loan, or to
convert Base Rate Loans into Eurodollar Rate Loans shall be suspended pursuant
to Section 3.06(b) hereof, such Lender’s Eurodollar Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to such conversion no longer exist:

 

(i)            to the extent that such Lender’s Eurodollar Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

 

(ii)           all Term Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or

 

88

--------------------------------------------------------------------------------


 

continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

(d)                                If any Lender gives notice to the Borrower
(with a copy to the Agent) that the circumstances specified in Section 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar
Rate Loans pursuant to this Section 3.06 no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Term Loans held by
the Lenders holding Eurodollar Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Term Commitments.

 

3.07                        Replacement of Lenders under Certain Circumstances

 

(a)                                If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in
Section 3.01 or 3.04 as a result of any condition described in such Sections or
any Lender ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender,
(iii) any Lender becomes a “Non-Consenting Lender” (as defined below in this
Section 3.07) or (iv) any Lender is an Ineligible Assignee, then the Borrower
may, at its sole expense and effort, on five (5) Business Days’ prior written
notice to the Administrative Agent and such Lender (or such lesser time as may
be agreed by the Administrative Agent), replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that (A) neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person, (B) such replaced Lender shall have received payment of an
amount equal to the outstanding principal of its Term Loans (or, in the case of
the preceding clause (iv), the lesser of (x) the purchase price paid by such
Ineligible Assignee for its Term Loans and (y) the outstanding principal
thereof), accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Sections 2.03 (if applicable) and 3.05) in accordance with the Assignment and
Assumption with respect to such assignment, (C) such assignment does not
conflict with applicable Law and (D) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

(b)                                Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s outstanding Term Loans, and (ii) deliver any Notes
evidencing such Term Loans to the Borrower or the Administrative Agent.  If such
replaced Lender fails to execute and deliver such Assignment and Assumption
within three Business Days after the receipt of notice referred to in the
foregoing clause (a), the Administrative Agent is hereby authorized to execute
such Assignment and Assumption instead of such replaced Lender (and each Lender,
by its becoming a Lender hereunder is deemed to have granted to the
Administrative Agent

 

89

--------------------------------------------------------------------------------


 

an irrevocable proxy, which proxy shall be deemed to be coupled with interest,
to execute and deliver the Assignment and Assumption, as provided in this
Section).  Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
outstanding Term Loans, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Term Loans so assigned shall be paid in full to
such assigning Lender in accordance with such Assignment and Assumption
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Term Loans, except with respect
to indemnification provisions under this Agreement, which shall survive as to
such assigning Lender.

 

(c)                                 Notwithstanding anything to the contrary
contained above, the Lender that acts as (or whose Affiliate acts as) the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 9.09.

 

(d)                                In the event that (i) the Borrower has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain class of the Term Loans and (iii) the Required Lenders have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

3.08                        Eurodollar Rate Amendment.  Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or the Required Lenders (as applicable) have
determined, that:

 

(a)                                adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for any requested Interest Period,
including, without limitation, because the Eurodollar Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(b)                                the administrator of the Eurodollar Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Eurodollar Rate or the Eurodollar Screen Rate shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

 

(c)                                 syndicated loans currently being executed,
or that include language similar to that contained in this Section 3.08, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace the Eurodollar Rate,

 

90

--------------------------------------------------------------------------------


 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “Eurodollar Successor Rate”), together with any
proposed Eurodollar Successor Rate Conforming Changes and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

 

If no Eurodollar Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a Term
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a Term
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of Eurodollar Successor
Rate shall provide that in no event shall such Eurodollar Successor Rate be less
than zero for purposes of this Agreement.

 

3.09                        3.08 Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other First Lien Obligations hereunder and resignation of
the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                     The Administrative Agent’s receipt of the following,
each of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated as of the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and its counsel:

 

91

--------------------------------------------------------------------------------


 

(i)            executed counterparts of this Agreement, a Guaranty from each
Guarantor (subject to the last paragraph of this Section 4.01) and the
Intercompany Note, as applicable;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          the Security Agreement, duly executed by each Loan Party,
together with (subject to the last paragraph of this Section 4.01):

 

(A)                               certificates (including original share
certificates and/or original certificates of title)  representing the Pledged
Interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                               copies of financing statements, filed or duly
prepared for filing under, the Uniform Commercial Code in all jurisdictions
necessary in order to perfect and protect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement, and

 

(C)                               evidence that all other actions, recordings
and filings of or with respect to the Security Agreement that the Collateral
Agent may deem reasonably necessary or desirable in order to perfect and protect
the Liens created thereby shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Collateral Agent (including,
without limitation, receipt of duly executed payoff letters and UCC-3
termination statements);

 

(iv)          the Intellectual Property Security Agreement, duly executed by
each Loan Party, together with (subject to the last paragraph of this
Section 4.01) evidence that all action that the Collateral Agent in its
reasonable judgment may deem reasonably necessary or desirable in order to
perfect and protect the Liens created under the Intellectual Property Security
Agreement has been taken;

 

(v)           (i) the Term Intercreditor Agreement, duly executed by the Loan
Parties, the Collateral Agent and the Second Lien Collateral Agent and (ii) the
ABL/Term Intercreditor Agreement, duly executed by the Loan Parties, the
Collateral Agent, the ABL Collateral Agent and the Second Lien Collateral Agent;

 

(vi)          such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent or the Collateral Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party and, in the case of the
Borrower, the borrowings

 

92

--------------------------------------------------------------------------------


 

hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect;

 

(vii)         such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent or the Collateral Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each of the Borrower and the
Guarantors is validly existing, in good standing (where such concept is
applicable) and qualified to engage in business (as applicable) in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect;

 

(viii)        an opinion of (i) Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel to the Loan Parties, and (ii) each local counsel listed on Schedule
4.01(a)(viii), in each case addressed to each Agent and each Lender, as to the
matters set forth in Exhibit I;

 

(ix)          a customary certificate, substantially in the form of Exhibit J, 
from the chief financial officer of Holdings, certifying that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are Solvent;

 

(x)           (a) consolidated audited financial statements (consisting of
consolidated balance sheets, consolidated statements of operations, consolidated
cash flow statements and consolidated statements of stockholders’ equity) of the
Target as of April 30, 2012 and April 30, 2013, (b) consolidated unaudited
financial statements (consisting of consolidated balance sheets, consolidated
statements of operations and consolidated statements of stockholders’ equity) of
the Target as of and for the six (6) months’ period ended October 31, 2013,
(c) consolidated unaudited financial statements (consisting of consolidated
balance sheets, consolidated statements of operations and consolidated
statements of stockholders’ equity) of the Target as of and for each fiscal
quarter (and the corresponding portion of the fiscal year and the preceding
fiscal year) ending after October 31, 2013 and at least 45 days prior to the
Closing Date (if such period is a fiscal quarter) or at least 60 days prior to
the Closing Date (if such period is a fiscal year) and (d) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Target as of and for the four quarter period for which
financial statements have been delivered pursuant to the preceding clauses
(b) or (c), prepared by the Sponsor after giving effect to the Transactions as
if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statement of
operations), in each case of the foregoing clauses (a), (b), (c) and
(d) prepared in accordance with GAAP.

 

(xi)          a Committed Loan Notice relating to the initial Credit Extension;

 

93

--------------------------------------------------------------------------------


 

(xii)         a certificate, dated as of the Closing Date, duly executed by of a
Responsible Officer of Holdings certifying that the conditions precedent set
forth in Sections 4.01(d), 4.01(e), 4.01(i) and 4.01(j) have been satisfied as
of the Closing Date;

 

(xiii)        evidence that the Second Lien Loan Documents shall have been
executed and delivered by all of the Persons stated to be party thereto in their
respective forms then most recently delivered to the Administrative Agent, and
evidence that the “Closing Date” (as defined in the Second Lien Credit
Agreement) will occur on the Closing Date; and

 

(xiv)        evidence that the ABL Loan Documents shall have been executed and
delivered by all of the Persons stated to be party thereto in their respective
forms then most recently delivered to the Administrative Agent, and evidence
that the “Closing Date” (as defined in the ABL Facility) will occur on the
Closing Date.

 

(b)                                 Holdings and the Borrower shall have
received the Equity Contribution and Other Equity in the manner and amount
described in the definition of the “Transactions”.

 

(c)                                  On the Closing Date, after giving effect to
the Transactions, neither Holdings nor the Borrower nor any of their
Subsidiaries shall have any outstanding Indebtedness for borrowed money other
than the Term Facility, Second Lien Loans in an aggregate principal amount of
$160,000,000, loans under the ABL Facility, and Permitted Surviving Debt.

 

(d)                                 The Acquisition shall be consummated
pursuant to the Acquisition Agreement, substantially concurrently with the
initial funding of the Term Facility, without giving effect to any amendments
thereto, waivers thereof or consents with respect thereto that are materially
adverse to the Lenders in their capacity as Lenders, without the consent of each
Initial Lender, such consent not to be unreasonably withheld or delayed.

 

(e)                                  (a) Between November 30, 2013 and
February 11, 2014, there shall not have occurred a Closing Material Adverse
Effect and (b) between February 11, 2014 and the Closing Date, no fact, event or
circumstance shall have occurred or arisen that, individually or in combination
with any other fact, event or circumstance, has had or could reasonably be
expected to have a Closing Material Adverse Effect.

 

(f)                                   The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, as is reasonably requested in writing by the
Administrative Agent at least ten (10) Business Days prior to the Closing Date.

 

(g)                                  All fees and expenses required to be paid
on the Closing Date shall have been paid in full in cash from the proceeds of
the initial funding under the Term Facility.

 

94

--------------------------------------------------------------------------------


 

(h)                                 All actions necessary to establish that the
Collateral Agent will have a perfected (with the priority required by the
Intercreditor Agreements) security interest (subject to liens permitted by
Section 7.01) in the Collateral shall have been taken, in each case, to the
extent such Collateral (including the creation or perfection of any security
interest) is required to be provided on the Closing Date pursuant to the last
paragraph of this Section 4.01.

 

(i)                                     The representations made by or with
respect to the Target, its subsidiaries and their respective businesses in the
Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that the Borrower has the right to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition as a
result of a breach of such representations in the Acquisition Agreement, shall
be true and correct in all material respects as of the Closing Date (except in
the case of any such representation and warranty which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be); provided that any such representation or warranty qualified
by or subject to a “material adverse effect”, “material adverse change” or
similar term or qualification shall be true and correct in all respects (after
giving effect to any such qualification of materiality).

 

(j)                                    The Specified Representations shall be
true and correct in all material respects as of the Closing Date (except in the
case of any such representation and warranty which expressly relates to a given
date or period, such representation and warranty shall be true and correct in
all material respects as of the respective date or for the respective period, as
the case may be); provided that any such representation or warranty qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification shall be true and correct in all respects (after giving
effect to any such qualification of materiality).

 

(k)                                 The Administrative Agent shall have received
the results of a recent Lien and judgment search in each relevant jurisdiction
with respect to the Loan Parties, and such search shall reveal no Liens on any
of the assets of the Loan Parties except, in the case of assets other than
Pledged Interests, for Liens permitted under Section 7.01.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding anything herein to the contrary, it is understood that (x) to
the extent any Lien search or Collateral (including the creation or perfection
of any security interest) is not or cannot be provided on the Closing Date
(other than (i) customary Uniform Commercial Code Lien searches with respect to
Holdings, the Borrower and the Subsidiary Guarantors, in each case, in its
jurisdiction of organization, (ii) execution and delivery of a customary
personal property security agreement, (iii) the perfection of Liens on
Collateral that may be perfected by the filing

 

95

--------------------------------------------------------------------------------


 

of financing statements under the Uniform Commercial Code or by intellectual
property filings with the United States Patent and Trademark Office or the
United States Copyright Office and (iv) the pledge and perfection of security
interests in the capital stock or other Equity Interests of the Borrower and its
Restricted Subsidiaries with respect to which a Lien may be perfected by the
delivery of a stock or equivalent certificate) after Holdings’ and the
Borrower’s use of commercially reasonable efforts to do so without undue burden
or expense, then the provision of any such Lien search and/or Collateral shall
not constitute a condition precedent to the availability of the Term Facility on
the Closing Date, but instead shall be required to be provided within ninety
(90) days after the Closing Date, subject to such extensions as are reasonably
agreed by the Collateral Agent pursuant to arrangements to be mutually agreed
between the Collateral Agent and the Borrower and (y) to the extent any
Guarantee of any Subsidiary Guarantor cannot be provided as a condition
precedent to the availability of the Term Facility on the Closing Date because
the directors or managers of such Subsidiary Guarantor have not authorized such
Guarantee and the election of new directors or managers to authorize such
Guarantee has not taken place prior to the funding of the Term Facility (such
Guarantee, a “Duly Authorized Guarantee”), such election shall take place and
such Duly Authorized Guarantee shall be provided no later than 5:00 p.m., New
York Time, on the Closing Date (it being understood that, notwithstanding the
foregoing, the execution of all such Guarantees shall be a condition to the
availability of the Term Facility on the Closing Date; provided, however, that
the release of such executed Guarantees shall not be a condition to the
availability of the Term Facility on the Closing Date).

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than on the
Closing Date and other than a Committed Loan Notice requesting only a conversion
of Term Loans to the other Type, or a continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

 

(a)                           The representations and warranties of the Borrower
and each other Loan Party contained in Article V or any other Loan Document
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in
Section 5.05(a) and Sections 5.05(b) and (c) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)                           No Default or Event of Default shall exist, or
would result from, such proposed Credit Extension or from the application of the
proceeds therefrom.

 

(c)                            The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Term Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified

 

96

--------------------------------------------------------------------------------


 

in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of its Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification and (d) has all
requisite valid and subsisting governmental licenses, authorizations, consents
and approvals (“Permits”) to operate its business as currently conducted; except
in each case referred to in clause (b)(i) (other than with respect to the
Borrower), (c) or (d), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  There are no actions, claims or
proceedings pending or to the best of the Borrower’s or any Guarantor’s
knowledge, threatened in writing that seek the revocation, cancellation,
suspension or modification of any of the Permits where any of the same could
reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party, and the consummation of the Transactions, are within such
Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, except on the Closing Date
as set forth in clause (y) of the last paragraph of Section 4.01, and do not and
will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than any Lien to secure the Secured
Obligations pursuant to the Collateral Documents), or require any payment to be
made under (i) the Second Lien Credit Agreement (or any Specified Second Lien
Refinancing Debt), (ii) the ABL Facility, (iii) any other Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (iv) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law; except with respect to any
breach or contravention or payment referred to in clause (b)(ii) and (b)(iii),
to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof)

 

97

--------------------------------------------------------------------------------


 

or (d) the exercise by an Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

 

5.04                        Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                The consolidated audited financial statements
of the Target as of April 30, 2013, consisting of the consolidated balance
sheets, consolidated statements of operations, consolidated cash flow statements
and consolidated statements of stockholders’ equity, for the year then ended
have been prepared in accordance with GAAP on a consistent basis throughout the
indicated period (except as may be indicated in the footnotes thereto).  During
the period from April 30, 2013 to and including the Closing Date, there has been
(i) no sale, transfer or other disposition by the Target of any material part of
the business or property of the Target and (ii) no purchase or other acquisition
by any of them of any business or property (including any Equity Interests of
any other Person) material in relation to the consolidated financial condition
of the Target, which is not reflected in the foregoing combined financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Lenders prior to the Closing Date.  The financial statements
delivered pursuant to Section 4.01(a)(x) fairly present in all material respects
the consolidated financial condition and results of operation of the Target,
taken as a whole, at the dates and for the relevant periods indicated.

 

(b)                                The unaudited consolidated financial
statements described in clause (b) of Section 4.01(a)(x) and, commencing with
the financial statements required to be delivered with respect to the fiscal
quarter ended on or about January 31, 2014, the unaudited interim consolidated
financial statements of the Target (i) were prepared in accordance with GAAP on
a consistent basis throughout the indicated period, subject to normal and
recurring year-end adjustments and the absence of footnotes, and (ii) fairly
present in all material respects the consolidated financial condition and
results of operations of the Target, taken as a whole, at the dates and for the
relevant periods indicated.

 

(c)                                 Since April 30, 2013, there has been no
change, event, occurrence, event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                The forecasted financial information of the
Target delivered to the Lenders pursuant to Section 4.01 or 6.01 was prepared in
good faith using assumptions based on information sourced from the financial
records of the Target for the periods stated therein,

 

98

--------------------------------------------------------------------------------


 

which assumptions were reasonable in light of the conditions existing at the
time of delivery and at the time of preparation of such forecasts; it being
understood that actual results may vary from such forecasts and that such
variations may be material.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the knowledge of
Holdings or any of its Restricted Subsidiaries, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or, as of the Closing Date, the consummation of the
Transactions, or (b) either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither Holdings nor any Restricted
Subsidiary of Holdings is in default under or with respect to, or a party to,
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.08                        Ownership of Property; Liens.

 

(a)                                Each Loan Party and each of its Restricted
Subsidiaries has good record and indefeasible title in fee simple to (or legal
and beneficial title to, as applicable in the relevant jurisdiction), or valid
leasehold interests in, all real property (including leased real property)
necessary in the ordinary conduct of its business, free and clear of all Liens
except for defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
for Permitted Encumbrances and, in the case of leased real property,
encumbrances which encumber the fee estate and do not result from a violation by
the Loan Party or Restricted Subsidiary in question of the terms of its lease.

 

(b)                                Set forth on Schedule 5.08(b) hereto is a
complete and accurate list of all Material Real Property owned by any Loan Party
or any of its Restricted Subsidiaries, as of the ClosingThird Amendment
Effective Date, showing as of the ClosingThird Amendment Effective Date the
street address (to the extent available), county or other relevant jurisdiction,
state and record owner.

 

5.09                        Environmental Matters.

 

Except as disclosed in Schedule 5.09 or as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)                                There are no pending or, to the knowledge of
the Borrower, threatened claims against Holdings or any of its Subsidiaries
alleging either potential liability under, or responsibility for violation of,
any Environmental Law or alleging potential liability with respect to any
Hazardous Material, and to the knowledge of the Borrower, (i) there are no
pending investigations by any Governmental Authority regarding any such
potential claims and (ii) no facts or circumstances exist that would likely be
the basis for any such claim.

 

(b)                                (i) Neither Holdings nor any of its
Subsidiaries has generated, used, stored, treated, transported, or caused any
Environmental Release of, Hazardous Materials at

 

99

--------------------------------------------------------------------------------


 

or to any location and (ii) none of the real properties currently owned, leased
or operated by Holdings or any of its Subsidiaries or, to the knowledge of the
Borrower, the real properties formerly owned, leased or operated by Holdings or
any of its Subsidiaries, contain any Hazardous Materials that, in the case of
either (i) or (ii) above, are in amounts or concentrations or in a manner which
(x) constitute a violation by Holdings or any of its Subsidiaries of,
(y) require any investigation, remediation or response action under, or (z) are
reasonably likely to give rise to liability against Holdings or any of its
Subsidiaries under, Environmental Laws.

 

(c)                            Neither Holdings nor any of its Subsidiaries is
undertaking or, to the knowledge of the Borrower, is obliged to undertake,
either individually or together with other potentially responsible parties, any
investigation, remediation, or response action relating to any actual or
threatened Environmental Release of Hazardous Materials at any site.

 

5.10                        Taxes.  Holdings and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) with respect to which the
failure to make such filing or payment could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

5.11                        ERISA Compliance.

 

(a)                           Each Company Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws.  Each Company Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received, or is entitled to rely upon, a
favorable determination letter from the Internal Revenue Service or an opinion
of counsel to the effect that the form of such Company Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the knowledge of the
Borrower and Holdings, nothing has occurred that would prevent, or cause the
loss of, such tax-qualified status.

 

(b)                           There are no pending or, to the knowledge of the
Borrower and Holdings, threatened claims, actions or lawsuits, or action by any
governing body or Governmental Authority, with respect to any Company Plan that
could be reasonably be expected to have a Material Adverse Effect.  There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Company Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)                            (i) No ERISA Event has occurred and neither any
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Loan

 

100

--------------------------------------------------------------------------------


 

Party and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan
(other than a Multiemployer Plan), the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) is 60% or higher; (iv) neither any
Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate such Pension Plan, except with
respect to each of the foregoing clauses of this Section 5.11(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(d)                           Neither any Loan Party nor, to the knowledge of
the Borrower, any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than on the ClosingThird Amendment Effective Date,
those listed on Schedule 5.11(d) hereto.

 

5.12                        Subsidiaries; Equity Interests.  As of the
ClosingThird Amendment Effective Date, each Loan Party has no Subsidiaries and
is not engaged in any Joint Venture or partnership other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party free and clear of all Liens except (i) those created under
the Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01, Permitted Other Indebtedness Liens, Specified Refinancing Liens,
Specified Second Lien Refinancing Liens or any Lien permitted under Sections
7.01(bb), 7.01(ee) or 7.01(ff).

 

5.13                        Margin Regulations; Investment Company Act.

 

(a)                           The Borrower is not engaged and will not engage in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock and no proceeds of any Term Borrowings will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.

 

(b)                           None of Holdings, the Borrower, any Person
Controlling Holdings, or any other Subsidiary of Holdings is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.  Neither the making of any Term Loan, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.

 

5.14                        Disclosure.  Holdings has disclosed to the Agents
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries or

 

101

--------------------------------------------------------------------------------


 

any other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected and pro forma financial information, Holdings
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of delivery of such
information to any Agent or Lender; it being understood that such projections
may vary from actual results and that such variances may be material.

 

5.15                        Compliance with Laws.  Each Loan Party and its
Subsidiaries is in compliance in all respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16                        Intellectual Property.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Loan Party and each of their Subsidiaries owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
trade dress, domain names, copyrights, patents, patent applications, franchises,
licenses, trade secrets, know-how and other intellectual property rights
(collectively, “IP Rights”) that are used in the operation of their respective
businesses.  Set forth on Schedule 5.16 is a complete and accurate list of all
registrations or applications for registration of any IP Rights owned or
exclusively licensed by a Loan Party or any of its Subsidiaries as of the
ClosingThird Amendment Effective Date.  To the knowledge of Holdings and the
Borrower, (i) the conduct of the business of the Loan Parties and their
Subsidiaries does not infringe, misappropriate, dilute or otherwise violate any
rights held by any other Person, and (ii) no slogan or other advertising device,
product, process, method, substance, part or other material now employed or
sold, or now contemplated to be employed or sold, by any Loan Party or any
Subsidiary infringes upon, misappropriates, dilutes or otherwise violates any
rights held by any other Person except in each case for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect.  No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of Holdings, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings, no Person is infringing,
misappropriating, diluting or otherwise violating any IP Rights that are
material to the operation of the business of the Loan Parties or any of their
Subsidiaries.

 

5.17                        Solvency.  Holdings and its Subsidiaries, on a
consolidated basis, are Solvent.

 

102

--------------------------------------------------------------------------------


 

5.18                        Labor Matters.  Other than mandatory national,
provincial or industry-wide collective bargaining arrangements, there are no
collective bargaining agreements or Multiemployer Plans, other than those listed
on Schedule 5.18, covering the employees of Holdings or any of its Subsidiaries
as of the ClosingThird Amendment Effective Date and neither Holdings nor any
Subsidiary has suffered any strikes, walkouts, slowdowns, lockouts, work
stoppages or other material labor difficulty within the last five years.  Except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the knowledge of
Holdings and the Borrower, threatened against any of them before the National
Labor Relations Board (or any foreign equivalent thereof) and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Holdings or any of its Subsidiaries or, to
the knowledge of Holdings and the Borrower, threatened against any of them and
(b) to the knowledge of Holdings and the Borrower, no union representation
question existing with respect to the employees of Holdings or any of its
Subsidiaries and, to the knowledge of Holdings and the Borrower, no union
organization activity that is taking place.

 

5.19                        Perfection, Etc.  Subject to the last paragraph of
Section 4.01, all filings and other actions necessary or desirable to create,
perfect and protect the Lien in the Collateral of the Collateral Agent, for the
benefit of the Secured Parties, securing the Secured Obligations created under
the Collateral Documents have been duly made or taken and are in full force and
effect, and the Collateral Documents create in favor of the Collateral Agent,
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, perfected Lien in the Collateral with the priority specified
in the Intercreditor Agreements, securing the payment of the Secured
Obligations, subject to Liens permitted by Section 7.01.  The Loan Parties are
the legal and beneficial owners of the Collateral free and clear of any Lien,
except for the Liens created or permitted under the Loan Documents.

 

5.20                        OFAC and PATRIOT Act Compliance.  To the extent
applicable, Holdings, each member of the Restricted Group and each Unrestricted
Subsidiary is in compliance, in all respects, with (i) the Trading with the
Enemy Act, the International Emergency Economic Powers Act, each as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

 

5.21                        Anti-Corruption Compliance.  Each Loan Party is in
compliance in all material respects with all applicable anti-corruption Laws,
including the United States Foreign Corrupt Practices Act of 1977, as amended
(“FCPA”), and maintains (whether internally or administered through the Seller,
as the case may be) policies and procedures designed to ensure that each Loan
Party will continue to be in compliance in all material respects with all
applicable anti-corruption Laws.  No part of the proceeds of the Term Loans has
been or will be used, directly or indirectly, by any Loan Party for any payments
to any Person, governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or any other applicable
anti-corruption Law.

 

103

--------------------------------------------------------------------------------


 

5.22                        OFAC.  No Loan Party (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities or
(c) derives revenue from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities.  The proceeds of any Term Loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

5.23                        Designation as Senior Debt.  The First Lien
Obligations constitute “Designated Senior Debt”, or any similar term under and
as defined in the agreements relating to any Indebtedness of the Borrower or any
Guarantor, including any subordinated Indebtedness, which contains such
designation.

 

5.24                        Tax Reporting Compliance.  The Borrower does not
intend to treat the Term Loans and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).  In
the event that the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.  If the
Borrower so notifies the Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Term Loans as part of a transaction
that is subject to Treasury Regulation Section 301.6112 1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other First Lien Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied, the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent for further distribution to each Lender, in form and detail reasonably
satisfactory to the Administrative Agent:

 

(a)                           as soon as available, but in any event within
ninety (90) days (or one hundred twenty (120) days in the case of the fiscal
years ending on April 30, 2014 and April 30, 2015, respectively) after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations, stockholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Pricewaterhouse
Coopers LLP or any other independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit
(other than any such exception or explanatory paragraph that is expressly solely
with respect to, or expressly resulting solely from, (A) an upcoming maturity
date under the credit facilities provided for herein that is scheduled to occur
within one year from the time such opinion is delivered or (B) any potential
inability to

 

104

--------------------------------------------------------------------------------


 

satisfy any financial covenants set forth in any agreement, document or
instrument governing or evidencing Indebtedness on a future date or in a future
period), together with a Narrative Report with respect thereto;

 

(b)                           as soon as available, but in any event (x) for
each of the first three fiscal quarters ended after the Closing Date (commencing
with the fiscal quarter ending July 31, 2014) within sixty (60) days and
(y) thereafter, within forty-five (45) days, in each case, after the end of each
of the first three (3) fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of operations,
stockholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP subject only to normal year-end audit adjustments and the
absence of footnotes, together with a Narrative Report with respect thereto; and

 

(c)                            as soon as available, but in any event no later
than forty-five (45) days after the end of each fiscal year, forecasts prepared
by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets, statements of operations
and statements of cash flow of the Borrower and its Subsidiaries on a quarterly
basis for the fiscal year following such fiscal year then ended.

 

To the extent Holdings designates any of its Subsidiaries as an Unrestricted
Subsidiary, the financial statements referred to in this Section 6.01 shall be
accompanied by reconciliation statements eliminating the financial information
pertaining to such Unrestricted Subsidiary or Unrestricted Subsidiaries.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                           concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(b)                           promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file, copies of any report, filing or
communication with the SEC under Section 13 or 15(d) of the Securities Exchange
Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any

 

105

--------------------------------------------------------------------------------


 

national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)                            promptly after the furnishing thereof, copies of
any requests or notices received by any Loan Party (other than in the ordinary
course of business), statement or report furnished to any holder of any
Indebtedness of any Loan Party or of any of its Subsidiaries in a principal
amount greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

 

(d)                           promptly after the receipt thereof by any Loan
Party or any of its Subsidiaries, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party
or any of its Subsidiaries;

 

(e)                            reasonably promptly after the assertion or
occurrence thereof, notice of any action arising under any Environmental Law or
otherwise relating to any Hazardous Material against any Loan Party or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

 

(f)                             together with the delivery of each Compliance
Certificate pursuant to Section 6.02(a), (i) a report supplementing
Schedule 5.16 (in connection with the delivery of the annual financial
statements only) and Schedule 5.08(b) hereto, including, in the case of
supplements to Schedule 5.08(b), an identification of all Material Real Property
disposed of by any Loan Party since the delivery of the last supplements and a
list and description of all Material Real Property acquired since the delivery
of the last supplements (including the street (if available), county or other
relevant jurisdiction, state, and the record owner and (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b);

 

(g)                            copies of any notice of default under, and any
material amendment, supplement, waiver or other modification of, the ABL
Facility or the Second Lien Credit Agreement;

 

(h)                           promptly upon receipt thereof, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them; and

 

(i)                               promptly, such additional information
regarding the business, legal, financial or corporate affairs or operations of
any Loan Party or any Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent, the Collateral Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request.

 

106

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Collateral Agent materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”; all other Lenders, “Private Lenders”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower and the Target and their respective Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower, its
Subsidiaries and their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Each of Holdings and the Borrower hereby (i) acknowledges
and agrees that no Borrower Material delivered pursuant to Section 6.01(a),
6.01(b) or 6.02(a) shall contain any material non-public information with
respect to Holdings, the Borrower, its Subsidiaries and their respective
securities for purposes of United States Federal and state securities laws and
(ii) authorizes the Administrative Agent, the Collateral Agent, the Arrangers
and the Lenders to treat all Borrower Materials delivered pursuant to
Section 6.01(a), 6.01(b) or 6.02(a) as not containing any material

 

107

--------------------------------------------------------------------------------


 

non-public information with respect to Holdings, the Borrower, its Subsidiaries
and their respective securities for purposes of United States Federal and state
securities laws and as suitable for distribution to Public Lenders.

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                           of the occurrence of any Default or Event of
Default;

 

(b)                           of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or otherwise
relating to any Hazardous Material or in respect of IP Rights, or (iv) the
occurrence of any ERISA Event;

 

(c)                            of any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary thereof; and

 

(d)                           of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.03(b)(ii), and (ii) incurrence or issuance of
any Indebtedness for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.03(b)(iii).

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness except, in each case, to
the extent the failure to pay or discharge the same could not reasonably be
expected to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05, (b) take all reasonable action to maintain all rights,
privileges (including its good standing in each jurisdiction in which such
qualification is required), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except

 

108

--------------------------------------------------------------------------------


 

to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (c) preserve or renew all of its registered or
issued IP Rights to the extent appropriate consistent with its reasonable
business judgment.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons of established reputation engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons of
established reputation engaged in the same or similar businesses as the Borrower
and its Subsidiaries) as are customarily carried under similar circumstances by
such other Persons and providing for not less than thirty (30) days’ (ten
(10) days’ in the case of cancellation for non-payment) prior written notice to
the Administrative Agent of termination, lapse or cancellation of any such
insurance.

 

6.08                        Compliance with Laws.  Comply in all respects with
the requirements of all Laws and all orders, writs, injunctions, decrees and
Permits and duly observe all requirements of any foreign, Federal, state or
local Governmental Authority, in each case, applicable to it or to its business
or property, except if the failure to comply therewith could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent, the Collateral Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Collateral Agent on behalf of the Administrative
Agent and the Lenders may exercise rights under this Section 6.10 and the
Collateral Agent shall not exercise such rights more often than two times during
any calendar year absent the existence of an Event of Default and only
one (1) such time shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.  The
Administrative Agent, the Collateral Agent and the Lenders shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
accountants.

 

109

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of the Term
Borrowing (xw) on the Closing Date solely to finance the Acquisition and the
Refinancing and to pay Transaction Costs in connection therewith, (yx) on the
New Incremental First Lien Term Commitments Effective Date, (A) immediately upon
receipt of such proceeds by the Borrower, to prepay in full the aggregate
principal amount of all Existing Term Loans (as defined in the New Incremental
First Lien Term Commitments Amendment) on the New Incremental First Lien Term
Commitments Effective Date, (B) promptly after receipt of the proceeds of the
New Incremental First Lien Term Loans (as defined in the New Incremental First
Lien Term Commitments Amendment), but in no event later than October 3, 2016, to
repay a portion of the ABL Loans outstanding on the date of such repayment and
(C) to pay fees and expenses incurred in connection with the New Incremental
First Lien Term Commitments Amendment and (D) thereafter, for working capital,
capital expenditures and other general corporate purposes (including any actions
permitted by Article VII, including permitted Restricted Payments) of the
Borrower and its Restricted Subsidiaries and, (zy) on the Second Amendment
Effective Date, (A) immediately upon receipt of such proceeds by the Borrower,
to prepay in full the aggregate principal amount of all Existing Term Loans (as
defined in the Second Amendment) on the Second Amendment Effective Date,
(B) promptly after receipt of the proceeds of the 2017 Incremental First Lien
Term Loans (as defined in the Second Amendment), but in no event later than
June 8, 2017, to repay a portion of the ABL Loans outstanding on the date of
such repayment and (C) to pay fees and expenses incurred in connection with the
Second Amendment and (D) thereafter, for working capital, capital expenditures
and other general corporate purposes (including any actions permitted by
Article VII, including permitted Restricted Payments) of the Borrower and its
Restricted Subsidiaries.  and (z) on the Third Amendment Effective Date,
(A) immediately upon receipt of such proceeds by the Borrower, to prepay in full
the aggregate principal amount of all Existing Term Loans (as defined in the
Third Amendment) on the Third Amendment Effective Date, (B) to finance the
Transactions (as defined in the Third Amendment) and (C) to pay fees, premiums
and expenses in connection therewith (including upfront fees and original issue
discount).

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                           Upon the formation or acquisition of any new
direct or indirect Restricted Subsidiary other than an Excluded Subsidiary by
any Loan Party (provided that each of (i) any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary but remaining a
Restricted Subsidiary shall be deemed to constitute the acquisition of a
Restricted Subsidiary for all purposes of this Section 6.12), or upon the
acquisition of any personal property (other than “Excluded Property,” as defined
in the Security Agreement) or any Material Real Property by any Loan Party,
which real or personal property, in the reasonable judgment of the
Administrative Agent, is not already subject to a perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, then the Borrower
shall, in each case at the Borrower’s expense:

 

(i)                                     in connection with the formation or
acquisition of a Restricted Subsidiary, within ten (10) days after such
formation or acquisition or such longer period, not to exceed an additional
forty-five (45) days, as the Administrative Agent may agree in its sole
discretion, (A) cause each such Restricted Subsidiary that is not an Excluded
Subsidiary, to duly execute and deliver to the Administrative Agent and the
Collateral Agent a

 

110

--------------------------------------------------------------------------------


 

Guaranty or Guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, Guaranteeing the other
Loan Parties’ obligations under the Loan Documents, and (B) (if not already so
delivered) deliver certificates representing the Equity Interests of such
Restricted Subsidiary accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the Pledged
Debt of such Subsidiary indorsed in blank to the Collateral Agent, together with
supplements to the Security Agreement (and, if applicable, supplements to the
other Collateral Documents) with respect to the pledge of any Equity Interests
or Indebtedness and any additional assets of such Restricted Subsidiary in
accordance with the Security Agreement, Intellectual Property Security Agreement
and other Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent
(consistent with the Security Agreement, Intellectual Property Security
Agreement and the other Collateral Documents), securing payment of all the First
Lien Obligations of the applicable Loan Party or such Subsidiary, as the case
may be, under the Loan Documents and constituting Liens on all such properties;

 

(ii)                                  within ten (10) days after such formation
or acquisition, or such longer period, not to exceed an additional forty-five
(45) days, as the Administrative Agent may agree in its sole discretion, furnish
to the Administrative Agent and the Collateral Agent a description of the real
and personal properties of the Loan Parties and their respective Subsidiaries
(other than Excluded Subsidiaries) in detail reasonably satisfactory to the
Administrative Agent and the Collateral Agent;

 

(iii)                               within thirty (30) days (or sixty (60) days
with respect to Mortgages) after such formation or acquisition, or such longer
period, not to exceed an additional sixty (60) days, as the Administrative Agent
may agree in its sole discretion, duly execute and deliver, and cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver, to
the Administrative Agent and the Collateral Agent Mortgages (with respect to
Material Real Properties only) and other agreements, documents and instruments
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Security
Agreement and Mortgages), securing payment of all the First Lien Obligations of
the applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties;

 

(iv)                              within thirty (30) days (or sixty (60) days
with respect to Mortgages) after such formation or acquisition, or such longer
period, not to exceed an additional sixty (60) days, as the Administrative Agent
may agree in its sole discretion, take, and cause such Restricted Subsidiary
that is not an Excluded Subsidiary to take, whatever additional action
(including, without limitation, the recording of Mortgages (with respect to
Material Real Properties only), the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents and delivery of stock and membership interest certificates) as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens (to the extent required by the
Collateral Documents) on the properties purported to be subject to the
Mortgages,

 

111

--------------------------------------------------------------------------------


 

Security Agreement Supplements, Intellectual Property Security Agreement
Supplements and other Collateral Documents delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms;

 

(v)                                 as promptly as practicable (but in any event
no later than sixty (60) days or such longer period, not to exceed an additional
sixty (60) days, as the Administrative Agent may agree in its sole discretion)
after the request of the Administrative Agent, deliver to the Administrative
Agent with respect to each Material Real Property owned in fee by a Loan Party
that is the subject of such request, title reports in scope, form and substance
reasonably satisfactory to the Administrative Agent, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in the applicable jurisdiction in form and
substance, with endorsements and in amount, reasonably acceptable to the
Administrative Agent (not to exceed the value of the Material Real Properties
covered thereby), American Land Title Association/American Congress on Surveying
and Mapping form surveys and environmental assessment reports in each case in
scope, form and substance reasonably satisfactory to the Administrative Agent,
and favorable opinions of local counsel to the Loan Parties in states in which
the applicable Mortgaged Property is located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(vi)                              at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent or the Collateral Agent in its
reasonable judgment may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such Guaranties,
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements and other Collateral Documents.

 

(b)                           Notwithstanding the foregoing, the Collateral
Agent shall not take a security interest in those assets as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
tax) are excessive in relation to the benefit to the Lenders of the security
afforded thereby.

 

(c)                            For the avoidance of doubt, changes in
organization of a Loan Party or any of its Restricted Subsidiaries (such as
conversion of a corporation into a limited liability company) shall not
constitute a formation or acquisition of a Restricted Subsidiary; provided that
within ten (10) days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) such converted entity shall deliver
such instruments and documents (including Uniform Commercial Code financing
statements and affirmation of its obligations under the Loan Documents) and take
all such other action as the Administrative Agent or the Collateral Agent may
deem necessary or desirable in preserving the continuing validity and perfection
of the Collateral Agent’s Lien on the Collateral owned by (or, in the case of
Equity Interests of such Person included in the Collateral, issued by) such
Person.

 

(d)                           No later than five (5) days prior to the date on
which a Mortgage with respect to a Material Real Property is executed and
delivered pursuant to this Agreement, (A)

 

112

--------------------------------------------------------------------------------


 

a completed standard “life of loan” flood hazard determination form (a “Flood
Determination Form”), (B) if the improvements to the applicable improved
property is located in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”),
a written notification to the Borrower (“Borrower Notice”), (C) the Borrower’s
written acknowledgment of receipt of Borrower Notice from the Administrative
Agent as to the fact that such Mortgaged Property is a Flood Hazard Property and
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program (“NFIP”) and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which the applicable Mortgaged Property is located, a copy of the
flood insurance policy, copies of the applicable Loan Party’s application for a
flood insurance policy plus proof of premium payment, a declaration
page confirming that flood insurance has been issued, or such other evidence of
flood insurance satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Secured Parties (any of the
foregoing being “Evidence of Flood Insurance”).

 

6.13                        Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:
(a) comply, and make all reasonable efforts to cause all lessees operating or
occupying its owned, leased or operated properties to comply, with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and owned, leased or
operated properties; and (c) conduct any investigation, remediation or other
response action necessary to address any Environmental Release of Hazardous
Materials at any of its owned, leased or operated properties, to the extent
required by, and in accordance with, applicable Environmental Laws.

 

6.14                        Further Assurances, Post Closing Obligations.

 

(a)                           Promptly upon request by the Administrative Agent,
the Collateral Agent or any Lender through the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, the Collateral Agent or any Lender through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

(b)                           By the date that is ninety (90) days after the
Closing Date, as such time period may be extended, by not more than an
additional thirty (30) days, in the Administrative Agent’s reasonable
discretion, the Borrower shall, and shall cause each Restricted Subsidiary to,
deliver to the Administrative Agent, unless otherwise agreed by the
Administrative Agent, the following:

 

(i)                                     a Mortgage with respect to each Initial
Mortgaged Property, together with evidence each such Mortgage has been duly
executed, acknowledged and delivered by a duly authorized officer of each party
thereto on or before such date and is in form suitable for filing and recording
in all filing or recording offices that the Administrative Agent may

 

113

--------------------------------------------------------------------------------


 

deem necessary or desirable in order to create a valid and subsisting perfected
Lien on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent;

 

(ii)                                  fully paid American Land Title Association
Lender’s Extended Coverage customary title insurance policies (the “Mortgage
Policies”) in form and substance, with endorsements (including zoning
endorsements) and in amounts reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens) and such customary
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable; provided, with respect to any property
located in a state in which a zoning endorsement is either not available or is
available but only at a premium that is excessive or requires a legal opinion, a
customary zoning compliance letter from the applicable municipality or a zoning
report from Planning and Zoning Resources Corporation, in each case reasonably
satisfactory to the Administrative Agent, may be delivered in lieu of a zoning
endorsement;

 

(iii)                               American Land Title Association/American
Congress on Surveying and Mapping form surveys for each of the Mortgaged
Properties, for which all necessary fees (where applicable) have been paid, and
dated no more than thirty (30) days before the day of the initial Credit
Extension, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the states in which the applicable
Mortgaged Property is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects that could not reasonably be expected to result
in a Material Adverse Effect; provided, however, notwithstanding the foregoing,
new or updated surveys with respect to any of the Mortgaged Properties will not
be required if an existing survey is available for any such Mortgaged Properties
and the issuer of the Mortgage Policies is willing to provide survey coverage
for the Administrative Agent’s Mortgage Policies on the basis of such existing
survey and without the need for a new or updated survey with respect to such
Mortgaged Properties;

 

(iv)                              reliance letter executed by ENVIRON
International Corporation entitling the Administrative Agent on behalf of the
Lenders to rely on its Desktop Environmental Diligence Review of Gypsum
Management and Supply, Inc. prepared for the Acquisition, in scope, form and
substance reasonably satisfactory to the Administrative Agent;

 

(v)                                 favorable opinions of local counsel to the
Loan Parties in states in which the Initial Mortgaged Property is located, with
respect to the enforceability and perfection

 

114

--------------------------------------------------------------------------------


 

of the Mortgages and any related fixture filings, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(vi)                              favorable opinions of counsel to the Loan
Parties in the states in which the Loan Parties party to the Mortgages are
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Parties in the granting of the Mortgages, in form and
substance satisfactory to the Administrative Agent;

 

(vii)                           no later than five (5) days prior to the date on
which a Mortgage with respect to each Initial Mortgaged Property is executed and
delivered pursuant to this Agreement or such shorter period reasonably
acceptable to the Administrative Agent: (A) a Flood Determination Form, (B) if
it is a Flood Hazard Property, a Borrower Notice, (C) the Borrower’s written
acknowledgment of receipt of the Borrower Notice from the Administrative Agent
as to the fact that such Initial Mortgaged Property is a Flood Hazard Property
and as to whether the community in which each such Flood Hazard Property is
located is participating in the NFIP and (D) if the Borrower Notice is required
to be given and flood insurance is available in the community in which the
applicable Initial Mortgaged Property is located, Evidence of Flood Insurance;

 

(viii)                        evidence that all other actions reasonably
requested by the Administrative Agent, that are necessary in order to create
valid and subsisting Liens on the property described in the Mortgage, have been
taken; and

 

(ix)                              evidence that all fees, costs and expenses
have been paid in connection with the preparation, execution, filing and
recordation of the Mortgages, including, without limitation, reasonable
attorneys’ fees, filing and recording fees, title insurance company coordination
fees, documentary stamp, mortgage and intangible taxes and title search charges
and other charges incurred in connection with the recordation of the Mortgages
and the other matters described in this Section 6.14 and as otherwise required
to be paid in connection therewith under Section 10.04.

 

6.15                        Maintenance of Ratings.  Use commercially reasonable
efforts to maintain a public credit rating of the Term Facility from each of S&P
and Moody’s, a public corporate family rating of the Borrower from Moody’s and a
public corporate credit rating of the Borrower from S&P (but, in each case, not
any specific credit rating).

 

6.16                        Conference Calls.  With respect to each full fiscal
year for which financial statements have been delivered pursuant to
Section 6.01(a), not later than twenty (20) days after the delivery of the
financial statements with respect to such fiscal year pursuant to
Section 6.01(a), hold, at the request of the Administrative Agent (a) a
telephonic conference call with all Lenders who choose to attend such conference
call, on which conference call shall be reviewed the financial results and the
financial condition of the Borrower and its Restricted Subsidiaries for, and as
of the last day of, such fiscal year, and (b) a telephonic conference call with
all Private Lenders who choose to attend such conference call, on which
conference call shall be reviewed the projections presented for the then-current
fiscal year of the Borrower; it being understood that only one such call
pursuant to each of clauses (a) and (b) shall be held per calendar year.

 

115

--------------------------------------------------------------------------------


 

6.17                        ERISA.

 

(a)                                 Provide to the Administrative Agent promptly
following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Loan
Parties or any of their respective ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or their ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof.

 

(b)                                 Provide to the Administrative Agent, copies
of (i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Loan Party or any ERISA Affiliate with the IRS with respect
to each Plan; (ii) the most recent actuarial valuation report for each Plan and
(iii) such other documents or governmental reports, filings or findings relating
to any Plan (or employee benefit plan sponsored or contributed to by any Loan
Party), as the Administrative Agent shall reasonably request.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other First Lien Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied, (A) (except with respect to Section 7.14) the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly and (B) (with respect to Section 7.14) Holdings shall
not:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)                           Liens pursuant to any Loan Document;

 

(b)                           Liens existing on the ClosingThird Amendment
Effective Date and listed on Schedule 7.01 and any modifications, replacements,
renewals or extensions thereof; provided, that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products thereof
and (ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

 

(c)                            Liens for taxes, assessments or governmental
charges which are either (x) immaterial to the Restricted Group taken as a whole
or (y) not overdue for a period of more than thirty (30) days and which are
being contested in good faith and by appropriate proceedings diligently
conducted, and adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

116

--------------------------------------------------------------------------------


 

(d)                           statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens arising in the ordinary course of business which
secure amounts not overdue for a period of more than thirty (30) days and which
are being contested in good faith and by appropriate proceedings diligently
conducted and adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(e)                            pledges or deposits in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other social security legislation and (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of bank Guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any of its Restricted
Subsidiaries;

 

(f)                             deposits to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including (i) those to
secure health, safety and environmental obligations and (ii) those required or
requested by any Governmental Authority other than letters of credit) incurred
in the ordinary course of business;

 

(g)                            easements, rights-of-way, sewers, electric lines,
telegraph and telephone lines, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, individually and in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the applicable Person;

 

(h)                           Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h);

 

(i)                               Liens securing Indebtedness permitted under
Section 7.03(e); provided, that (i) such Liens attach concurrently with or
within two hundred and seventy (270) days after the acquisition, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and the products thereof and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets other than the assets subject to such Capitalized Leases
and the proceeds and products thereof and customary security deposits; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(j)                              Liens on cash, Cash Equivalents or other
property arising in connection with any defeasance, discharge or redemption of
Indebtedness;

 

(k)                           leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business and not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries);

 

117

--------------------------------------------------------------------------------


 

(l)                               Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(m)                       Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business; (iii) in favor
of a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry; and (iv) incurred in connection with a cash management program
established in the ordinary course of business;

 

(n)                           Liens (i) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 7.02(i) or (o) to be applied against the purchase price for such
Investment, or (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(o)                           Liens on property of any Restricted Subsidiary
that is not a Loan Party securing Indebtedness permitted under Section 7.03(f);

 

(p)                           Liens existing on property at the time of its
acquisition or existing on the property of any Person that becomes a Restricted
Subsidiary (excluding Liens existing on property of any Person designated as a
Restricted Subsidiary in accordance with the second sentence of the definition
of “Unrestricted Subsidiary”, provided, however, the foregoing exclusion shall
not apply to Liens existing on property that would have otherwise been permitted
by this Section 7.01(p) had such Unrestricted Subsidiary been a Restricted
Subsidiary at the time such property was acquired by such Unrestricted
Subsidiary) after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Subsidiary); provided that (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(k)(B);

 

(q)                           Liens arising from precautionary Uniform
Commercial Code financing statement filings regarding leases entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(r)                              any interest or title of a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease or license
agreement in the ordinary course of business permitted by this Agreement;

 

(s)                             Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

118

--------------------------------------------------------------------------------


 

(t)                              Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.02;

 

(u)                           Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(v)                           Permitted Other Indebtedness Liens;

 

(w)                         Specified Refinancing Liens and Specified Second
Lien Refinancing Liens;

 

(x)                           Liens that are customary contractual rights of
setoff (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or any of its Restricted Subsidiaries, or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(y)                           (i) zoning, building, entitlement and other land
use regulations by Governmental Authorities with which the normal operation of
the business complies, and (ii) any zoning or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries);

 

(z)                            Liens solely on any cash earnest money deposits
or other similar escrow arrangements made by the Borrower or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(aa)                    Liens on property or assets under construction (and
related rights) in favor of a contractor or developer or arising from progress
or partial payments by a third party relating to such property or assets;

 

(bb)                    Liens (including put and call arrangements) on Capital
Stock or other securities of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary;

 

(cc)                      Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(dd)                    other Liens securing Indebtedness and other obligations
outstanding in an aggregate principal amount not to exceed the greater of
$30,000,000 and 2% of Consolidated Total Assets;

 

119

--------------------------------------------------------------------------------


 

(ee)       Liens on the Collateral securing the Second Lien Obligations of the
Loan Parties permitted pursuant to Section 7.03(a)(C); provided, that such Liens
(i) shall be subject to the Term Intercreditor Agreement and shall be
subordinated to the Liens securing the First Lien Obligations pursuant to the
Term Intercreditor Agreement and (ii) shall be subject to the ABL/Term
Intercreditor Agreement and shall rank relative to the Liens securing the ABL
Obligations as provided in the ABL/Term Intercreditor Agreement; and

 

(ff)        Liens on the Collateral securing the ABL Obligations of the Loan
Parties permitted pursuant to Section 7.03(a)(B); provided, that such Liens
shall be subject to the ABL/Term Intercreditor Agreement and shall rank relative
to the Liens securing the First Lien Obligations and the Second Lien Obligations
as provided in the ABL/Term Intercreditor Agreement.; and

 

(gg)       Liens on assets of non-Loan Parties securing obligations under the
Canadian ABL Facility.

 

7.02        Investments.  Make or hold any Investments, except:

 

(a)         Investments held by the Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;

 

(b)         loans or advances to officers, directors and employees of Holdings
and its Restricted Subsidiaries (i) in an aggregate amount not to exceed
$5,000,000 at any one time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes (including payroll payments in the
ordinary course of business), and (ii) in connection with such Person’s purchase
of Equity Interests of Holdings or any direct or indirect parent thereof in an
aggregate amount not to exceed $3,000,000;

 

(c)         Investments (i) by any Loan Party in the Borrower or any Subsidiary
Guarantor (including any new Restricted Subsidiary which becomes a Subsidiary
Guarantor), (ii) by any Restricted Subsidiary of the Borrower that is not a Loan
Party in any Loan Party (other than Holdings) or in any other such Restricted
Subsidiary that is also not a Loan Party and (iii) by any Loan Party in any
Restricted Subsidiary of the Borrower that is not a Loan Party; provided that
the aggregate amount of Investments made pursuant to this clause (iii) (other
than any such Investments made for the purpose of consummating a substantially
simultaneous Permitted Acquisition by the applicable Restricted Subsidiary
pursuant to Section 7.02(i)) following the Third Amendment Effective Date shall
not exceed $60,000,000 at any one time outstanding;

 

(d)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business (including advances made to distributors
consistent with past practice), Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business and
consistent with past practice;

 

120

--------------------------------------------------------------------------------


 

(e)         Investments arising out of transactions permitted under
Sections 7.01, 7.03 (other than Section 7.03(d)(B)(2)), 7.04 (other than
Sections 7.04(a)(ii)(B), 7.04(c)(ii) and 7.04(d)), 7.05 (other than
Section 7.05(f)(C)), 7.06 (other than Section 7.06(d) with respect to
Investments under Section 7.02) and 7.13;

 

(f)          Investments existing on the ClosingThird Amendment Effective Date
and set forth on Schedule 7.02 and any modification, replacement, renewal or
extension thereof; provided, that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

 

(g)         Investments in Swap Contracts permitted under Section 7.03(g);

 

(h)         promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05 (other than
Section 7.05(f));

 

(i)          the purchase or other acquisition of all or substantially all of
the property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person (such assets or Person being referred to herein as
the “Acquired Business”) that, upon the consummation thereof, will be a
Restricted Subsidiary (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

 

(A)    each applicable Loan Party and any such newly created or acquired
Restricted Subsidiary shall have complied with the requirements of Section 6.12;

 

(B)    in the case of any purchase or other acquisition (in one transaction or
series of related transactions) of (x) any Person that does not become a
Guarantor or (y) any assets that do not become Collateral because such assets
are owned by a Person that is not, and is not required to be, a Guarantor, after
giving effect thereto on a Pro Forma Basis, (1) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (2) the
First Lien Leverage Ratio as at the end of the most recently ended fiscal
quarter of the Borrower for which financial statements are available does not
exceed the greater of (x) 4.20:1.00 and (y) the First Lien Leverage Ratio
immediately preceding the consummation of such purchase or other acquisition;

 

(C)    immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing;

 

(D)    the Acquired Business shall be an operating company or division or line
of business that engages in a line of business substantially similar, reasonably
related or incidental to the business that the Target is engaged in on the
Closing Date;

 

(E)     in the case of the acquisition of the Equity Interests of another
Person, the Board of Directors of such other Person to be acquired shall have
duly approved such acquisition and such Person shall not have announced that it
will oppose such

 

121

--------------------------------------------------------------------------------


 

acquisition and shall not have commenced any action which alleges that such
acquisition will violate applicable Law; and

 

(F)     The Borrower shall have delivered to the Administrative Agent, on behalf
of the Lenders, at least one (1) Business Day prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(j)          Investments in Joint Ventures, such Investments not to exceed
$20,000,000 at any one time outstanding; provided that prior to making any
Investments under this Section 7.02(j), the Borrower shall have delivered a
statement in reasonable detail from the Borrower setting out the business
rationale for such Investment;

 

(k)         Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(l)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(m)        the licensing, sublicensing or contribution of IP Rights pursuant to
joint research development or marketing arrangements with Persons other than the
Borrower and its Restricted Subsidiaries consistent with past practices;

 

(n)         loans and advances to Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings in accordance with Sections 7.06(e), 7.06(f) or 7.06(i) (so
long as such amounts are counted as Restricted Payments for purposes of such
sections);

 

(o)         so long as immediately after giving effect to any such Investment,
no Default or Event of Default has occurred and is continuing, other Investments
(including for greater certainty Investments in non-Loan Parties and Permitted
Acquisitions thereof in excess of limitations set forth in the foregoing clauses
(c)(iii) and(i)(B), respectively) not exceeding the greater of $40,000,000 and
2.5% of Consolidated Total Assets at any one time outstanding; provided,
however, that, such amount may be increased by the Net Cash Proceeds of
Permitted Equity Issuances (other than Net Cash Proceeds constituting any Cure
Amount), except to the extent such Net Cash Proceeds have been applied to make
Restricted Payments pursuant to Section 7.06(c) or prepayments, redemptions,
repurchases, defeasances or other satisfactions prior to maturity of any Junior
Financing pursuant to Section 7.13 or to make previous Investments pursuant to
this Section 7.02(o);

 

122

--------------------------------------------------------------------------------


 

(p)         pledges or deposits (x) with respect to leases or utilities provided
to third parties in the ordinary course of business or (y) otherwise made in
connection with Liens permitted under Section 7.01;

 

(q)         loans or advances made to distributors in the ordinary course of
business and consistent with past practice;

 

(r)          Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings (or any direct or indirect parent of Holdings) to the
seller of such Investments;

 

(s)          Investments of a Restricted Subsidiary that is acquired after the
Closing Date or of a company merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary, in
each case in accordance with Section 7.04 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation, do not constitute a
material portion of the aggregate assets acquired by the Borrower and its
Restricted Subsidiaries in such transaction and were in existence on the date of
such acquisition, merger or consolidation;

 

(t)          Investments (including for greater certainty Investments in
non-Loan Parties and Permitted Acquisitions thereof in excess of limitations set
forth in the foregoing clauses (c)(iii) and (i)(B), respectively) made with the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 7.02(t), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that
immediately before and immediately after giving effect to any such Investment,
no Default or Event of Default shall have occurred and be continuing; and

 

(u)         in addition to the foregoing Investments, additional Investments, so
long as, after giving effect on a Pro Forma Basis to any such Investments,
(x) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (y) the Total Leverage Ratio as at the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available does not exceed 5.00:1.00.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)         Indebtedness of the Loan Parties in respect of (A) the First Lien
Obligations, (B) the ABL Obligations; provided, that the aggregate amount of the
ABL Obligations (other than ABL Obligations outstanding under Secured Cash
Management Agreements or Secured Hedge Agreements (each as defined in the ABL
Facility without giving effect to any amendment, supplement or other
modification to such defined terms in the ABL Facility that would result in an
increase in the respective amounts thereof)) at any one time outstanding under
this clause (B) shall not exceed the ABL Cap, and (C) the Second Lien
Obligations in an aggregate amount at any one time outstanding under this

 

123

--------------------------------------------------------------------------------


 

clause (C), together with the then outstanding Specified Second Lien Refinancing
Debt, not to exceed the Second Lien Cap;

 

(b)         Indebtedness outstanding or committed to be incurred on the
ClosingThird Amendment Effective Date and listed on Schedule 7.03 and any
Permitted Refinancing thereof;

 

(c)         Guarantees of any Loan Party (other than Holdings) in respect of
Indebtedness of the Borrower or a Restricted Subsidiary otherwise permitted
hereunder;

 

(d)         Indebtedness of (A) any Loan Party owing to any other Loan Party,
(B) any Restricted Subsidiary that is not a Loan Party owed to (1) any other
Restricted Subsidiary that is not a Loan Party or (2) any Loan Party
constituting an Investment permitted under Section 7.02(c), 7.02(i), 7.02(o) or
7.02(t), and (C) any Loan Party to any Restricted Subsidiary which is not a Loan
Party; provided that all such Indebtedness pursuant to this clause (d) shall be
(1) unsecured, (2) evidenced by the Intercompany Note, (3) if owed to a Loan
Party, subject to the Collateral Agent’s perfected security interest pursuant to
the Collateral Documents with the priority specified in the Intercreditor
Agreements and (4) if owed by a Loan Party, expressly subordinated in right of
payment to the payment in full of the First Lien Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(e)         Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, lease, repair
or improvement of any fixed or capital assets, in each case within the
limitations set forth in Section 7.01(i); provided, however, that the
Indebtedness incurred pursuant to this Section 7.03(e), (i) if incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement of property (real or personal), plant
or equipmentassets (whether through the direct purchase of assets or the Equity
Interests of any Person owning such assets) used in the business of the Borrower
or any Restricted Subsidiary, in each case within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness incurred pursuant to this Section 7.03(e) at any one time
outstanding, including all Permitted Refinancing thereof incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clauseSection 7.03(ie), shall not exceed $15,000,000 and
(ii) if incurred in connection with the financing of all or any part of the
purchase price, lease expenses, rental payments or cost of design, construction
or installation of Productive Assets (whether through the leasing of or direct
purchase of such Productive Assets or the Equity Interests of any Person owning
such Productive Assets), the aggregate amount of all such Indebtedness at any
one time outstanding, including all Permitted Refinancing thereof incurred to
renew, refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (ii), shall not exceed $25,000,000;200,000,000;

 

124

--------------------------------------------------------------------------------


 

(f)          Indebtedness of the Restricted Subsidiaries that are not Subsidiary
Guarantors in an aggregate amount at any one time outstanding not to exceed
$15,000,000;

 

(g)         Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business and not for speculative
purposes;

 

(h)         guarantees incurred by the Borrower or a Restricted Subsidiary in
the ordinary course of business in respect of obligations (not for money
borrowed) of a Restricted Subsidiary to a supplier, customer, franchisee, lessor
or licensee that in each case is not an Affiliate;

 

(i)          Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries;

 

(j)          Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or its direct or indirect parent permitted by
Section 7.06;

 

(k)         (A) Indebtedness incurred by the Borrower or its Restricted
Subsidiaries in a Permitted Acquisition or a Disposition permitted under
Section 7.05 under agreements providing for the adjustment of the purchase price
or similar adjustments and (B) Indebtedness of any Person acquired pursuant to a
Permitted Acquisition that is secured, if at all, only by Liens permitted by
Section 7.01(p); provided that (x) such Indebtedness was not incurred in
contemplation of such Permitted Acquisition, (y) immediately before and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and (z) the aggregate principal amount of all
such Indebtedness shall not exceed $10,000,000;

 

(l)          Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for customary indemnification, deferred purchase
price, obligations in respect of earnouts or other adjustments of purchase price
or, in each case, similar obligations, in each case, incurred or assumed in
connection with the Permitted Acquisition, or other acquisition or Disposition
of any business or assets or Person or any Equity Interests of a Subsidiary
otherwise permitted hereunder, provided that, with respect to Dispositions, the
maximum liability of the Borrower and the Restricted Subsidiaries in respect of
all such Indebtedness shall at no time exceed the gross proceeds, including the
fair market value of non-cash proceeds (measured at the time received and
without giving effect to any subsequent changes in value), actually received by
the Borrower and the Restricted Subsidiaries in connection with such
Disposition;

 

(m)        Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;

 

(n)         Indebtedness in an aggregate principal amount not to exceed the
greater of $40,000,000 and 2.5% of Consolidated Total Assets at any time
outstanding;

 

125

--------------------------------------------------------------------------------


 

(o)         Indebtedness in respect of (A) workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, customs, Taxes and other
similar tax guarantees, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money and (B) any customary cash
management, cash pooling or netting or setting-off arrangements incurred in the
ordinary course of business;

 

(p)         (A) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in the
case of the foregoing clauses (a) and (b) in the ordinary course of business and
(B) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank Guarantees, warehouse receipts or similar instruments issued
or created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self insurance, or other Indebtedness with
respect to reimbursement type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the due date thereof;

 

(q)         obligations in respect of performance, bid, appeal and surety bonds
and performance and completion Guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(r)          Indebtedness (“Specified Affiliate Indebtedness”) in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding; provided
that (A) the borrower with respect to such Indebtedness shall be the Borrower;
(B) the lender with respect to such Indebtedness shall be the Sponsor or any of
its Affiliates other than Holdings, the Borrower and its Restricted Subsidiaries
or any other portfolio company of the Sponsor; (C) the all-in interest rate per
annum with respect to such Indebtedness shall not exceed a market interest rate
as determined by the Borrower, and in any event shall not exceed the Eurodollar
Rate for Dollars for a one-month interest period plus 4.50% per annum; (D) no
premiums shall be payable with respect to such Indebtedness; (E) such
Indebtedness shall be unsecured; (F) if guaranteed, such Indebtedness shall be
guaranteed by one or more of the Guarantors only and there shall be no
additional guarantors with respect to such Indebtedness other than the Sponsor
or any of its Affiliates other than Holdings, the Borrower, or its Restricted
Subsidiaries or other portfolio companies of the Sponsor; (G) such Indebtedness
shall not be subject to any amortization or scheduled prepayments of principal;
(H) the covenants, events of default, Guarantees and other terms of such
Indebtedness, when taken as a whole, are not more restrictive to Holdings, the
Borrower and its Restricted Subsidiaries than those set forth in this Agreement
(provided that a certificate of the Chief Financial Officer of the Borrower
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set forth in this clause (H), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five (5) Business Day
period); (I) such Indebtedness shall not have any financial covenants; (J) the
proceeds of such Indebtedness

 

126

--------------------------------------------------------------------------------


 

shall be used solely to fund working capital needs of the Restricted Group;
(K) and such Indebtedness shall be subordinated on terms reasonably satisfactory
to the Administrative Agent; (L) any repayment or prepayment of such
Indebtedness shall be conditioned upon (i) the Total Leverage Ratio as at the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements are available not exceeding 5.00:1.00 and (ii) the absence
of a Default or Event of Default, and (M) such Indebtedness shall be disregarded
for purposes of determining the availability or amount of any covenant baskets
or carve-outs;

 

(s)          Indebtedness incurred by a Loan Party constituting Permitted Other
Indebtedness;

 

(t)          Indebtedness incurred by a Loan Party constituting Permitted Ratio
Debt;

 

(u)         Indebtedness constituting Specified Refinancing Debt; and

 

(v)         Indebtedness constituting Specified Second Lien Refinancing Debt in
an aggregate amount at any one time outstanding, together with the then
outstanding Second Lien Obligations, not to exceed the Second Lien Cap.; and

 

(w)        Indebtedness under the Canadian ABL Facility in an aggregate amount
not to exceed $105,000,000, at any one time outstanding.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

 

(a)         any Restricted Subsidiary may merge with (i) the Borrower (including
a merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction), provided, that the Borrower shall be the continuing or surviving
Person or the surviving Person shall be a Person organized and existing under
the laws of the United States or any state thereof and shall expressly assume
the obligations of the Borrower pursuant to documents reasonably acceptable to
the Administrative Agent or (ii) any one or more other Restricted Subsidiaries,
provided, that when any Guarantor is merging with another Restricted Subsidiary,
(A) the Guarantor shall be the continuing or surviving Person or (B) to the
extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03;

 

(b)         (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve, or the Borrower or any Subsidiary
may (if the perfection and priority of the Liens securing the First Lien
Obligations is not adversely affected thereby) change its legal form if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries and is not disadvantageous to the Lenders (it
being understood that in the case of any dissolution of a Subsidiary that is a
Guarantor, such Subsidiary shall at or before the time of such

 

127

--------------------------------------------------------------------------------


 

dissolution transfer its assets to another Subsidiary that is a Guarantor; and
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)         any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

(d)         any Restricted Subsidiary may merge with any other Person in order
to effect an Investment permitted pursuant to Section 7.02; provided, that
(i) the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Subsidiaries, shall have complied with the
requirements of Section 6.12 or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02;
and

 

(e)         a merger, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to
Section 7.05 (other than Section 7.05(f)(A)).

 

7.05        Dispositions.  Make any Disposition, except:

 

(a)         Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of tangible property no longer used or useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries;

 

(b)         the abandonment or other Disposition of IP Rights (including
allowing any registrations or any applications for registration of any IP Rights
to lapse or go abandoned) to the extent Borrower determines in its reasonable
business judgment that (i) such IP Rights are not  commercially reasonable to
maintain under the circumstances and (ii) such Disposition could not reasonably
be expected to materially and adversely affect the business of the Borrower or
any of its Restricted Subsidiaries;

 

(c)         Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(d)         Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(e)         any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;

 

128

--------------------------------------------------------------------------------


 

(f)          (A) Dispositions permitted by Section 7.04, (B) Liens permitted by
Section 7.01 (other than Section 7.01(n)(ii)), (C) Investments permitted by
Section 7.02 (other than Section 7.02(e) with respect to Dispositions under this
Section 7.05 and Section 7.02(h)) and (D) Restricted Payments permitted by
Section 7.06;

 

(g)         Dispositions by the Borrower and its Restricted Subsidiaries of
property pursuant to sale-leaseback transactions; provided that (i) not less
than 75% of the purchase price for such property shall be in the form of cash or
Cash Equivalents (with any senior secured debt secured by such property assumed
by the purchaser of such property and any consideration received in the form of
Indebtedness that is converted into cash within 90 days after the Disposition of
such property deemed to be cash for purposes of this provision) and (ii) any
lease entered into in connection therewith shall not contravene Section 7.03;

 

(a)         Dispositions of Cash Equivalents;

 

(b)         Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(c)         licensing or sublicensing of IP Rights in the ordinary course of
business on customary terms and which does not materially interfere with the
business of the Borrower and its Restricted Subsidiaries;

 

(d)         sales of property and issuances and sales of Equity Interests
(A) among or between Loan Parties (other than Holdings); provided that the sale
or issuance by the Borrower of its Equity Interests to Holdings shall be
permitted, (B) among or between Restricted Subsidiaries that are not Loan
Parties, (C) by Restricted Subsidiaries that are not Loan Parties to the Loan
Parties (other than Holdings) or (D) by Loan Parties to Restricted Subsidiaries
that are not Loan Parties; provided that the fair market value of all property
so Disposed of pursuant to this sub-clause ((D)) following the Third Amendment
Effective Date shall not exceed $25,000,000 in the aggregate;

 

(e)         leases, subleases, licenses or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries;

 

(f)          transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(g)         Dispositions of Excess Properties (as defined in the Acquisition
Agreement); and

 

(h)         Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05; provided, that (i) at the time of
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition, (ii) the
aggregate book value of all property Disposed of in reliance on this
clause (o) following the Third Amendment Effective Date shall not exceed

 

129

--------------------------------------------------------------------------------


 

$25,000,000 and (iii) not less than 75% of the purchase price for asset or
property sold in such Disposition shall be in the form of cash or Cash
Equivalents (with any senior secured debt secured by such property assumed by
the purchaser of such property and any consideration received in the form of
Indebtedness that is converted into cash within 90 days after the Disposition of
such property deemed to be cash for purposes of this provision);

 

provided, however, that any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(e), (h) and (j)), shall be for no
less than the fair market value of such property at the time of such
Disposition.  To the extent any Collateral is Disposed to any Person that is not
a Loan Party of as expressly permitted by this Section 7.05, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to Restricted Subsidiaries (and, in the
case of a Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the
Borrower and any Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests);

 

(b)                                 the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;

 

(c)                                  the Borrower may make Restricted Payments
with the cash proceeds contributed to its common equity from the Net Cash
Proceeds of any Permitted Equity Issuance (other than Net Cash Proceeds
constituting any Cure Amount), except to the extent such Net Cash Proceeds have
been applied to make Investments pursuant to Section 7.02(o) or prepayments,
redemptions, repurchases, defeasances or other satisfactions prior to maturity
of any Junior Financing pursuant to Section 7.13 or to make previous Restricted
Payments pursuant to this Section 7.06(c);

 

(d)                                 to the extent constituting Restricted
Payments, the Borrower and its Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.02, 7.04, 7.08 or 7.13;

 

(e)                                  the Borrower or any Restricted Subsidiary
may make Restricted Payments to Holdings (or, in the case of sub-clause (iv), to
the shareholders of a Restricted Subsidiary), so long as, with respect to any
such Restricted Payments made pursuant to sub-clause (iv), sub-clause (vii) or
sub-clause (viii) below, no Event of Default under Section 8.01(a), (f) or
(g) shall have occurred and be continuing or would result therefrom:

 

(i)                                     so long as the Borrower is a member of a
consolidated, combined or unitary group of which Holdings (or any direct or
indirect parent entity of Holdings)

 

130

--------------------------------------------------------------------------------


 

is the parent for foreign, federal, state or provincial or local income tax
purposes, the proceeds of which will be used to pay the tax liability to each
foreign, federal, state, provincial or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
any direct or indirect parent entity of Holdings) that includes the Borrower and
its Subsidiaries, to the extent such tax liability does not exceed the lesser of
(x) the taxes that would have been payable by the Borrower and its Subsidiaries
as a stand-alone group and (y) the actual tax liability of Holdings’ (or any
direct or indirect parent entity of Holdings) consolidated, combined, unitary or
affiliated group, reduced by any such payments paid or to be paid directly by
the Borrower or its Subsidiaries;

 

(ii)                                  the proceeds of which shall be used by
Holdings to pay (or to make a Restricted Payment to its direct or indirect
parent to enable it to pay) (a) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including,
without limitation, administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, in an aggregate amount not to exceed $1,500,000
in any 12-month period plus any reasonable and customary indemnification claims
made by directors or officers of Holdings attributable to the ownership or
operations of the Borrower and its Restricted Subsidiaries or (b) the fees and
other amounts described in Section 7.08(d) to the extent that the Borrower would
be then permitted under such Section 7.08(d) to pay such fees and other amounts
directly;

 

(iii)                               the proceeds of which shall be used by
Holdings to pay its (or to make a Restricted Payment to its direct or indirect
parent to enable it to pay) franchise taxes and similar taxes and other expenses
necessary to maintain its corporate existence;

 

(iv)                              the proceeds of which will be used to
repurchase the Equity Interests or phantom Equity Interests (including stock
appreciation rights and similar incentive or deferred compensation instruments)
of Holdings or any of its Restricted Subsidiaries (or to make a Restricted
Payment to its direct or indirect parent to enable it to repurchase its Equity
Interests or phantom Equity Interests) from directors, employees or members of
management of Holdings or any Restricted Subsidiary (or their estate, family
members, spouse and/or former spouse), in an aggregate amount not in excess of
$20,000,000 in any calendar year; provided, that the Borrower may carry over and
make in any subsequent calendar year or years, in addition to the amount for
such subsequent calendar year, the amount not utilized in the prior calendar
year or years up to a maximum of $20,000,000 with respect to such subsequent
calendar year; provided, further, that the amounts set forth in this
clause (e)(iv) may be further increased by (A) the proceeds of any key-man life
insurance maintained by Holdings (or its direct or indirect parent), the
Borrower or a Restricted Subsidiary, to the extent such proceeds are received by
the Borrower or a Restricted Subsidiary, plus (B) to the extent contributed in
cash to the common equity of the Borrower, the Net Cash Proceeds from the sale
of Equity Interests of any of the Borrower’s direct or indirect

 

131

--------------------------------------------------------------------------------


 

parent companies, in each case to members of management, managers, directors or
consultants of Holdings, the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies that occurs after the Closing Date;

 

(v)                                 the proceeds of which are applied to the
purchase or other acquisition by Holdings of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, provided that if such purchase or other
acquisition had been made by the Borrower, it would have constituted a
“Permitted Acquisition” permitted to be made pursuant to Section 7.02; provided,
that (A) such Restricted Payment shall be made concurrently with the closing of
such purchase or other acquisition and (B) Holdings shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or its Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such purchase or other acquisition;

 

(vi)                              repurchases of Equity Interests of Holdings
deemed to occur upon the non-cash exercise of stock options and warrants;

 

(vii)                           the proceeds of which shall be used by Holdings
to pay, or to make Restricted Payments to allow any direct or indirect parent
thereof to pay, management fees permitted by Section 7.08(d); and

 

(viii)                        the proceeds of which shall be used by Holdings to
pay, or to make Restricted Payments to allow any direct or indirect parent
thereof to pay, other than to Affiliates of Holdings (other than Affiliates that
are bona fide investment banks), a portion of any customary fees and expenses
related to any unsuccessful equity offering by Holdings (or any direct or
indirect parent thereof), or any unsuccessful debt offering by any direct or
indirect parent of Holdings, in each case directly attributable to the
operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   in addition to the foregoing Restricted
Payments, additional Restricted Payments following the Third Amendment Effective
Date in an aggregate amount not to exceed the sum of (1) an amount (which shall
not be less than zero) equal to the greater of $20,000,000 and 1.5% of
Consolidated Total Assets; plus (2) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 7.06(f)(2), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied, provided that (in the case of this Section 7.06(f)(2))
immediately before and immediately after giving effect to any such Restricted
Payment, no Default or Event of Default shall have occurred and be continuing;

 

(g)                                  after a Qualifying IPO, Restricted Payments
of up to 6% per annum of the Net Cash Proceeds contributed to the common equity
of the Borrower from such

 

132

--------------------------------------------------------------------------------


 

Qualifying IPO; provided that immediately before and immediately after giving
effect to any such Restricted Payment, no Default or Event of Default shall have
occurred and be continuing;

 

(h)                                 Restricted Payments (including payments on
stock appreciation rights) made on the Closing Date or within 60 days
thereafter, in each case in connection with the Transactions and in accordance
with the Acquisition Agreement;

 

(i)                                     repurchases of Equity Interests of
Parent, Holdings, the Borrower or any Restricted Subsidiary to fund the payment
of withholding or similar Taxes that are payable by any future, present or
former employee, director, manager or consultant (or any spouse, former spouse,
successor, executor, administrator, heir, legatee or distributee of any of the
foregoing) in connection with the exercise of stock options;

 

(j)                                    in addition to the foregoing Restricted
Payments, additional Restricted Payments, so long as, after giving effect on a
Pro Forma Basis to any such Restricted Payment, (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(y) the Total Leverage Ratio as at the end of the most recently ended fiscal
quarter of the Borrower for which financial statements are available to does not
exceed 5.00:1.00; and

 

(k)                                 Restricted Payments consisting of the
proceeds of any Disposition permitted under Section 7.05(n), to the extent made
in accordance with the Acquisition Agreement.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Restricted Subsidiaries on the ClosingThird
Amendment Effective Date or any business reasonably related or ancillary
thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) transactions among Loan Parties
and their Restricted Subsidiaries, (b) on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions, (d) (i) so long as no Event of Default under
Section 8.01(a), (f) or (g) shall have occurred and be continuing, the direct or
indirect payment of fees (including termination payments) and/or other payments
to the Sponsor or its Affiliates pursuant to the Sponsor Management Agreement
(which fees and/or payments shall not exceed (A) in respect of annual fees
and/or payments, up to the greater of (x) $2,250,000 and (y) an amount equal to
1% of the aggregate amount of the cash equity contributions directly or
indirectly made by the Sponsor to Holdings and further contributed to the
Borrower, (B) in respect of the fees and/or payments payable in connection with
the Acquisition, the amount disclosed to the Administrative Agent on or prior to
the Closing Date and (C) in respect of fees payable in connection with
transactions permitted by this Agreement, in amounts that are usual, customary
and market for such transactions) and (ii) the payment of related indemnities
and reasonable

 

133

--------------------------------------------------------------------------------


 

expenses, (e) customary fees and indemnities may be paid to any directors of
Holdings (or any direct or indirect parent thereof), the Borrower and its
Restricted Subsidiaries and reasonable out-of-pocket costs of such Persons may
be reimbursed, in each case, to the extent directly attributable to the
operations of the Borrower and its Restricted Subsidiaries, (f) the Borrower and
its Restricted Subsidiaries may enter into employment, severance or collective
bargaining arrangements or consultant or employee benefit with officers,
employees and directors in the ordinary course of business and transactions
pursuant to stock option, stock appreciation rights, stock incentive or other
equity compensation plans and employee benefit plans and arrangements in the
ordinary course of business, (g) the Borrower and its Restricted Subsidiaries
may make payments pursuant to the tax sharing agreements among the Borrower and
its Restricted Subsidiaries, (h) Restricted Payments permitted under
Section 7.06, (i) Investments in the Borrower’s Subsidiaries and Joint Ventures
(to the extent any such Subsidiary that is not a Restricted Subsidiary or any
such Joint Venture is only an Affiliate as a result of Investments by the
Borrower and its Restricted Subsidiaries in such Subsidiary or Joint Venture) to
the extent otherwise permitted under Section 7.02, (j) any payments required to
be made pursuant to the Acquisition Agreement, (k) transactions with customers,
clients, suppliers, or purchasers or sellers of goods or services or providers
of employees or other labor, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Restricted Subsidiaries, in the reasonable determination of the
members of the Board of Directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated Person; (l) the Transactions;
(m) pledges of Equity Interests of the Unrestricted Subsidiary to secured
Indebtedness of such Unrestricted Subsidiary; (n) the provision of cash
collateral permitted under Section 7.01 and payments and distributions of
amounts therefrom; and (o) transactions pursuant to agreements in existence on
the ClosingThird Amendment Effective Date and set forth on Schedule 7.08 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document, any ABL Loan Document, or any Second Lien Loan Document) that limits
the ability:

 

(a)                                 of any Restricted Subsidiary of the Borrower
to make Restricted Payments to the Borrower or any Guarantor which is a
Restricted Subsidiary of the Borrower or to otherwise transfer property to or
invest in the Borrower or any Guarantor, except for (i) any agreement in effect
on the ClosingThird Amendment Effective Date and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of those agreements; provided that the amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole (as determined by the Borrower in
good faith), with respect to such restrictions than those contained in those
agreements on the ClosingThird Amendment Effective Date, (ii) any agreement in
effect at the time any Restricted Subsidiary becomes a Restricted Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,
provided that (x) any such agreement expressly permits such Restricted Payments,
transfers of property and investments to pay the First Lien Obligations and
(y) the exception in this clause (ii) shall not apply to agreements that are
binding on a Person that becomes a Restricted Subsidiary pursuant to the second
sentence of the definition of “Unrestricted

 

134

--------------------------------------------------------------------------------


 

Subsidiary” unless any such agreement would have otherwise been permitted under
this Section 7.09(a) had such Person been a Restricted Subsidiary at the time of
entering into such agreement, (iii) any agreement included in any agreement
governing Indebtedness of a Restricted Subsidiary of the Borrower which is not a
Loan Party which is permitted by Section 7.03; (iv) (x) any agreement in
connection with a Disposition permitted by Section 7.05 and (y) customary
provisions limiting the disposition or distribution of assets or property in
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements in the ordinary course of business (including
agreements entered into in connection with any Investment permitted under
Section 7.02), which limitation is applicable only to the assets that are the
subject of such agreements, (v) customary provisions in joint venture agreements
or other similar agreements applicable to Joint Ventures permitted under
Section 7.02 and applicable solely to such Joint Venture entered into in the
ordinary course of business, (vi) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (vii) customary
restrictions contained in the Permitted Other Indebtedness, Specified
Refinancing Debt, Specified Second Lien Refinancing Debt, Permitted Ratio Debt
and Indebtedness incurred pursuant to Section 7.03(f) or (n) (provided that the
provisions of any such Indebtedness are not, taken as a whole, materially more
restrictive (as determined by the Borrower in good faith) than similar
restrictions contained in this Agreement), (viii) applicable Law, rule,
regulation or order or the terms of any license, authorization, concession or
permit or, (ix) restrictions contained in the Canadian ABL Facility in effect on
the Third Amendment Effective Date and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of such agreement; provided that the amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole (as determined by the Borrower in
good faith), with respect to such restrictions than those contained in such
agreement on the Third Amendment Effective Date, or (x) restrictions on cash or
other deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business; or

 

(b)                                 of Holdings or any other Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the First Lien Obligations except for (i) negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03(e) or 7.03(k)(B) but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(ii) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto, (iii) customary restrictions contained in the
Permitted Other Indebtedness, Specified Refinancing Debt, Specified Second Lien
Refinancing Debt, Permitted Ratio Debt and Indebtedness incurred pursuant to
Section 7.03(f) or (n) (provided that such restrictions do not restrict the
Liens securing the First Lien Obligations or the priority thereof required by
the Intercreditor Agreements), (iv) restrictions arising in connection with cash
or other deposits permitted under Sections 7.01 or 7.02 and limited to such cash
or deposit, (v) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (vi) restrictions arising by
reason of applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit, and (vii) restrictions on cash or other
deposits or net worth imposed by customers, suppliers or landlords or required
by insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business.

 

135

--------------------------------------------------------------------------------


 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, to (a) purchase or carry margin stock
(within the meaning of Regulation U of the FRB), (b) extend credit to others for
the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose or (c) other than pursuant to and in
accordance with Section 6.11.

 

7.11                        Amendments of Organization Documents.  Amend any of
its Organization Documents in a manner materially adverse to the Administrative
Agent, the Collateral Agent or the Lenders; it being understood and agreed that
changes in organization of the Borrower or any of its Restricted Subsidiaries
(such as conversion of a corporation into a limited liability company) shall not
be deemed materially adverse to the Administrative Agent, the Collateral Agent
or the Lenders; provided that the Borrower and its Restricted Subsidiaries shall
comply with the provisions of Sections 6.12 and 6.14 with respect to such
changes in organization.

 

7.12                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) in the case of the Borrower only, fiscal year.

 

7.13                        Prepayments, Etc. of Indebtedness and Modifications
of Certain Debt Instruments.  (a) Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (1) the Second
Lien Loans, (2) any Permitted Ratio Debt, (3) any Specified Refinancing Debt
that is unsecured or secured on a junior basis to the First Lien Obligations or
any Permitted Other Indebtedness that is unsecured or secured on a junior basis
to the First Lien Obligations or (4) any Specified Affiliate Indebtedness
(collectively, together with any Permitted Refinancing of any of the foregoing,
“Junior Financing”), or make any payment in violation of any subordination terms
of any Junior Financing Documentation, except (i) a prepayment of Junior
Financing made using the portion, if any, of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this Section 7.13(a)(i),
such election to be specified in a written notice of a Responsible Officer of
the Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that immediately before and immediately after giving Pro Forma
Effect to any such prepayment, no Default or Event of Default shall have
occurred and be continuing; (ii) (A) the repayment, prepayment or refinancing of
the Second Lien Loans or any other Junior Financing (other than Specified
Affiliate Indebtedness) with the Net Cash Proceeds of any Permitted Ratio Debt
or of any Permitted Equity Issuance (other than Net Cash Proceeds constituting
any Cure Amount) (except to the extent the Net Cash Proceeds of any such
Permitted Equity Issuance have been applied to make Investments pursuant to
Section 7.02(o) or Restricted Payments pursuant to Section 7.06(c) or previously
applied to make prepayments, redemptions, repurchases, defeasances or other
satisfactions prior to maturity of any Junior Financing pursuant to this
Section 7.13) and (B) the refinancing of the Second Lien Loans or any
Indebtedness described in the preceding clause (a)(3) with the proceeds of any
Specified Second Lien Refinancing Debt in respect thereof or any Permitted Other
Indebtedness that is unsecured or secured on a junior basis to the First Lien
Obligations, in each case, to the extent not required to prepay any Term Loans
or the Term Facility pursuant to Section 2.03(b); (iii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests);
(iv) the prepayment of any Junior Financing or Permitted Refinancing thereof, in
an aggregate amount following the Third Amendment Effective Date not to exceed
an amount (which shall not be less

 

136

--------------------------------------------------------------------------------


 

than zero) equal to the greater of $20,000,000 and 1.5% of Consolidated Total
Assets, (v) (A) any repayment or prepayment of Specified Affiliate Indebtedness
that is permitted by clause (L) of Section 7.03(r) and (B) the refinancing of
Specified Affiliate Indebtedness with the Net Cash Proceeds of any Permitted
Equity Issuance (other than Net Cash Proceeds constituting any Cure Amount)
(except to the extent the Net Cash Proceeds of any such Permitted Equity
Issuance have been applied to make Investments pursuant to Section 7.02(o) or
Restricted Payments pursuant to Section 7.06(c) or previously applied to make
prepayments, redemptions, repurchases, defeasances or other satisfactions prior
to maturity of any Junior Financing pursuant to this Section 7.13), and (vi) any
repayment or prepayment of the Second Lien Loans as contemplated by clause
(x) of the last sentence of Section 2.03(c) of this Agreement or (b) amend,
modify or change in any manner materially adverse to the interests of the
Administrative Agent, the Collateral Agent or the Lenders any term or condition
of any Junior Financing Documentation (provided that a certificate of the Chief
Financial Officer of the Borrower delivered to the Administrative Agent in good
faith at least five (5) Business Days prior to any such modification or change,
together with a reasonably detailed description of the material terms and
conditions of such modification or change or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set forth in this clause (b),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
its objection during such five (5) Business Day period).

 

7.14                        Holding Companies.  (a) In the case of Holdings,
(i) conduct, transact or otherwise engage in any business or operations other
than those incidental to its ownership of the Equity Interests of the Borrower
and the performance of the Loan Documents, the ABL Loan Documents, the Second
Lien Loan Documents, any Specified Refinancing Debt or any Specified Second Lien
Refinancing Debt, (ii) incur any Indebtedness (other than (x) the First Lien
Obligations, the ABL Obligations and the Second Lien Obligations,
(y) intercompany Indebtedness incurred in lieu of Restricted Payments permitted
under Section 7.06 and Indebtedness of the type described in Sections
7.03(i) through (m) (other than Section 7.03(k)(B)), 7.03(o) and 7.03(p) and
(z) Guarantees of Indebtedness permitted by Section 7.03(n), (s), (t), (u) or
(v)), (iii) create, incur, assume or suffer to exist any Lien on any Equity
Interests of the Borrower (other than Liens pursuant to any Loan Document, any
ABL Loan Document or any Second Lien Loan Document, Permitted Other Indebtedness
Liens, Specified Refinancing Liens, Specified Second Lien Refinancing Liens or
non-consensual Liens arising solely by operation of law); or (iv) make any
Investments (other than (x) Investments in the Borrower or its Restricted
Subsidiaries (including any temporary Investments to facilitate Permitted
Acquisitions and other Investments permitted by Section 7.02) or (y) Investments
of the type permitted by Section 7.02(a), (b), (h), (k) or (m).

 

(b)                                 In the case of GYP IV or GYP V, (i) conduct,
transact or otherwise engage in any business or operations other than those
incidental to their ownership of the Equity Interests of GYP V or the Canadian
ULCs, as applicable, (ii) incur any Indebtedness (other than (y) intercompany
Indebtedness incurred in lieu of Restricted Payments permitted under
Section 7.06 and Indebtedness of the type described in Sections 7.03(i) through
(m) (other than Section 7.03(k)(B)), 7.03(o) and 7.03(p) and (z) Guarantees of
Indebtedness permitted by Section 7.03(f) (to the extent incurred by a Foreign
Subsidiary), (n) (to the extent incurred by a Foreign Subsidiary) and (w)), or
(iii) make any Investments (other than (x) Investments in GYP V, the Canadian
ULCs or their Subsidiaries (including any temporary Investments to facilitate
Permitted Acquisitions and other

 

137

--------------------------------------------------------------------------------


 

Investments permitted by Section 7.02), (y) Investments of the type permitted by
Section 7.02(a), (b), (c), (h), (i), (k) or (m) or (z) in the case of GYP IV,
that certain $390,000,000 promissory note, dated as of the Third Amendment
Effective Date, between GYP IV, as lender, and GYP Canada Holdings LP, as
borrower).

 

(a) (c)                Nothing in this Section 7.14 shall prevent Holdings, GYP
IV or GYP V from (i) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(ii) the performance of its obligations with respect to the Transactions,
(iii) any public offering of its common stock or any other issuance or sale of
its Equity Interests (other than Disqualified Equity Interests), (iv) making
Restricted Payments or Dispositions (other than Dispositions of the Equity
Interests of the Borrower), (v) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vi) holding any cash and Cash Equivalents (but not operating any
property), (vii) providing indemnification to officers, managers and directors,
(viii) any activities incidental to compliance with the provisions of the
Securities Act of 1933, as amended and the Exchange Act of 1934, as amended, any
rules and regulations promulgated thereunder, and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debtholders and
(ix) any activities incidental to the foregoing.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default (each, an “Event of Default”):

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Term Loan, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Term Loan or any fee due hereunder, or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in clause (y) of
the final paragraph of Section 4.01, any of Sections 6.03(a), 6.05 (solely with
respect to the Borrower) and 6.11 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
notice thereof by the Administrative Agent or the Collateral Agent to the
Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

138

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any
(x) Indebtedness under the ABL Facility or the Second Lien Credit Agreement or
(y) any other Indebtedness (other than Indebtedness hereunder or under the ABL
Facility or the Second Lien Credit Agreement) having (in the case of this clause
(y)) an aggregate principal amount of more than the Threshold Amount, (B) fails
to observe or perform any other agreement or condition relating to any
Indebtedness referred to clause (e)(A) (other than the Indebtedness under the
ABL Facility), or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, provided that
clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness, or (C) fails to
observe or perform any agreement or condition relating to the Indebtedness under
the ABL Facility, or any other event occurs, the effect of which default or
other event is to cause the Indebtedness under the ABL Facility to become due
prior to its stated maturity; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Restricted Subsidiaries that is not an Immaterial Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days or an order for relief is
entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary that is not an Immaterial
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) calendar days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not

 

139

--------------------------------------------------------------------------------


 

covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and does not deny coverage) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                               ERISA.  (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of any Loan Party under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

 

(j)                              Invalidity of Loan Documents.  Any provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 7.04 or 7.05) or satisfaction in
full of all the First Lien Obligations, ceases to be in full force and effect;
or any Loan Party contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document (other than as a result
of repayment in full of the First Lien Obligations and termination of the
Aggregate Commitments), or purports to revoke or rescind any Loan Document; or

 

(k)                           Change of Control.  There occurs any Change of
Control; or

 

(l)                               Collateral Documents.  Any Collateral Document
after delivery thereof shall for any reason (other than pursuant to the terms
thereof including as a result of a transaction permitted under Section 7.04 or
7.05) cease to create a valid and perfected lien on and security interest in the
Collateral covered thereby with the priority required by the Intercreditor
Agreements, subject to Liens permitted under Section 7.01, except to the extent
that any such perfection or priority is not required pursuant to Section 4.01,
Section 6.12 or Section 6.14 or results from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary shall be deemed to exclude any Immaterial
Subsidiary (provided however that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

140

--------------------------------------------------------------------------------


 

(a)                           declare the commitment of each Lender to make Term
Loans to be terminated, whereupon such commitments shall be terminated;

 

(b)                           declare the unpaid principal amount of all
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                            exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents,
under any document evidencing Indebtedness in respect of which the Term Facility
has been designated as “Designated Senior Debt,” and/or under applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Term Loans have
automatically become immediately due and payable), any amounts received on
account of the First Lien Obligations shall, subject to the provisions of
Section 2.13 and the prior payment and distribution of the proceeds of the ABL
Priority Collateral to the ABL Collateral Agent (for distribution in accordance
with the ABL Loan Documents) in accordance with the ABL/Term Intercreditor
Agreement, be applied by the Collateral Agent in the following order:

 

First, to payment of that portion of the First Lien Obligations constituting
fees, indemnities, expenses and other amounts (including fees, disbursements and
other charges of counsel payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent, each
in its capacity as such;

 

Second, to payment of that portion of the First Lien Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, disbursements and other charges of counsel
payable under Sections 10.04 and 10.05) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the First Lien Obligations constituting
accrued and unpaid interest on the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the First Lien Obligations constituting
unpaid principal of the Term Loans and First Lien Obligations then owing under
Secured Hedge

 

141

--------------------------------------------------------------------------------


 

Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth payable to them;

 

Fifth, to the payment of all other First Lien Obligations owing under or in
respect of the Loan Documents that are due and payable to the Administrative
Agent, the Collateral Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such First Lien Obligations
owing to the Administrative Agent, the Collateral Agent and the other Secured
Parties on such date;

 

Sixth, to the Second Lien Collateral Agent, to be applied in accordance with the
Second Lien Loan Documents or as otherwise provided in the Intercreditor
Agreements;

 

Seventh, to the ABL Collateral Agent, to be applied in accordance with the ABL
Loan Documents or as otherwise provided in the Intercreditor Agreements; and

 

Last, the balance, if any, after all of the First Lien Obligations and all
obligations under the Second Lien Loan Documents and the ABL Loan Documents have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Notwithstanding anything herein to the contrary, the Excluded Swap Obligations
with respect to any Loan Party shall not be paid with amounts received from such
Loan Party or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to the First Lien
Obligations otherwise set forth above in this Section 8.03.

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

9.01                        Appointment and Authorization of Agents.

 

(a)                           Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent and the Collateral Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)                           The Administrative Agent shall also act as the
Collateral Agent under the Loan Documents, and each of the Lenders (including in
its capacities as a potential Hedge

 

142

--------------------------------------------------------------------------------


 

Bank) hereby irrevocably appoints and authorizes the Collateral Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Collateral Agent (and
any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Collateral Agent) shall be entitled to the benefits of all provisions of this
Article IX (including, without limitation, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.

 

9.02                        Delegation of Duties.  The Administrative Agent or
the Collateral Agent may execute any of its duties under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
None of the Administrative Agent or the Collateral Agent shall be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of its own gross negligence or willful misconduct to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction.

 

9.03                        Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein, to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

 

9.04                        Reliance by Agents.

 

(a)                           Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,

 

143

--------------------------------------------------------------------------------


 

and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)                           For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

9.05                        Notice of Default.  None of the Administrative Agent
or the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the applicable Lenders, unless it shall have received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default and stating that such notice is a “notice of default.”  Each of the
Administrative Agent and the Collateral Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to any Event of Default as may be directed by the Required Lenders
in accordance with Article VIII; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable or
in the best interest of the Lenders.

 

9.06                        Credit Decision; Disclosure of Information by
Agents.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit

 

144

--------------------------------------------------------------------------------


 

analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

9.07                        Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent or the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent is not reimbursed
for such expenses by or on behalf of the Borrower.  The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other First Lien Obligations and the resignation of the Administrative
Agent or the Collateral Agent.

 

9.08                        Agents in their Individual Capacities.  Any Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though it were
not an Agent hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, an Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them.  With respect
to its Term Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent and the terms “Lender” and “Lenders” include such Agent in
its individual capacity.

 

145

--------------------------------------------------------------------------------


 

9.09                        Successor Agents.

 

(a)                           The Administrative Agent may resign as the
Administrative Agent and the Collateral Agent upon thirty (30) days’ notice to
the Lenders.  If an Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed and shall be deemed
given if the Borrower fails to respond within ten (10) Business Days).  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
and “Collateral Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent and the Collateral Agent shall be terminated.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent and the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or the Collateral Agent under this
Agreement.  If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective on such date
and the retiring Administrative Agent may (but shall not be obligated to) with
the consent of the Borrower at all times other than during the existence of an
Event of Default (which consent shall not be unreasonably withheld or delayed
and shall be deemed given if the Borrower fails to respond within ten
(10) Business Days), on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders.  If a successor Administrative
Agent has not so been appointed, the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  With effect from the
date which is thirty (30) days following the retiring Administrative Agent’s
notice of resignation (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of any appointment as the Collateral Agent, as applicable, hereunder
by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Collateral Agent shall thereupon succeed to and become vested

 

146

--------------------------------------------------------------------------------


 

with all the rights, powers, discretion, privileges, and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent and the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent and
the Collateral Agent.

 

(b)                           Any resignation by the Administrative Agent
pursuant to this Section 9.09 shall also constitute its resignation as the
Collateral Agent. Upon the acceptance of a successor’s appointment as
Administrative Agent, hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent and (ii) the retiring Collateral Agent shall be discharged from
all of its respective duties and obligations hereunder or under the other Loan
Documents.

 

9.10                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent or the
Collateral Agent (irrespective of whether the principal of any Term Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent or the Collateral Agent shall
have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                           to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Term Loans and all
other First Lien Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Administrative Agent or the Collateral Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Administrative Agent or the Collateral Agent and their respective
agents and counsel and all other amounts due the Lenders, the Administrative
Agent or the Collateral Agent under 2.07 and 10.04) allowed in such judicial
proceeding; and

 

(b)                           to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent or the Collateral
Agent and, in the event that the Administrative Agent or the Collateral Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent or the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent or the Collateral Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan

 

147

--------------------------------------------------------------------------------


 

of reorganization, arrangement, adjustment or composition affecting the First
Lien Obligations or the rights of any Lender or to authorize the Administrative
Agent or the Collateral Agent to vote in respect of the claim of any Lender in
any such proceeding, except as set forth in clause (A)(z) of the second to last
paragraph of Section 10.01.

 

9.11                        Collateral and Guaranty Matters.  Each of the
Lenders (including in their capacities as potential or actual Hedge Banks)
irrevocably authorizes the Collateral Agent, at its option and in its
discretion,

 

(a)                           to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all First Lien Obligations (other
than (A) contingent indemnification obligations not yet accrued and payable and
(B) obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                           to subordinate or release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(i) or, in the
case of subordination only, 7.01(p); and

 

(c)                            to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.  In each case as
specified in this Section 9.11, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

 

9.12                        Secured Hedge Agreements.  No Hedge Bank that
obtains the benefits of Section 8.03, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, none of the Administrative Agent or the Collateral
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, First Lien Obligations arising
under Secured Hedge Agreements unless the Administrative Agent and the
Collateral Agent have received written notice

 

148

--------------------------------------------------------------------------------


 

of such First Lien Obligations, together with such supporting documentation as
the Administrative Agent or the Collateral may request, from the applicable
Hedge Bank.

 

9.13                        Other Agents; Arranger and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint lead arranger” or “bookrunner” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

9.14                        Appointment of Supplemental Administrative Agents.

 

(a)                           Each of the Administrative Agent and the
Collateral Agent is hereby authorized to appoint additional Persons selected by
it in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Administrative Agent” and collectively as
“Supplemental Administrative Agents”).

 

(b)                           In the event that the Collateral Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers, privileges and duties with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Collateral Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 9.07 (obligating the Borrower to pay the Collateral Agent’s expenses and
to indemnify the Collateral Agent) that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Administrative Agent, as the
context may require.

 

(c)                            Should any instrument in writing from the
Borrower, Holdings or any other Loan Party be required by any Supplemental
Administrative Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower or Holdings, as applicable,
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent or
the Collateral Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and

 

149

--------------------------------------------------------------------------------


 

be exercised by the Administrative Agent or the Collateral Agent, as applicable,
until the appointment of a new Supplemental Administrative Agent.

 

9.15        Withholding.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any reason, or the Administrative Agent has paid over to the IRS applicable
withholding tax relating to a payment to a Lender but no deduction has been made
from such payment, such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including any penalties or interest and together with any and all
expenses incurred, unless such amounts have been indemnified by any Loan Party
or the relevant Lender.

 

9.16                        Certain ERISA Matters.

 

(a)                           Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true.

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Term Loans or the
Term Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Term Loans, the Term Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Term Loans, the Term Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s

 

150

--------------------------------------------------------------------------------


 

entrance into, participation in, administration of and performance of the Term
Loans, the Term Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                           In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent or the
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of any obligation under the Loan Documents);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Term Loans, the Term Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or the Arrangers, or any of their
respective Affiliates for

 

151

--------------------------------------------------------------------------------


 

investment advice (as opposed to other services) in connection with the Term
Loans, the Term Commitments or this Agreement.

 

(c)                            The Administrative Agent and the Arrangers hereby
inform the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Term Loans, the Term Commitments and this Agreement, (ii) may recognize a gain
if it extended the Term Loans, the Term Commitments for an amount less than the
amount being paid for an interest in the Term Loans or the Term Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No  Except as expressly provided in
Section 3.08, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (x) the Administrative Agent
and the Borrower may, with the consent of the other (and no other Person),
amend, modify or supplement this Agreement and any other Loan Document to cure
any ambiguity, omission, typographical error, mistake, defect or inconsistency
if such amendment, modification or supplement does not adversely affect the
rights of any Agent or any Lender or to cause one or more Loan Documents to be
consistent with other Loan Documents and (y) no such amendment, waiver or
consent shall:

 

(a)                           extend or increase the Term Commitment of any
Lender without the written consent of each Lender directly affected thereby (it
being understood that the waiver of any Event of Default, mandatory prepayment
or mandatory reduction of the Term Commitments shall not constitute an extension
or increase of any Term Commitment of any Lender);

 

(b)                           postpone any date scheduled for any payment of
principal of, or interest on, any Term Loan or any fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby,
it being understood that the waiver of any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

 

152

--------------------------------------------------------------------------------


 

(c)                            reduce the principal of, or the rate of interest
specified herein on, any Term Loan or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)                           change any provision of this Section 10.01 or the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(e)                            release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(f)                             release all or substantially all of the value of
the guarantees made by the Guarantors, without the written consent of each
Lender; or

 

(g)                            change (A) Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (B) the order of application of
any prepayment of Term Loans  set forth in the applicable provisions of
Section 2.03(a) or 2.03(b), respectively, in any manner that materially and
adversely affects the Lenders under the Term Facility (or any Class thereof),
without the written consent of the Required Lenders (or the majority Lenders
with respect to such Class determined in a manner consistent with the definition
of the “Required Lenders”);

 

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document;
(ii) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Term Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (iv) this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Persons providing any Specified Refinancing Debt to permit
the refinancing of all outstanding Term Loans of any Class with replacement term
loans in the amount of such Specified Refinancing Debt, to add such replacement
term loans to this Agreement and to permit such replacement term loans and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof; (v) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; and (vi) this

 

153

--------------------------------------------------------------------------------


 

Agreement may be amended (or amended and restated) to the extent required to
give effect of the provisions of Section 2.12.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Term Commitment of any Defaulting
Lender may not be increased or extended, the maturity of any of its Term Loans
may not be extended and the principal amount of any of its Term Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary contained herein:

 

(A)                               (x) any Term Loans held by a Lender that is a
Non-Debt Fund Affiliate shall be excluded in the determination of any “Required
Lender” votes; (y) no such Lender shall have any right to (i) attend (including
by telephone) any meeting, call or discussions (or portion thereof) among an
Agent, an Arranger or any Lender to which representatives of the Borrower are
not then present, (ii) receive any information or material prepared by an Agent,
an Arranger or any Lender or any communication by or among an Agent, an Arranger
and one or more Lenders, except to the extent such information or materials have
been made available to the Borrower or its representatives, (iii) make or bring
(other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against an Agent (except with
respect to any rights expressly retained by such Affiliated Lender under the
Loan Documents, which shall not be required to be waived) or an Arranger, or
(iv) receive advice of counsel to an Agent, an Arranger or any other Lender
(other than counsel to the Affiliated Lenders), or challenge an Agent’s, an
Arranger’s or any Lender’s attorney-client privilege and (z) each Affiliated
Lender that is a Non-Debt Affiliate hereby agrees that if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any First Lien
Obligations held by such Affiliated Lender in a disproportionately adverse
manner to such Affiliated Lender than the proposed treatment of similar First
Lien Obligations held by Lenders that are not Affiliated Lenders; and

 

(B)                               in connection with any “Required Lender” votes
or Class votes with respect to any Class of Term Loans, Lenders that are Debt
Fund Affiliates shall not be permitted, in the aggregate, to account for more
than 49.9% of the amounts includable in determining whether the “Required
Lenders” or a majority of Lenders with respect to such Class have consented to
any amendment, modification, waiver, consent or other action that is subject to
such vote.  The voting power of each Lender that is a Debt Fund Affiliate shall
be reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

 

154

--------------------------------------------------------------------------------


 

Further, notwithstanding any provision herein to the contrary, the Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Term Commitments or Term Loans under the Term Facility (the Term
Facility subject to such a Loan Modification Offer, an “Affected Facility”) to
make one or more Permitted Amendments (as defined below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than ten
(10) Business Days nor more than thirty (30) Business Days after the date of
such notice, or such shorter periods as are acceptable to the Administrative
Agent).  Permitted Amendments shall become effective only with respect to the
Class(es) of Term Commitments or Term Loans of the Lenders under the Affected
Facility that accept the applicable Loan Modification Offer (such Lenders, the
“Loan Modification Accepting Lenders”) and, in the case of any Loan Modification
Accepting Lender, only with respect to such Lender’s Term Commitments or Term
Loans of such Class(es) under such Affected Facility as to which such Lender’s
acceptance has been made.  The Borrower and each Loan Modification Accepting
Lender shall execute and deliver to the Administrative Agent an agreement in
form and substance satisfactory to the Administrative Agent giving effect to the
Permitted Amendment (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Term Commitments and Term Loans
of the Loan Modification Accepting Lenders under the Affected Facility. 
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this paragraph unless the Administrative Agent shall have received all
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 4.01 reasonably requested by
the Administrative Agent.  As used in this paragraph, “Permitted Amendments”
shall be limited to (i) an extension of the final maturity date of the
applicable Term Loans of the Loan Modification Accepting Lenders (provided that
such extension may not result in having more than two additional final maturity
dates in any year, or more than three additional final maturity dates at any
time, under this Agreement without the consent of the Administrative Agent),
(ii) a reduction, elimination or extension of the scheduled amortization of the
applicable Term Loans of the Loan Modification Accepting Lenders, (iii) a change
in rate of interest (including a change to the Applicable Rate and any provision
establishing a minimum rate), premium, or other amount with respect to the
applicable Term Loans of the Loan Modification Accepting Lenders and/or a change
in the payment of fees to the Loan Modification Accepting Lenders (such change
and/or payments to be in the form of cash, Equity Interests or other property to
the extent not prohibited by this Agreement); provided that any additional
premiums pursuant to this clause (iii) shall apply to the applicable Term Loans
of the Loan Modification Accepting Lenders after the Latest Maturity Date then
in effect with respect to the Affected Facility and (iv) any other amendment to
a Loan Document required to give effect to the Permitted Amendments described in
clauses (i) through (iii) of this sentence.

 

155

--------------------------------------------------------------------------------


 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                           General.  Unless otherwise expressly provide
herein, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent or the Collateral Agent, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                           Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving, or is unwilling to receive, notices under such Article II by
electronic communication.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                            The Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENTS DO NOT WARRANT THE ACCURACY OR

 

156

--------------------------------------------------------------------------------


 

COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent-Related Person have any
liability to Holdings, the Borrower, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to Holdings, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                           Change of Address, Etc.  Each of Holdings, the
Borrower, the Administrative Agent and the Collateral Agent and may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Collateral
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent have on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)                            Reliance by Administrative Agent, Collateral
Agent and Lenders.  The Administrative Agent, the Collateral Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Collateral Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf

 

157

--------------------------------------------------------------------------------


 

of the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the Administrative Agent or the Collateral Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent or the Collateral Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

10.04                 Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Collateral Agent and the Arrangers for
all reasonable costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel (limited to the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Collateral Agent and the Arrangers and, if necessary, of one local counsel in
each relevant jurisdiction and of special and conflicts counsel), and (b) to pay
or reimburse the Administrative Agent, the Collateral Agent, each Arranger and
each Lender for all out-of-pocket costs and expenses incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring), including the fees, disbursements
and other charges of counsel (limited to the fees, disbursements and other
charges of one counsel to

 

158

--------------------------------------------------------------------------------


 

the Administrative Agent, the Collateral Agent and the Lenders taken as a whole,
and, if necessary, of one local counsel in each relevant jurisdiction and of
special counsel and, in the event of any conflict of interest, one additional
counsel for the Administrative Agent, the Collateral Agent and each Lender
subject to such conflict), in each case without duplication for any amounts paid
(or indemnified) under Section 3.01.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by any
Agent.  All amounts due under this Section 10.04 shall be paid within five
(5) Business Days after invoiced or demand therefor.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other First Lien Obligations.  If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent, the Collateral Agent, any Arranger or any Lender, in its
sole discretion.

 

10.05                 Indemnification by the Borrower.  The Borrower shall
indemnify and hold harmless the Administrative Agent, each Arranger, each
Agent-Related Person, each Lender and their respective Affiliates, partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees, advisors, and other representatives and attorneys-in-fact
(collectively the “Indemnitees”) from and against (and will reimburse each
Indemnitee as the same are incurred for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), expenses and disbursements (including the fees,
disbursements and other charges of (i) one counsel to the Indemnitees taken as a
whole, (ii) in the case of any conflict of interest, additional counsel to the
affected Lender or group of Lenders, limited to one such additional counsel so
long as representation of each such party by a single counsel is consistent with
and permitted by professional responsibility rules, and (iii) if necessary, one
local counsel in each relevant jurisdiction and special counsel) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
or awarded against any such Indemnitee in any way relating to or arising out of
or in connection with or by reason of (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Term Commitment, Term Loan or the use or proposed use of the proceeds therefrom,
(c) any Environmental Release of Hazardous Materials on or from any property
currently owned, leased or operated by the Borrower, any Subsidiary or any other
Loan Party or its Subsidiaries, or any Environmental Liability related in any
way to the Borrower, any Subsidiary or any other Loan Party (other than any
Environmental Release or Environmental Liability resulting solely from acts or
omissions by Persons other than the Borrower, its Subsidiaries or any other Loan
Party, with respect to the applicable property after the Collateral Agent sells
the respective property pursuant to a foreclosure or has accepted a deed in lieu
of foreclosure), (d) the Commitment Letter or the Fee Letter or (e) any actual
or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and whether or not such proceeding is brought by
the Borrower or any other Person (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such

 

159

--------------------------------------------------------------------------------


 

liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) arise from a dispute that
does not involve any action or omission of the Borrower or any of its Affiliates
and is solely among the Indemnitees (other than in connection with any such
party acting in its capacity as an Arranger or an Agent) or (y) are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s or any of its controlled Affiliates’ bad faith,
gross negligence, willful misconduct or breach of its funding obligations under
the Loan Documents.  No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other information transmission systems (including electronic
telecommunications) in connection with this Agreement, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s or any of its controlled
Affiliate’s bad faith, gross negligence, willful misconduct or breach of its
funding obligations under the Loan Documents.  No Indemnitee or Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not affect the Loan Parties’
indemnification obligations pursuant to this Section 10.05.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.

 

No Loan Party shall be liable for any settlement of any claim, investigation,
litigation or proceeding effected without the Borrower’s consent (which consent
shall not be unreasonably withheld or delayed), but if settled with the
Borrower’s consent, or if there is a judgment against an Indemnitee in any such
claim, investigation, litigation or proceeding, you agree to indemnify and hold
harmless each Indemnitee in the manner set forth above. Notwithstanding the
immediately preceding sentence, if at any time an Indemnitee shall have
requested in accordance with this Section 10.05 that you reimburse such
Indemnitee for legal or other expenses in connection with investigating,
responding to or defending any claim, investigation, litigation or proceeding,
which legal or other expenses are reimbursable pursuant to this Section 10.05,
you shall be liable for any settlement of any claim, investigation, litigation
or proceeding effected without your written consent if (a) such settlement is
entered into more than forty-five (45) days after such request for reimbursement
is sent to you and (b) you shall not have reimbursed such Indemnitee in
accordance with such request prior to the date of such settlement (unless such
reimbursement request is subject to a good faith dispute).  The agreements in
this Section 10.05 shall survive the resignation of the Administrative Agent or
the Collateral Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other First Lien Obligations.  For the avoidance of doubt, any indemnification
relating to Taxes, other than Taxes arising from a non-Tax claim, shall be
covered by Section 3.01 and shall not be covered by this Section 10.05.

 

10.06      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently

 

160

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the First Lien Obligations and the termination of this Agreement.

 

10.07      Successors and Assigns.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04),
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b), (ii) by way of participation in accordance with the
provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f), (iv) to an
SPC in accordance with the provisions of Section 10.07(g) or (v) in accordance
with Section 10.07(i) or 10.07(j) (and any other attempted assignment or
transfer by any party hereto shall be null and void, subject to clause (y) of
the proviso to clause (v) of Section 10.07(b)); provided that, for the avoidance
of doubt, no assignments to the Borrower or any of its Affiliates shall be
permitted other than in accordance with Section 10.07(i) or 10.07(j).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)            Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitments and the Term Loans at the time owing to it);
provided, that (i) (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Term Commitments and the Term Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount shall
need to be assigned, and (B) in any case not described in clause (b)(i)(A) of
this Section, the aggregate amount of the Term Commitment (which for this
purpose includes Term Loans outstanding thereunder) or, if the applicable Term
Commitment is not then in effect, the outstanding principal balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000,

 

161

--------------------------------------------------------------------------------


 

unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Term Commitments or the Term Loans assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Term Loans on a non-pro
rata basis; (iii) no consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition (C) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is in respect of
the Term Facility and is made to a Lender, an Affiliate of a Lender or an
Approved Fund or (3) in connection with the primary syndication of the Term
Facility, such assignment is made to a Lender that has been identified to and
consented to by the Borrower prior to the Closing Date, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and (D) the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required; (iv) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (except, (x) in the case of
contemporaneous assignments by any Lender to one or more Approved Funds, only a
single processing and recording fee shall be payable for such assignments and
(y) the Administrative Agent, in its sole discretion, may elect to waive such
processing and recording fee in the case of any assignment); (v) no such
assignment shall be made to (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) a
natural person, (C) Holdings or any of its Subsidiaries or (D) absent the
consent of the Borrower (which consent may be withheld in the sole discretion of
the Borrower), to a Person (an “Ineligible Assignee”) disclosed on a list posted
on the Platform prior to the Closing Date, as updated from time to time (but no
more often than quarterly) by the Borrower to include competitors of the
Borrower (but not other Persons) by posting a new such list of Ineligible
Assignees on the Platform; provided that, notwithstanding anything to the
contrary, (x) the Administrative Agent shall not have any obligation to
determine whether any potential assignee is an Ineligible Assignee or any
liability with respect to any assignment made to an Ineligible Assignee and
(y) if any assignment is made to any Person that is an Ineligible Assignee
without the consent of the Borrower, the loans and commitments held by such
Person shall be deemed to not be outstanding for purposes of any amendment,
waiver or consent hereunder, and such Person shall not be permitted to attend
lender meetings or receive information prepared by the Agent or any Lender in
connection with this Agreement; (vi) the assigning Lender shall deliver any
Notes evidencing such Term Loans to the Borrower or the Administrative Agent;
and (vii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until,

 

162

--------------------------------------------------------------------------------


 

in addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Term Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 10.07(c),
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04, and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).

 

(c)             The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption and each Affiliated Lender Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders and
the Term Commitments of, and principal amounts (and related interest amounts) of
the Term Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as Defaulting Lender.  The Register shall be available for
inspection by the Borrower, any Agent and any Lender with respect to such
Lender’s entry, at any reasonable time and from time to time upon reasonable
prior notice.

 

163

--------------------------------------------------------------------------------


 

(d)            Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, an Ineligible Assignee or a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term
Commitments and/or the Term Loans owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement; provided, further that the
Administrative Agent shall not have any obligation to determine whether any
potential Participant is an Ineligible Assignee or any liability with respect to
any participation sold to an Ineligible Assignee.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant.  Subject to Section 10.07(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender.

 

(e)             A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent, except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  A Participant shall not be
entitled to the benefits of Section 3.01 and Section 3.04 unless such
Participant agrees, for the benefit of the Borrower, to comply with obligations,
restrictions and limitations under such Sections and Section 3.07 as though it
were a Lender. Each Lender that sells a participation agrees to cooperate with
the Borrower to effectuate the provisions of Section 3.07 with respect to any
Participant.

 

(f)             Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)             Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Term Loan that such

 

164

--------------------------------------------------------------------------------


 

Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
fund any Term Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Term Loan, the Granting Lender
shall be obligated to make such Term Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.10(b)(ii).  Each party hereto hereby agrees that an SPC shall be
entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections and the obligations to provide
the forms and certifications pursuant to Section 3.01 as if it were a Lender);
provided that neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05).  Each party hereto further agrees that (i) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (ii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Term Loan by an SPC hereunder shall utilize the Term
Commitment of the Granting Lender to the same extent, and as if, such Term Loan
were made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not, other than in respect of matters unrelated to this Agreement
or the transactions contemplated hereby, institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its rights hereunder with respect to any
Term Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(h)            Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Term Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(i)              Notwithstanding anything to the contrary contained herein, any
Lender may assign all or any portion of its Term Loans hereunder to Holdings,
the Borrower or any of its Restricted Subsidiaries or to any Non-Debt Fund
Affiliate, but only if:

 

(i)            such assignment is made pursuant to an open market purchase;

 

165

--------------------------------------------------------------------------------


 

(ii)           no Default or Event of Default has occurred or is continuing or
could result therefrom;

 

(iii)          the assigning Lender and Affiliated Lender purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit E-2 hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

 

(iv)          after giving effect to such assignment, the Non-Debt Fund
Affiliates shall not, in the aggregate, own or hold Term Loans with an aggregate
principal amount in excess of 25% of the principal amount of all Term Loans then
outstanding;

 

(v)           in the case of any such assignment to Holdings, the Borrower or
any of its Restricted Subsidiaries, Holdings, the Borrower or its Restricted
Subsidiary, as the case may be, shall at the time of such assignment affirm the
No Undisclosed Information Representation;

 

(vi)          in the case of any such assignment to a Non-Debt Fund Affiliate,
such Non-Debt Fund Affiliate shall be subject to the restrictions specified in
clause (A) of the second to last paragraph of Section 10.01; and

 

(vii)         any such Term Loans assigned to Holdings, the Borrower or any
Restricted Subsidiary will be automatically and permanently cancelled at the
time of such assignment.

 

(j)             Notwithstanding anything to the contrary contained herein, any
Lender may assign all or any portion of its Term Loans hereunder to any Debt
Fund Affiliate, but only if:

 

(i)            such assignment is made pursuant to an open market purchase; and

 

(ii)           such Debt Fund Affiliate shall at all times after such assignment
be subject to the restrictions specified in clause (B) of the second to last
paragraph of Section 10.01.

 

(k)            Each Lender that sells a participation or grants any rights to an
SPC, acting solely for this purpose as a non-fiduciary agent of the Borrower
(solely for tax purposes), shall maintain a register on which it enters the name
and address of (i) each SPC (other than any SPC that is treated as a disregarded
entity of the Granting Lender for U.S. federal income tax purposes) that has
exercised its option pursuant to Section 10.07(g) and (ii) each Participant, and
the amount of each such SPC’s and Participant’s interest in such Lender’s rights
and/or obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or SPC or any
information relating to a Participant’s or SPC’s interest in such Lender’s
rights and/or obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to

 

166

--------------------------------------------------------------------------------


 

establish that such rights and/or obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation or SPC interest.

 

10.08      Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates, to its and its Affiliates’ directors, officers,
employees and agents, including accountants, auditors, legal counsel and other
advisors and to the Persons approving or administering a Term Loan on behalf of
an Agent or a Lender (it being understood that all Persons pursuant to clause
(a) to whom such disclosure is made will be informed of the confidential nature
of such Information and instructed to keep such Information confidential in
accordance with customary practices); (b) to the extent requested or required by
any regulatory authority having or purporting to have jurisdiction over such
Agent, Lender or its respective Affiliates or in connection with any pledge or
assignment permitted under Section 10.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or to any
prospective counterparty to any Swap Contract; (g) with the consent of the
Borrower; (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 10.08 or (B) is independently
developed by such Agent, Lender or any of their respective Affiliates; (i) to
any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender).  In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Term Commitments, and the Credit Extensions.  For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
relating to any Loan Party or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided, that,
in the case of information received from a Loan Party after the Closing Date,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

167

--------------------------------------------------------------------------------


 

Each of the Agents and the Lenders acknowledges that (i) the Information may
include material non-public information concerning the Borrower, Holdings or a
Subsidiary of either, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
Law, including United States Federal and state securities Laws.

 

10.09      Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all First Lien
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such First Lien Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the First Lien Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have.  Notwithstanding anything herein or in any other Loan Document
to the contrary, in no event shall the assets of any Foreign Subsidiary of the
Borrower or a Domestic Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code constitute security, or shall the proceeds of such
assets be available for, payment of the First Lien Obligations of the Borrower
or any Domestic Subsidiary, it being understood that (a) the Equity Interests of
any Foreign Subsidiary that is directly owned by the Borrower or a Domestic
Subsidiary do not constitute such an asset (and may be pledged to the extent set
forth in Section 6.12) and (b) the provisions hereof shall not limit, reduce or
otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.03(b)(ii).

 

10.10      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such

 

168

--------------------------------------------------------------------------------


 

Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the First Lien
Obligations hereunder.

 

10.11      Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided, that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

 

10.12      Integration; Effectiveness.  This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, other
than those provisions of the Commitment Letter which by their terms remain in
full force and effect to the extent not covered by this Agreement.  In the event
of any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Term Loan or any other
First Lien Obligation hereunder shall remain unpaid or unsatisfied.

 

10.14      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

169

--------------------------------------------------------------------------------


 

10.15      Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)         SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

170

--------------------------------------------------------------------------------


 

10.16      WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.17      Binding Effect.  This Agreement shall become effective when it shall
have been executed by the Borrower, the Administrative Agent and the Collateral
Agent and the Administrative Agent shall have been notified by each Lender that
each such Lender  has executed it and thereafter shall be binding upon and inure
to the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

 

10.18      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges and agrees that it has informed its other Affiliates, that: 
(i) (A) no fiduciary, advisory or agency relationship between any of the
Borrower, Holdings and their respective Subsidiaries and any Agent, any Arranger
or any Lender is intended to be or has been created in respect of any of the
transactions contemplated hereby and by the other Loan Documents, irrespective
of whether any Agent, any Arranger or any Lender has advised or is advising any
of the Borrower, Holdings and their respective Subsidiaries on other matters,
(B) the arranging and other services regarding this Agreement provided by the
Agents, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, Holdings and their respective Subsidiaries, on the one
hand, and the Agents, the Arrangers and the Lenders, on the other hand, (C) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Arrangers and the Lenders each is
and has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) none of the
Agents, the Arrangers and the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and none of the Agents, the

 

171

--------------------------------------------------------------------------------


 

Arrangers, the Lenders or any of their respective Affiliates has any obligation
to disclose any of such interests and transactions to the Borrower, Holdings or
any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Agents, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.19      Affiliate Activities.  Each of the Borrower and Holdings acknowledges
that each Agent and each Arranger (and their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals.  In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments.  Such investment and other activities may involve
securities and instruments of the Borrower, Holdings and their respective
affiliates, as well as of other entities and persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the engagement
contemplated hereby and by the other Loan Documents (ii) be customers or
competitors of the Borrower, Holdings and their respective Affiliates, or
(iii) have other relationships with the Borrower, Holdings and their respective
Affiliates.  In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons.  It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrower, Holdings and their respective Affiliates or such
other entities.  The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

 

10.20      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.21      USA PATRIOT ACT; “Know Your Customer” Checks.

 

(a)         Each Lender that is subject to the PATRIOT Act (as hereinafter
defined) or other applicable “know your customer” and anti-money laundering
rules and regulations and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) or other

 

172

--------------------------------------------------------------------------------


 

applicable “know your customer” and anti-money laundering rules and regulations,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the PATRIOT Act. 
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(b)         If in connection with (i) the introduction of or any Change in Law,
(ii) any change in the status of a Loan Party after the Closing Date, (iii) the
addition of any Guarantor pursuant to Section 6.12 or (iv) any proposed
assignment or transfer by a Lender of any of its rights and obligations under
this Agreement to a party that was not previously a Lender hereunder, the
Administrative Agent, any Lender (or, in the case of the event described in
clause (iv) above, any prospective Lender) requires additional information in
order to comply with “know your customer” or similar identification procedures,
each of Holdings and the Borrower shall, and shall cause each other Loan Party
and Restricted Subsidiary to, promptly upon the request of the Administrative
Agent or such Lender, provide such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself or on behalf of any
Lender) or such Lender (for itself or, in the case of the event described in
clause (iv) above, on behalf of any prospective Lender), in order for the
Administrative Agent, such Lender, such prospective Lender to carry out and be
satisfied that it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

10.22      Keepwell.  Each Qualified ECP Loan Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 10.22 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.22, or
otherwise under this Agreement, as it relates to such Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Loan Party under
this Section 10.22 shall remain in full force and effect so long as any Term
Loan or other First Lien Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied.  Each Qualified ECP Loan Party intends that this
Section 10.22 constitute, and this Section 10.22 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

10.23      Intercreditor Agreements.

 

Each of the Lenders hereby acknowledges that it has received and reviewed the
Term Intercreditor Agreement and the ABL/Term Intercreditor Agreement and agrees
to be bound by the terms thereof.  Each Lender (and each Person that becomes a
Lender under this Agreement)

 

173

--------------------------------------------------------------------------------


 

hereby authorizes and directs the Collateral Agent to enter into the
Intercreditor Agreements on behalf of such Lender and agrees that the Collateral
Agent may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreements.  In addition, each Lender and Agent acknowledge and
agree that (a) the rights and remedies of the Agents and Lenders hereunder and
under the other Loan Documents are subject to the Intercreditor Agreements and
(b) in the event of a conflict, the provisions of the Intercreditor Agreements
shall control.

 

10.24      10.24      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

10.25      Co-Obligor.  Without limiting the obligations of GMS under the
Subsidiary Guaranty, GMS is hereby joining this Agreement as co-obligor
hereunder and under all other Loan Documents, jointly and severally liable with
respect to all First Lien Obligations as a primary obligor and not merely as a
surety.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

174

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GYP HOLDINGS III CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GYP HOLDINGS II CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Term Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the First Lien Credit Agreement]

 

--------------------------------------------------------------------------------